--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.12



Recording Requested By:
Scott R. Smith, Blank Rome LLP
405 Lexington Avenue
New York, NY  10174-0208


When Recorded Mail to:
Scott R. Smith, Blank Rome LLP
405 Lexington Avenue
New York, NY  10174-0208






DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION,
FINANCING STATEMENT AND FIXTURE FILING
FROM
 
RED HAWK PETROLEUM, LLC, as Grantor
 
TO
 
THE PUBLIC TRUSTEE OF MORGAN COUNTY, COLORADO, as Trustee
 
AND
 
 BAM ADMINISTRATIVE SERVICES LLC, as Beneficiary
 
DATED AS OF March 7, 2014
 


 
THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.


THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS AND COVERS PROCEEDS
OF MORTGAGED PROPERTY.
 
THIS INSTRUMENT COVERS MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE
EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL AND GAS). THIS DEED
OF TRUST IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE OR
COMPARABLE RECORDS OF THE COUNTIES REFERENCED IN EXHIBIT A HERETO.
 
A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST.  A POWER OF SALE ALLOWS
THE TRUSTEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN
A JUDICIAL FORECLOSURE ACTION UPON DEFAULT BY THE GRANTOR UNDER THIS DEED OF
TRUST.
 
 
 

--------------------------------------------------------------------------------

 
DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION,
FINANCING STATEMENT AND FIXTURE FILING

--------------------------------------------------------------------------------

 
THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION, FINANCING
STATEMENT AND FIXTURE FILING (this “Deed of Trust”), dated effective as of March
7, 2014 (the “Effective Date”), by RED HAWK PETROLEUM, LLC, a Nevada limited
liability company (“Grantor”), with an address at 4125 Blackhawk Plaza Circle,
Suite 201A, Danville, California 94506, to the PUBLIC TRUSTEE OF MORGAN COUNTY,
COLORADO (“Trustee”), and BAM ADMINISTRATIVE SERVICES LLC, a Delaware limited
liability company (“Beneficiary”), with an address at 1370 Avenue of the
Americas, 32nd Floor, New York, New York 10019.  Grantor, Trustee and
Beneficiary may be referred to herein, individually, as a “Party,” and,
collectively, as the “Parties.”
 
RECITALS:
 
A.           PEDEVCO Corp., a Texas corporation (the “Company”) is party to that
certain Note Purchase Agreement dated as of the date hereof (as amended, amended
and restated, supplemented, or otherwise modified from time to time, the
“Purchase Agreement”) by and between the Company, the investor parties thereto
(collectively, the “Investors” and each, individually, an “Investor”) and
Beneficiary, as agent for the Investors, pursuant to which the Investors agreed
to extend loans to the Company in the principal amount of up to $50,000,000 (the
“Loans”), repayment of which is evidenced by certain Senior Secured Promissory
Notes dated the date hereof issued to each Investor (the “Notes”).  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Purchase Agreement, unless this Deed of Trust specifies another
document in which a capitalized term is defined.
 
B.           In order to induce Beneficiary and the Investors to enter into the
Purchase Agreement and other Transaction Documents and to induce the Investors
to extend the Loans pursuant to the Purchase Agreement, Grantor has agreed to
guaranty the obligations of Company to Beneficiary and the Investors pursuant to
that certain Guaranty dated as of the date hereof (as amended, amended and
restated, supplemented, or otherwise modified from time to time, the “Guaranty”)
executed by Grantor and the other guarantors thereto in favor of Beneficiary and
the Investors.
 
C.           In order to secure Grantor’s obligations under the Guaranty and to
induce Beneficiary and the Investors to enter into the Purchase Agreement and
other Transaction Documents and to induce the Investors to extend the Loans
pursuant to the Purchase Agreement, Grantor has agreed to execute and deliver to
the Beneficiary this Deed of Trust.
 
D.           Grantor is a subsidiary of the Company and will derive benefit from
the extension of the Loans to the Company.
 
AGREEMENT:
 
NOW, THEREFORE, in order to comply with the terms and conditions of the Purchase
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
ARTICLE I
GRANTING CLAUSE
 
1.1           Grantor does hereby irrevocably GRANT, BARGAIN, SELL, ASSIGN,
TRANSFER and CONVEY WITH POWER OF SALE unto Trustee for the proposes, uses and
benefits hereinafter set out, IN TRUST, the following described real and
personal property, rights, titles, interests and estates (collectively, the
“Mortgaged Property”):
 
(a)           All rights, titles, interests and estates now owned or hereafter
acquired by Grantor in, to and under the leases described in Exhibit A attached
hereto, and to the oil and gas leases and/or oil, gas and other mineral leases
and other interests and estates and the lands and premises covered or affected
thereby (the “Leases”), insofar as the Leases cover the land described on
Exhibit A attached hereto (collectively, the “Hydrocarbon Property”), even
though Grantor’s interests therein may be incorrectly described or a description
of a part or all of such Hydrocarbon Property or Grantor’s interests therein be
omitted; it being intended by Grantor and Beneficiary herein to cover and affect
hereby all interests which Grantor may now own or may hereafter acquire in and
to the Hydrocarbon Property notwithstanding that the interests as specified on
Exhibit A may be limited to particular lands, specified depths or particular
types of property interests.
 
(b)           All rights, titles, interests and estates now owned or hereafter
acquired by Grantor in, to and under:  (i) the properties now or hereafter
pooled or unitized with the Hydrocarbon Property; (ii) all presently existing or
future unitization, communitization, pooling agreements and declarations of
pooled units and the units created thereby (including, without limitation, all
units created under orders, regulations, rules or other official acts of any
Federal, State or other governmental body or agency having jurisdiction and any
units created solely among working interest owners pursuant to operating
agreements or otherwise) which may affect all or any portion of the Hydrocarbon
Property, including, without limitation, those units which may be described or
referred to on attached Exhibit A; (iii) all operating agreements, production
sales or other contracts, farmout agreements, farm-in agreements, area of mutual
interest agreements, equipment leases and other agreements described or referred
to in this Deed of Trust or which relate to any of the Hydrocarbon Property or
interests in the Hydrocarbon Property described or referred to herein or on
attached Exhibit A or to the production, sale, purchase, exchange, processing,
handling, storage, transporting or marketing of the Hydrocarbons (as hereinafter
defined) from or attributable to such Hydrocarbon Property; and (iv) all
geological, geophysical, seismic, engineering, accounting, title and other
technical or business data concerning the Mortgaged Property, the Hydrocarbons,
or any other item of property which are in the possession of Grantor or in which
Grantor can otherwise grant a security interest with respect to the Hydrocarbon
Property, and all books, files, records, magnetic media, computer records, and
other forms of recording or obtaining access to such data.
 
(c)           All rights, titles, interests and estates now owned or hereafter
acquired by Grantor in and to all oil, gas, casinghead gas, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined
therefrom and all other minerals (collectively called either the “Hydrocarbons”)
in and under and which may be produced and saved from or attributable to the
Hydrocarbon Property, the lands pooled or unitized therewith and Grantor’s
interests therein, including all oil in tanks and all rents, issues, profits,
proceeds, products, revenues and other income from or attributable to the
Hydrocarbon Property, the lands pooled or unitized therewith and Grantor’s
interests therein which are subjected or required to be subjected to the liens
and security interests of this Deed of Trust.
 
 
2

--------------------------------------------------------------------------------

 
(d)           All tenements, hereditaments, appurtenances and properties
relating, belonging, affixed or incidental to the Hydrocarbon Property, rights,
titles, interests and estates described or referred to in paragraphs (a) and (b)
above, which are now owned or which may hereafter be acquired by Grantor,
including, without limitation, any and all property, real or personal, now owned
or hereafter acquired and situated upon, used, held for use, or useful in
connection with the operating, working or development of any of such Hydrocarbon
Property or the lands pooled or unitized therewith (excluding drilling rigs,
trucks, automotive equipment or other personal property which may be taken to
the premises for the purpose of drilling a well or for other similar temporary
uses) and including any and all oil wells, gas wells, injection wells or other
wells, including, without limitation, those described on Exhibit A, structures,
field separators, liquid extraction plants, plant compressors, pumps, pumping
units, pipelines, sales and flow lines, gathering systems, field gathering
systems, salt water disposal facilities, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements, servitudes, licenses and
other surface and subsurface rights together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing
properties.
 
(e)           All of the rights, titles and interests of every nature whatsoever
now owned or hereafter acquired by Grantor in and to the Hydrocarbon Property
rights, titles, interests and estates and every part and parcel thereof.
 
(f)           All rights and interests whatsoever now owned or hereafter
acquired by Grantor in and to future contracts, forward contracts, swap, cap or
collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering oil and gas commodities or prices or
financial, monetary or interest rate instruments.
 
(g)           All accounts, contract rights, inventory, general intangibles,
insurance contracts and insurance proceeds and any other personable/movable
property of any kind or character constituting a part of, relating to or arising
out of those portions of the Mortgaged Property which are described in
paragraphs (a) through (f) above and all proceeds and products of all such
portions of the Mortgaged Property and payments in lieu of production (such as
“take or pay” payments), whether such proceeds or payments are goods, money,
documents, instruments, chattel paper, securities, accounts, general
intangibles, fixtures, real property, or other assets.
 
TO HAVE AND TO HOLD the Mortgaged Property unto Trustee, and it’s successors and
assigns or substitutes, IN TRUST, for the benefit of Beneficiary, in accordance
with the terms and provisions hereof.
 
ARTICLE II
INDEBTEDNESS SECURED
 
2.1           This Deed of Trust is executed and delivered by Grantor to secure
and enforce the following (the “Obligations”):  all of the liabilities and
obligations (primary, secondary, direct, contingent, sole, joint or several) due
or to become due, or that are now or may be hereafter contracted or acquired, or
owing, of Grantor to Beneficiary under this Deed of Trust, the Guaranty, the
other Transaction Documents, and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from the Beneficiary
as a preference, fraudulent transfer or otherwise as such obligations may be
amended, supplemented, converted, extended or modified from time to
time.  Without limiting the generality of the foregoing, the term “Obligations”
shall include, without limitation:  (i) principal of, and interest on, the Notes
and the Loans (including any interest that accrues after the commencement of any
proceeding commenced by or against any Person under any provision of title 11 of
the United States Code, as in effect from time to time, or under any other state
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement or other similar
relief (an “Insolvency Proceeding”) regardless of whether allowed or allowable
in whole or in part as a claim in such Insolvency Proceeding); (ii) any and all
other fees, legal fees and other expenses, indemnities, costs, obligations and
liabilities of Grantor from time to time under or in connection with this Deed
of Trust, the Notes, the Purchase Agreement, the Guaranty, the other Transaction
Documents, and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith; (iii) payment of the Major
Transaction Prepayment Price (as defined in the Notes), and (iv) all amounts in
respect of the foregoing that would be payable but for the fact that the
obligations to pay such amounts are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving
Grantor.  Any reference in this Deed of Trust or in the Transaction Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals or alterations thereof, both prior and subsequent to any
Insolvency Proceeding.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Grantor hereby represents, warrants and covenants as follows:
 
3.1           This Deed of Trust is, and always will be kept, a direct first
lien and security interest (subject to Permitted Encumbrances and all burdens
recorded in the real property records of the county in which the Mortgaged
Property is located) upon the Mortgaged Property and Grantor will not create or
suffer to be created or permit to exist any lien, security interest or charge
prior to or on a parity with the lien and security interest of this Deed of
Trust upon the Mortgaged Property or any part thereof or upon the rents, issues,
revenues, profits and other income therefrom without Beneficiary’s
consent.  Except for Permitted Encumbrances and all burdens recorded in the real
property records of the county in which the Mortgaged Property is located,
Grantor will warrant and defend the “good, valid, and marketable title” (as such
phrase is defined in the Purchase Agreement) to the Mortgaged Property against
the claims and demands of all other persons whomsoever and will maintain and
preserve the lien created hereby so long as any of the Indebtedness secured
hereby remains unpaid.  If an adverse claim is made against the “good, valid,
and marketable title” to any part of the Mortgaged Property, subject to
Permitted Encumbrances and all burdens recorded in the real property records of
the county in which the Mortgaged Property is located, Grantor agrees it will
promptly defend against such adverse claim at Grantor’s cost and expense, and
Grantor further agrees that the Trustee and/or Beneficiary may take such other
action as they reasonably deem advisable to protect and preserve their interests
in the Mortgaged Property, and in such event Grantor will indemnify the Trustee
and Beneficiary against any and all cost, reasonable attorney’s fees, and other
expenses which the Trustee may incur in defending against any such adverse
claim.
 
3.2           Grantor is not a “foreign person” within the meaning of the
Internal Revenue Code of 1986, as amended (hereinafter called the “Code”),
Sections 1445 and 7701 (i.e., Grantor is not a non-resident alien, foreign
corporation, foreign partnership, foreign trust or foreign estate as those terms
are defined in the Code and any regulations promulgated thereunder).
 
3.3           All or portions of the Mortgaged Property may be comprised of
interests in the Hydrocarbon Property which are other than working interests or
which may be operated by a party or parties other than Grantor and with respect
to all or any such interests and properties as may be comprised of interests
other than working interests or which may be operated by parties other than
Grantor, Grantor’s covenants as expressed in this Article III are modified to
require that Grantor use its commercially reasonable efforts to obtain
compliance with such covenants by the working interest owners or the operator or
operators of such leases or properties.
 
 
4

--------------------------------------------------------------------------------

 
3.4           The Grantor agrees that if the Grantor fails to perform any act or
to take any action which the Grantor is required to perform or take hereunder or
pay any money which the Grantor is required to pay hereunder, Beneficiary in the
Grantor’s name or its or their own name may, but shall not be obligated to,
perform or cause to perform such act or take such action or pay such money, and
any expenses so incurred by either of them and any money so paid by either of
them shall be a demand obligation owing by the Grantor to the Beneficiary and
Beneficiary, upon making such payment, shall be subrogated to all of the rights
of the Person receiving such payment.  Each amount due and owing by Grantor to
Beneficiary pursuant to this Deed of Trust shall bear interest from the date of
such expenditure or payment or other occurrence which gives rise to such amount
being owed to such Person until paid at the rate of interest stipulated in the
Notes following the occurrence and during the continuance of an Event of
Default, and all such amounts together with such interest thereon shall be a
part of the Obligations.
 
ARTICLE IV
ASSIGNMENT OF PRODUCTION, ACCOUNTS,
CONTRACT RIGHTS AND PROCEEDS
 
4.1           For the purpose of securing the payment and performance of, and to
facilitate the discharge of, the Obligations, Grantor hereby bargains, sells,
transfers, assigns, sets over and delivers to the Trustee, in trust, and grants
and assigns to Beneficiary a security interest in and assignment of, all of
Grantor’s right, title and interest in the Hydrocarbons produced from or
allocated to the Mortgaged Property after 7:00 o’clock a.m. on the date hereof,
and all proceeds thereof, all accounts and contract rights of Grantor under
which such proceeds may arise and all proceeds of Hydrocarbons produced from or
allocated to the Mortgaged Property prior to such date and with respect to which
payment has not yet been made (all such production, proceeds and amounts,
including such accounts, being herein called the “Proceeds of Runs”); provided,
however, Grantor shall, prior to an Event of Default, have the right to collect
and retain such Proceeds of Runs as they become due and payable.
 
4.2           Beneficiary is hereby authorized, at any time after the occurrence
and during the continuance of an Event of Default, to give notice to Grantor and
the operator or operators of the Mortgaged Property directing and instructing
the operator or operators of the Mortgaged Property and any and all purchasers
of Hydrocarbons produced from or allocated to the Mortgaged Property to pay, all
of the Proceeds of Runs to Beneficiary until such time as such operators or
purchasers have been furnished with written notice from Beneficiary that payment
should again be made to Grantor.  At any time after Beneficiary or Grantor gives
notice that Proceeds of Runs shall be paid to Beneficiary, Beneficiary may (but
need not), in its own name or in Grantor’s name, demand, sue for, collect or
receive any and all Proceeds of Runs and may (but need not) make any compromise
or settlement or otherwise agree to waive, modify, amend or change any
obligations with respect thereto.  All Proceeds of Runs received by Beneficiary
pursuant to this Deed of Trust shall be applied by Beneficiary as provided
herein.  No purchaser of the production attributed to the Mortgaged Property
shall have any responsibility for the application of any funds paid to
Beneficiary after delivery of notice from Beneficiary to Grantor that Proceeds
of Runs are to be paid to Beneficiary.
 
4.3           Grantor agrees to execute and deliver any and all transfer orders,
division orders and other instruments that may be required by the operator of
any of the Mortgaged Property or by any purchaser of the production from any of
the Mortgaged Property for the purpose of effectuating payment of the Proceeds
of Runs to Beneficiary.
 
 
5

--------------------------------------------------------------------------------

 
4.4           Grantor hereby appoints Beneficiary as its true and lawful
attorney-in-fact for Grantor, with full authority in the place and stead of
Grantor and from time to time in the discretion of Beneficiary, to pursue, after
the occurrence and during the continuance of an Event of Default, any and all
rights of Grantor to liens on and security interests in the Hydrocarbons
securing payment of Proceeds of Runs.  Beneficiary is fully authorized to
receive said revenues and proceeds; to endorse and cash any and all checks and
drafts payable to the order of Grantor or Beneficiary for the account of Grantor
received from or in connection with said revenues or proceeds and to hold the
proceeds thereof in a bank account as additional collateral securing the
Obligations; and to execute transfer and division orders in the name of Grantor,
or otherwise, with warranties binding Grantor.  All proceeds received by the
Beneficiary shall be applied as provided in this Deed of Trust.  Beneficiary
shall not be liable for any delay, neglect, or failure to effect collection of
any proceeds or to take any other action in connection therewith or
hereunder.  The power of attorney granted to Beneficiary in this section, being
coupled with an interest, shall be irrevocable so long as the Obligations or any
part thereof remains unpaid.
 
4.5           Nothing herein contained shall modify or otherwise alter the
obligation of Grantor to make prompt payment of all principal and interest owing
on the Obligations regardless of whether the Proceeds of Runs are sufficient to
pay the same and the rights provided in accordance with the foregoing assignment
provision shall be cumulative of all other security of any and every character
now or hereafter existing to secure payment of the Indebtedness.
 
ARTICLE V
DEFEASANCE
 
5.1           Upon indefeasible payment in full in cash of the Obligations in
accordance with the provisions of the Notes and the other Transaction Documents
and the termination of the Purchase Agreement, then and in that case only, this
Deed of Trust shall have no force and effect, this conveyance shall become null
and void, the Mortgaged Property hereby conveyed shall become wholly clear of
the liens, conveyances, assignments and security interests evidenced hereby, and
all such liens, conveyances, assignments and security interests shall be
released, and Beneficiary shall execute, acknowledge and deliver to Grantor, as
Grantor’s sole expense, a recordable release, in form and substance reasonably
satisfactory to Beneficiary, of the same within thirty (30) days after Grantor
delivers such release to Beneficiary.
 
ARTICLE VI
DEFAULT AND REMEDIES
 
6.1           An “Event of Default” under the Notes shall be an Event of Default
under this Deed of Trust.
 
 
6

--------------------------------------------------------------------------------

 
6.2           Upon the occurrence and during the continuation of an Event of
Default, Grantor hereby authorizes and empowers the Beneficiary, by or through
the Trustee, or otherwise, to foreclose this Deed of Trust by advertisement and
sale of the Mortgaged Property pursuant to the laws of the State of Colorado
(the power of sale provided for by the laws of the State of Colorado being
hereby expressly granted to Beneficiary and Trustee by Grantor) and shall
thereupon have the right and power to sell, at one or more sales, as an entirety
or in parcels, as provided by law, the Mortgaged Property at such place or
places and otherwise in such manner and upon such notice as may be required by
law, or in the absence of any such requirement, as Trustee may deem
appropriate.  Nothing contained in this section shall be construed so as to
limit in any way Beneficiary’s rights to sell the Mortgaged Property, or any
portion thereof, by private sale if, and to the extent that, such private sale
is permitted under the laws of the State of Colorado or by public or private
sale after entry of a judgment by any court of competent jurisdiction so
ordering.  If Beneficiary invokes the power of sale, Beneficiary shall give
written notice to the Trustee of such election.  Trustee shall give such notice
to Grantor of Grantor’s rights as required by law and proceed to sell the
Mortgaged Property pursuant to the laws of the State of Colorado.  Beneficiary
may postpone the sale of all or any portion of such real property by public
announcement made at the time of sale fixed by the preceding postponement.  To
the extent permitted by applicable law, the right of sale hereunder shall not be
exhausted by one or any sale, and Beneficiary may make other and successive
sales until all of such Mortgaged Property be legally sold.  The recitals in any
deed, assignment or other conveyance given by Beneficiary of an Event of
Default, publication of notice of sale, demand that such sale should be made,
postponement of sale, terms of sale, name of purchaser, payment of purchase
money and any other facts affecting the regularity or validity of such sale
shall be conclusive proof of the truthfulness thereof, and such deed or deeds
shall be conclusive against all persons as to all matters or facts therein
recited.  It is expressly understood that Beneficiary or any holder of all or
any part of the Obligations may be a purchaser of the Mortgaged Property hereby
mortgaged and sold pursuant hereto, or any part thereof, at any sale thereof,
whether such sale be under the power of sale hereinabove vested in Trustee or
upon any other foreclosure of the lien or security interest herein, or
otherwise; and Beneficiary or such holder so purchasing or redeeming shall, upon
any such purchase or redemption, acquire good title to the Mortgaged Property so
purchased, free of the lien or security interest created hereby and free of all
rights of redemption in Grantor.  Grantor hereby irrevocably appoints
Beneficiary to be the attorney-in-fact of Grantor and in the name and on behalf
of Grantor to do and perform any and all such acts and things which Grantor
ought to do and perform under the covenants herein contained and generally, to
use the name of Grantor in the exercise of all or any of the powers hereby
conferred on Beneficiary.  Title to any such property shall vest in the holder
of the certificate of purchase or in the holder of the last certificate of
redemption as provided for under Section 38-38-501 of the Colorado Revised
Statutes.  Any instrument of conveyance executed by the Trustee and made to any
holder of the certificate of purchase or holder of the last certificate of
redemption shall be in substantially the form provided for under Section
38-38-502 of the Colorado Revised Statutes.  To the extent and under such
circumstances as are permitted by law, Beneficiary or any Investor may be a
purchaser at any such sale, and shall have the right, after paying or accounting
for all costs of said sale or sales, to credit the amount of the bid upon the
amount of the Obligations.
 
6.3           Upon the occurrence and during the continuation of an Event of
Default, Beneficiary shall have all rights, powers, and remedies granted by law,
including, without limitation, as a secured party under the Colorado Uniform
Commercial Code, including, without limitation, the right to take possession of
all personal property constituting a part of the Mortgaged Property, and for
this purpose may, to the extent permitted by law, enter upon any premises on
which any or all of such personal property is situated and take possession of
and operate such personal property (or any portion thereof) or remove it
therefrom.  Beneficiary may require Grantor to assemble such personal property
and make it available to Beneficiary at a place to be designated by the
Beneficiary.  Unless such personal property is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Beneficiary shall, to the extent notice of sale is required by
applicable law, deliver to Grantor notice of the time and place of any public
sale or of the time after which any private sale or other disposition of such
personal property is to be made, it being agreed by Grantor that ten (10) days
notice shall constitute reasonable notification thereof.
 
6.4           Beneficiary may, at its election, proceed by suit or suits, at law
or in equity, to enforce the payment of the Indebtedness, and of the notes
evidencing it. On or at any time after the filing of judicial proceedings to
protect or enforce the rights of Beneficiary, Beneficiary, as a matter of right
and without regard to the sufficiency of the security, and without any showing
of insolvency, fraud, or mismanagement on the part of Grantor, shall be entitled
to the appointment of a receiver or receivers of all or any portion of the
Properties, and of the income, rents, issues, and profits thereof, and Grantor
does hereby consent to the appointment of such receiver or receivers and agrees
not to oppose any application therefor.
 
 
7

--------------------------------------------------------------------------------

 
6.5           In addition to all rights and remedies under this Deed of Trust,
at law and in equity, if any Event of Default shall occur and Trustee or the
Beneficiary shall exercise any remedies under this Deed of Trust with respect to
any portion of the Mortgaged Property (or Grantor shall transfer any Mortgaged
Property in lieu of foreclosure), the Beneficiary or the Trustee shall have the
right to request that any operator of any Mortgaged Property which is either
Grantor or any Affiliate of Grantor to resign as operator pursuant to any
A.A.P.L Model Form Operating Agreement applicable thereto, and such resignation
shall not become effective until 7:00 a.m. on the first day of the calendar
month following the expiration of ninety (90) days after the giving of notice of
resignation by Grantor or such Affiliate, unless a successor operator has been
selected and assumes the duties of Grantor or such Affiliate as operator of such
Mortgaged Property at an earlier date.
 
6.6           The proceeds of any sale of the Mortgaged Property, or any part
thereof, whether under the Colorado Uniform Commercial Code or the power of sale
herein granted and conferred, whose application has not elsewhere herein been
specifically provided for, shall be applied to the Obligations as follows:
 
(a)           First:  To the payment of all expenses incurred by Trustee or
Beneficiary incident to the enforcement of the Obligations, this Deed of Trust
or any other Transaction Documents.
 
(b)           Second:  To the payment of the Obligations, including the Notes,
with accrued interest thereon to the date of such payment, if any, in such order
and manner as determined by Beneficiary; and
 
(c)           Third:  To Grantor or other third persons as a court of competent
jurisdiction may direct.
 
6.7           Beneficiary at all times shall have the right to release any part
of the Mortgaged Property now or hereafter subject to the lien or security
interests created hereby or any other lien or security interest it now has or
may hereafter have, without releasing any other part of said Mortgaged Property,
and without affecting the lien or security interest created hereby, as to the
part or parts thereof not so released.
 
6.8           To the extent permitted by applicable law, the obligations of
Grantor hereunder shall survive the non-assumption of and the commencement of
any insolvency proceeding and shall remain binding upon Grantor, or a trustee,
receiver, custodian or liquidator of Grantor appointed in any such case.
 
ARTICLE VII
SECURITY AGREEMENT
 
7.1           To further secure the Obligations, Grantor hereby grants to
Beneficiary, a security interest in all of Grantor’s rights, titles and
interests in and to the Mortgaged Property insofar as such Mortgaged Property
consist of the goods, equipment, accounts, contract rights, general intangibles,
insurance contracts, insurance proceeds, inventory, hydrocarbons, fixtures and
any and all other personal property of any kind or character defined in and
subject to the provisions of the Colorado Uniform Commercial Code, including the
proceeds and products from any and all of such personal property.  Upon the
occurrence of any Event of Default, Beneficiary is and shall be entitled to all
of the rights, powers and remedies afforded a secured party by the Colorado
Uniform Commercial Code with reference to the personal property and fixtures in
which Beneficiary has been granted a security interest herein, Beneficiary may
proceed as to both the real and personal property covered hereby in accordance
with the rights and remedies granted under this Deed of Trust in respect of the
real property covered hereby.  Such rights, powers and remedies shall be
cumulative and in addition to those granted Beneficiary under any other
provision of this Deed of Trust or under any other instrument executed in
connection with or as security for the Obligations.  Grantor covenants and
agrees with Beneficiary that:
 
 
8

--------------------------------------------------------------------------------

 
(a)           To the extent permitted by law, Grantor expressly waives any
notice of sale or other dispos­ition of the personal property constituting a
part of the ­Mortgaged Property ­and any other right or remedies of a ­Grantor
­or formalities prescribed by law relative to sale or disposition of the ­
personal property constituting a part of the Mortgaged Property or ­exercise of
any other right or remedy of Beneficiary existing after default hereunder; and
to the extent any such notice is required and cannot be waived, Grantor agrees
that if such notice is delivered to it at least ten (10) days before the time of
the sale or disposition, such notice shall be deemed reasonable and shall fully
satisfy any requirement for giving of said notice.
 
(b)           Following an Event of Default, Beneficiary is expressly granted
the right at its option, to transfer at any time to itself or to its nominee the
personal property constituting a part of the Mortgaged Property, or any part
thereof, and to receive the monies, income, proceeds, or benefits attributable
or accruing thereto and to hold the same as security for the indebtedness or to
apply it on the principal and interest or other amounts owing on any of the
Obligations, whether or not then due, in such order or manner as Beneficiary may
elect.  All rights to marshalling of assets of Grantor, including any such right
with respect to the personal property constituting a part of the Mortgaged
Property, are hereby waived.
 
(c)            All expenses of preparing for sale, or other use or disposition,
selling or otherwise using or disposing of the Mortgaged Property and the like
which are incurred or paid by Beneficiary as authorized or permitted hereunder,
including also all reasonable attorneys’ fees, legal expenses and costs, shall
be added to the Obligations and the Grantor shall be liable therefor.
 
(d)           If Beneficiary elects to exercise its rights under the Colorado
Uniform Commercial Code as to the personal property constituting a part of the
Mortgaged Property, this election shall not preclude Beneficiary or the Trustee
from exercising any other rights and remedies granted by this instrument as to
the remainder of the Mortgaged Property.
 
(e)           Any copy of this instrument may also serve as a financing
statement and, when filed under the real estate records of Morgan County, a
fixture filing of some portions of the goods described herein, that are or are
to become fixtures as part of the Mortgaged Property, under the Colorado Uniform
Commercial Code between the Grantor, whose present address is listed on the
first page of this Deed of Trust, and Beneficiary, whose present address is
listed on the first page of this Deed of Trust.
 
(f)           So long as any amount remains unpaid on any of the Obligations,
Grantor will not execute and there will not be filed in any public office any
financing statement or statements affecting the collateral other than financing
statements in favor of Beneficiary hereunder, unless the prior written specific
consent and approval of Beneficiary shall have first been obtained.
 
(g)           Beneficiary is authorized to file, in any jurisdiction where
Beneficiary deems it necessary, a financing statement or statements covering the
Mortgaged Property, and at the reasonable request of Beneficiary, Grantor will
join Beneficiary in executing one or more such financing statements pursuant to
the Colorado Uniform Commercial Code in form satisfactory to Beneficiary, and
will pay the cost of filing or recording this Deed of Trust, as a financing
statement, in all public offices at any time and from time to time whenever
filing or recording of any financing statement or of this Deed of Trust is
deemed by Beneficiary to be necessary or desirable.
 
 
9

--------------------------------------------------------------------------------

 
7.2           Portions of the Mortgaged Property consist of (i) oil, gas and
other minerals produced or to be produced from the lands described in the Leases
and to the accounts resulting from the sale thereof at the wellhead, or (ii)
goods which are or will become fixtures attached to the real estate constituting
a portion of the Mortgaged Property, and Grantor hereby agrees that this
instrument shall be filed in the real property records and the Uniform
Commercial Code records of the counties in which the Mortgaged Property are
located as a financing statement to perfect the security interest of Beneficiary
in said portions of the Mortgaged Property.  Nothing herein contained shall
impair or limit the effectiveness of this Deed of Trust as a security agreement
or financing statement for other purposes.
 
ARTICLE VIII
MISCELLANEOUS PROVISIONS
 
8.1           All notices, requests, consents, demands and other communications
required or permitted hereunder shall be given or furnished in the manner set
forth in Section 8.4 of the Purchase Agreement.
 
8.2           All exhibits attached hereto are hereby incorporated herein and
made a part hereof for all purposes, as if set forth in full herein. References
in such exhibits to instruments on file in the public records are hereby
incorporated by reference herein for all purposes.
 
8.3           The terms, provisions, covenants and conditions hereof shall be
binding upon Grantor, Grantor’s successors, legal representatives, and assigns,
and shall inure to the benefit of Beneficiary, its successors and assigns,
provided that Grantor shall not assign its rights and/or obligations under this
Deed of Trust without the prior written consent of Beneficiary, which consent
Beneficiary may withhold in its sole discretion.
 
8.4           In the event of a conflict between the terms and conditions of
this Deed of Trust and the Purchase Agreement, the terms and conditions of this
Deed of Trust shall control and govern the point in conflict.
 
8.5           IN CONNECTION WITH ANY ACTION TAKEN BY THE TRUSTEE AND/OR
BENEFICIARY PURSUANT TO THIS DEED OF TRUST, THE TRUSTEE AND/OR BENEFICIARY AND
THEIR OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS, ATTORNEYS,
ACCOUNTANTS AND EXPERTS (“INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS
SUSTAINED BY GRANTOR RESULTING FROM AN ASSERTION THAT BENEFICIARY HAS RECEIVED
FUNDS FROM THE PRODUCTION OF HYDROCARBONS CLAIMED BY THIRD PERSONS OR ANY ACT OR
OMISSION OF ANY INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR
CONTROLLING THE MORTGAGED PROPERTY INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE
ORDINARY NEGLIGENCE OF AN INDEMNIFIED PARTY UNLESS SUCH LOSS IS CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY AS DETERMINED BY
A FINAL DECISION OF A COURT OF COMPETENT JURISDICTION, NOR SHALL THE TRUSTEE
AND/OR BENEFICIARY BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR
LIABILITY OF GRANTOR. GRANTOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY EACH
INDEMNIFIED PARTY FOR, AND TO HOLD EACH INDEMNIFIED PARTY HARMLESS FROM, ANY AND
ALL LIABILITY, LOSS OR DAMAGE INCURRED BY ANY INDEMNIFIED PARTY BY REASON OF
THIS DEED OF TRUST OR THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER; IF THE
TRUSTEE AND/OR BENEFICIARY MAKES ANY EXPENDITURE ON ACCOUNT OF ANY SUCH
LIABILITY, LOSS OR DAMAGE, THE AMOUNT THEREOF, INCLUDING COSTS, EXPENSES AND
REASONABLE ATTORNEYS’ FEES, SHALL BE A DEMAND OBLIGATION (WHICH OBLIGATION
GRANTOR HEREBY EXPRESSLY PROMISES TO PAY) OWING BY GRANTOR TO THE TRUSTEE AND/OR
BENEFICIARY AND SHALL BEAR INTEREST FROM THE DATE EXPENDED UNTIL PAID AT THE
POST-DEFAULT RATE, SHALL BE A PART OF THE OBLIGATIONS AND SHALL BE SECURED BY
THIS DEED OF TRUST AND ANY OTHER SECURITY INSTRUMENT.  THE LIABILITIES OF THE
GRANTOR AS SET FORTH IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS DEED
OF TRUST.
 
 
10

--------------------------------------------------------------------------------

 
8.6           To the fullest extent permitted by law, Grantor hereby irrevocably
and unconditionally waives and releases (a) all benefits that might accrue to
Grantor by virtue of any present or future moratorium law or other law exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment; and (b) all notices of any
Event of Default or of Beneficiary’s or the Investors’ intention to accelerate
maturity of the Obligations or of Beneficiary’s election to exercise or its
actual exercise of any right, remedy or recourse provided for under this Deed of
Trust or any other Transaction Document.
 
8.7           If any provision hereof is invalid or unenforceable in any
jurisdiction, the other provisions hereof shall remain in full force and effect
in such jurisdiction and the remaining provisions hereof shall be liberally
construed in favor of the Trustee and Beneficiary in order to effectuate the
provisions hereof, and the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
any such provision in any other jurisdiction.
 
8.8           This instrument shall be governed by, and construed in accordance
with the laws of the State of Colorado without regard to conflicts of laws
principles that would cause the application of law from another jurisdiction,
except to the extent that the laws of another jurisdiction govern the
attachment, creation validity, priority, perfection or manner or procedure for
enforcement of the liens or security interests created by this Deed of Trust.
 
8.9           THIS DEED OF TRUST, THE NOTES, THE PURCHASE AGREEMENT, AND THE
OTHER TRANSACTION DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
8.10           The Parties agree to take all action and to execute, acknowledge
and deliver all such instruments necessary or advisable to consummate the
transactions contemplated by this Deed of Trust.
 
8.11           This Deed of Trust may be executed in any number of counterparts,
each of which shall be deemed valid and binding with respect to the signatories
thereto, and all of which together shall constitute one and the same instrument.
 


 
[signature page follows]
 
 
 
11

--------------------------------------------------------------------------------

 
 
[ex10-12sigpg1.jpg]
Executed as of March 7, 2014.
GRANTOR: Red Hawk Petroleum, LLC By:  __Name: __Title:   ____
BENEFICIARY: BAM Administrative Services LLC By:  __Name:   __Title:   _______

ACKNOWLEDGEMENT STATE OF _COUNTY OF The foregoing instrument was acknowledged
before me this day of _, 2014, by_, as of Red Hawk Petroleum, LLC, a Nevada
limited liability company, for and on behalf of said limited liability company.
My Commission Expires:  Witness My Hand and Seal: ACKNOWLEDGEMENT STATE OF
COUNTY OF The foregoing instrument was acknowledged before me this  day of ,
2014, by , the Authorized Signatory of BAM Administrative Services LLC, on
behalf of said limited liability company. My Commission Expires:  Witness My
Hand and Seal: Notary Public
 
 

--------------------------------------------------------------------------------

 
 
 
[ex10-12notary.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[ex10-12sig2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JEAN B. ANDRE A/K/A JEAN ANDRE, A SINGLE WOMAN
CAPITAL LAND SERVICES, INC.
05/13/2010
05/12/2015
N/A
0.1667
Weld
3710481
20.00
Undeveloped
09N
64W
01
SE
HELEN I. SIRIOS, INDIVIDUALLY, A SINGLE PERSON
JACKFORK LAND, INC.
05/28/2010
05/27/2015
2Yr
0.1667
Weld
3700277
76.85
Undeveloped
02N
64W
24
SW, NW INCLUDING LOT B OF RECORDED EXECPTION 1305-24-2-RE 1144, LESS & EXCEPT
THE FOLLOWING PARCELS OF LAND: LOT A OF RECORDED EXEMPTION 1305-24-2-RE 3168 AND
LOT A OF RECORDED EXEMPTION 1305-24-2-RE 3278
HELEN I. SIRIOS, INDIVIDUALLY, A SINGLE PERSON
JACKFORK LAND, INC.
05/28/2010
05/27/2015
2Yr
0.1667
Weld
3700277
14.01
Undeveloped
02N
64W
24
ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTON NORTHERN RAILROAD RIGHT
OF WAY
B.J. ANDRE DEAN A/K/A BILLY JO ANDRE DEAN, A SINGLE WOMAN
CAPITAL LAND SERVICES, INC.
05/03/2010
05/02/2015
N/A
0.1667
Weld
3710484
20.00
Undeveloped
09N
64W
01
SE
PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
JACKFORK LAND, INC.
06/09/2010
06/08/2015
2Yr
0.1250
Weld
3704710
40.00
Undeveloped
03N
61W
26
W2 SE
PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
JACKFORK LAND, INC.
06/09/2010
06/08/2015
2Yr
0.1250
Weld
3704710
120.00
Undeveloped
03N
61W
35
W2 NE,SE
LAWRENCE D. GILL, AS TRUSTEE OF THE JAMES L. SIRIOS RESIDUARY TRUST
JACKFORK LAND, INC.
05/28/2010
05/27/2015
Opt Exr.
2Yr
0.1667
Weld
3700280
15.85
Undeveloped
02N
64W
24
ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTONNORTHERN RAILROAD RIGHT
OF WAY
CHERYL JEAN CRABBE, A/K/A CHERYL CRABBE, A MARRIED WOMAN
CAPITAL LAND SERVICES, INC.
05/03/2010
05/02/2015
N/A
0.1667
Weld
3710482
20.00
Undeveloped
09N
64W
01
SE
BONNIE STEVENS AND MIKE STEVENS, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2016
Opt. Exr.
2Yr
0.1667
Weld
3702378
6.67
Undeveloped
02N
64W
24
SW
TODD J. ANDRE A/K/A TODD JAMES ANDRE, A MARRIED MAN DEALING IN HIS SOLE &
CAPITAL LAND SERVICES, INC.
05/03/2010
05/02/2015
N/A
0.1667
Weld
3710480
20.00
Undeveloped
09N
64W
01
SE
MARK A. WEISBROOK, A/K/A MARK WEISBROOK & SARAH D. WEISBROOK, A/K/A SARAH
CAPITAL LAND SERVICES, INC.
05/03/2010
05/02/2015
N/A
0.1667
Weld
3710483
80.00
Undeveloped
11N
58W
04
SW
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Weld
3714737
96.00
Undeveloped
03N
61W
13
ALL
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Weld
3714737
48.00
Undeveloped
03N
61W
14
S2
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Weld
3714737
48.00
Undeveloped
03N
61W
23
NW,W2 E2
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Weld
3714737
72.00
Undeveloped
03N
61W
24
NE,S2
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Weld
3714737
18.00
Undeveloped
03N
61W
25
NE NW,N2 NE
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Weld
3714737
48.08
Undeveloped
03N
61W
04
S2 NE,SE, LOT 1, LOT 2
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Morgan
3714737
12.00
Undeveloped
03N
60W
18
E2 SE
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Morgan
3714737
12.00
Undeveloped
03N
60W
19
E2 NE
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Morgan
3714737
24.00
Undeveloped
03N
60W
20
W2 W2
ROBERTA SHAKLEE AND ED HURRY, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
Opt. Exr.
2Yr
0.1667
Weld
3704709
6.67
Undeveloped
02N
64W
24
SW
LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
JACKFORK LAND, INC.
06/09/2010
06/08/2015
2Yr
0.1250
Weld
3704711
40.00
Undeveloped
02N
63W
26
W2 SE
LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
JACKFORK LAND, INC.
06/09/2010
06/08/2015
2Yr
0.1250
Weld
3704711
120.00
Undeveloped
02N
63W
35
SE, W2 NE
OMEGA R. POWERS, A SINGLE WOMAN
JACKFORK LAND, INC.
06/23/2010
06/22/2015
N/A
0.1250
Weld
3708236
6.67
Undeveloped
02N
63W
26
E2 SE
MARTIN GOEDERT, A SINGLE PERSON
JACKFORK LAND, INC.
06/11/2010
06/10/2015
5 Yr
 
Weld
3709909
160.00
Undeveloped
04N
61W
24
SW
LEE BOYD COBB, JR. AND SANDRA COBB, HUSBAND AND WIFE
JACKFORK LAND, INC.
06/11/2010
06/10/2015
5Yr
0.1667
Weld
3708238
20.00
Undeveloped
02N
63W
27
W2 SW

 
 
Page 1 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JOE HAWKINS AND GAIL HAWKINS, HUSBAND AND WIFE
JACKFORK LAND, INC.
06/11/2010
06/10/2015
5 Yr
 
Weld
3714738
160.00
Undeveloped
04N
61W
24
NE
MARILYN ANN ZICKEFOOSE AND ROBERT ZICKEFOOSE, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
Opt Exr
2Yr
0.1667
Weld
3708237
6.67
Undeveloped
02N
64W
24
SW
U.S. AGBANK, FCB F/K/A FARM CREDIT BANK OF WICHITA
JACKFORK LAND, INC.
06/17/2010
06/17/2013
N/A
0.1875
Weld
3712227
85.50
HBP - Westmoor 5 2-6-2
05N
66W
02
SW
LAURA JEAN GORESLINE, A SINGLE WOMAN
JACKFORK LAND, INC.
6/18/2010
06/18/2015
Opt Exr.
2Yr
0.1875
Weld
3712228
23.10
Undeveloped
02N
63W
28
E2 W2, E2, LESS AN EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE
NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A 5.95 ACRE TRACT
OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A
POING ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER OF
SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE
OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A POINT;
THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8 FEET,
MORE OR LESS, TO THE PLACE OF BEGINNING, CONTAINING 3.15 ACRES, MORE OR LESS.
EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND
SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS;
BEGINNING AT A POINT 225 FEET EAST OF THE SOUTHWEST CORNER OF THE SE/4 OF
SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF THE SOUTHWEST CORNER OF THE
SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF
SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH
630 FEET TO A POINT ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH
LINE OF SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING,
CONTAINING .6 ACRES, MORE OR LESS; AND LESS & EXCEPT THAT CERTAIN PARCEL OF LAND
SITUATED IN THE SOUTHEAST QUARTER OF SECTION 28; TOWNSHIP 2 NORTH; RAINGE 63
WEST OF THE SIXTH PRINCIPAL MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT WHICH IS 50 FEET EAST AND 630 FEET NORTH OF THE SOUTHWEST
CORNER OF THE SE/4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST
CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART
BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF THE RECORDS IN THE OFFICE OF THE
CLERK & RECORDER OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET
DISTANT. MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID
SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY 427.5 FEET MORE OR LESS,
TO A POINT WHICH IS 225 FEET EAST OF, WHEN MEASURED AT RIGHT ANGLES, TO THE WEST
LINE OF THE SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF
THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON THE NORTH LINE OF THE
AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PARTY BY DEED
RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY RECORDS AS AFORESAID; 175
FEET TO THE POINTOF BEGINNING ,
JOY M. VITGENOS, A SINGLE WOMAN
JACKFORK LAND, INC.
06/23/2010
06/22/2015
N/A
0.1250
Weld
3712229
6.67
Undeveloped
02N
63W
26
E2 SE
NANCY L. GELVIN & EDMOND GELVIN, WIFE & HUSBAND
JACKFORK LAND, INC.
06/11/2010
06/10/2015
5 Yr
0.1667
Weld
3712230
20.00
Undeveloped
02N
63W
27
W2 SW
MARK A. WEISBROOK, A/K/A MARK WEISBROOK AND SARAH D. WEISBROOK, A/K/A SARAH
WEISBROOK, AS JOINT TENANTS
CAPITAL LAND SERVICES, INC.
07/15/2010
07/14/2015
N/A
0.1667
Weld
3712108
330.28
Undeveloped
11N
58W
19
ALL

 
 
Page 2 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
WENDY LYNNE FUCHS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE INTERESTS
JACKFORK LAND, INC.
06/08/2010
06/08/2015
Opt Exr
2Yr
0.1875
Weld
3712226
23.10
Undeveloped
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,
JULIA A. MILLS, A/K/A JULIE MILLS AND CHARLES MILLS, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/08/2010
06/08/2015
Opt Exr
2Yr
0.1875
Weld
3712231
23.10
Undeveloped
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,

 
 
Page 3 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
FRANK H. DAHLBERG AND GLORIA DAHLBERG, HUSBAND AND WIFE
JACKFORK LAND, INC.
06/08/2010
06/08/2015
Opt Exr
2Yr
0.1875
Weld
3712233
23.10
Undeveloped
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,

 
 
Page 4 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
KENNETH A. DAHLBERG, A MARRIED MAN DEAING IN HIS SOLE AND SEPARATE INTERESTS
JACKFORK LAND, INC.
06/08/2010
06/08/2015
Opt Exr
2Yr
0.1875
Weld
3712232
46.19
Undeveloped
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,

 
 
Page 5 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
GRACE D. GIBSON, LIFE TENANT, A SINGLE PERSON
JACKFORK LAND, INC.
06/25/2010
06/24/2015
Opt Exr.
2Yr
0.1875
Weld
3717090
46.19
Undeveloped
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
0.61
Undeveloped
03N
61W
02
LOT 3, LOT 4
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
5.40
Undeveloped
04N
61W
25
N2,NE SE
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
1.23
Undeveloped
04N
61W
27
E2 NE AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY
DITCH
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
1.20
Undeveloped
04N
61W
28
SE
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
2.40
Undeveloped
04N
61W
33
NE
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
3.15
Undeveloped
04N
61W
34
S2, N2 NW,NORTH 50 ACRES OF NW/4
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
0.30
Undeveloped
04N
61W
35
SW SW
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
0.12
Undeveloped
03N
61W
02
LOT 3, LOT 4
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
1.08
Undeveloped
04N
61W
25
N2,NE SE
JENNIFER GREG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
0.25
Undeveloped
04N
61W
27
E2 NE, AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE
BIJOY DITCH

 
 
Page 6 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
0.24
Undeveloped
04N
61W
28
SE
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
0.48
Undeveloped
04N
61W
33
NE
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
0.63
Undeveloped
04N
61W
34
S2,N2 NW, NORTH 50 ACRES OF NW/4
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
0.06
Undeveloped
04N
61W
35
SW SW
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
0.61
Undeveloped
03N
61W
02
LOT 3, LOT 4
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
5.40
Undeveloped
04N
61W
25
N2,NE SE
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/06/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
1.20
Undeveloped
04N
61W
27
E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH,
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
1.20
Undeveloped
04N
61W
28
SE
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
2.40
Undeveloped
04N
61W
33
NE
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
3.15
Undeveloped
04N
61W
34
S2,N2 NW, NORTH 50 ACRES OF NW/4
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
0.30
Undeveloped
04N
61W
35
SW SW
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
0.12
Undeveloped
03N
61W
02
LOT 3, LOT 4
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
1.08
Undeveloped
04N
61W
25
N2,NE SE
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
0.25
Undeveloped
04N
61W
27
E2 NE,AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE
BIJOU DITCH,
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
0.24
Undeveloped
04N
61W
28
SE
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
0.48
Undeveloped
04N
61W
33
NE
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
0.63
Undeveloped
04N
61W
34
S2,N2 NW,NORTH 50 ACRES OF NW/4,
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
0.06
Undeveloped
04N
61W
35
SW SW
MELBA G. FIELDS, A/K/A MELBA G. FIELDS JOHNSTON AND DAVID JOHNSTON, WIFE AND
HUSBAND
JACKFORK LAND, INC.
06/23/2010
06/22/2015
N/A
0.1250
Weld
3717089
6.67
Undeveloped
02N
63W
26
E2 SE
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
0.12
Undeveloped
03N
61W
02
LOT3, LOT4
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
1.08
Undeveloped
04N
61W
25
N2
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
0.25
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH,
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
0.24
Undeveloped
04N
61W
28
SE
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
0.48
Undeveloped
04N
61W
33
NE
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
0.63
Undeveloped
04N
61W
34
NW,NORTH 50 ACRES OF THE NW/4,
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
0.06
Undeveloped
04N
61W
35
SW SW
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
0.12
Undeveloped
03N
61W
02
LOT3, LOT4
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
1.08
Undeveloped
04N
61W
25
N2,NE SE

 
 
Page 7 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
0.25
Undeveloped
04N
61W
27
E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY DITCH,
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
24.00
Undeveloped
04N
61W
28
SE
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
CONTINENTAL RESOURCES, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
48.00
Undeveloped
04N
61W
33
NE
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
63.00
Undeveloped
04N
61W
34
S2,THE NORTH 50 ACRES OF THE NW/4,
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
6.00
Undeveloped
04N
61W
35
SW SW
CLINTON NEIL BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712249
107.89
Undeveloped
09N
61W
05
S2 N2, LOT1, LOT2, LOT3, LOT4
CLINTON NEIL BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712249
26.67
Undeveloped
09N
61W
05
SE
CLINTON NEIL BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712249
1.67
Undeveloped
09N
61W
05
SW
CLINTON NEIL BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712249
3.33
Undeveloped
09N
61W
08
W2
DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712243
134.56
Undeveloped
09N
61W
05
ALL
DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712243
3.33
Undeveloped
09N
61W
08
W2
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712245
107.86
Undeveloped
09N
61W
05
S2 N2, LOT1, LOT2, LOT3, LOT4
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712245
26.67
Undeveloped
09N
61W
05
SE
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712245
1.67
Undeveloped
09N
61W
05
SW
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712245
3.33
Undeveloped
09N
61W
08
W2
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3713283
5.00
Undeveloped
04N
62W
22
SE SE
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3713283
30.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3713283
70.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3713283
10.00
Undeveloped
04N
62W
27
E2 NE
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3713283
3.33
Undeveloped
04N
62W
22
W2 SE
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3713283
3.33
Undeveloped
04N
62W
27
W2 NE
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/15/2010
07/14/2015
N/A
0.1667
Weld
3710232
80.00
Undeveloped
10N
61W
32
SE
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
08/12/2015
2Yr
0.1875
Weld
3715050
5.00
Undeveloped
04N
62W
22
SE SE
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
08/12/2015
2Yr
0.1875
Weld
3715050
30.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
08/12/2015
2Yr
0.1875
Weld
3715050
70.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
08/12/2015
2Yr
0.1875
Weld
3715050
10.00
Undeveloped
04N
62W
27
E2 NE
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
08/12/2015
2Yr
0.1875
Weld
3715050
3.33
Undeveloped
04N
62W
22
W2 SE
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
08/12/2015
2Yr
0.1875
Weld
3715050
3.33
Undeveloped
04N
62W
27
W2 NE

 
 
Page 8 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712239
10.40
Undeveloped
02N
63W
26
SW/4 LESS 4 ACRES IN NE CORNER,
CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712239
8.00
Undeveloped
02N
63W
27
W2 SE
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3715051
1.25
Undeveloped
04N
62W
22
SE SE
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3715051
7.50
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3715051
17.50
Undeveloped
04N
62W
24
N2,SE,E2 SW
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3715051
2.50
Undeveloped
04N
62W
27
E2 NE
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3715051
0.83
Undeveloped
04N
62W
22
W2 SE
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3715051
0.83
Undeveloped
04N
62W
27
W2 NE
BARRY CLAY BEDINGER, A MARRIED MAN
DIAMOND RESOURCES CO.
07/16/2010
07/15/2015
3Yr
0.1875
Weld
3710230
5.00
Undeveloped
04N
62W
22
ALL
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712247
1.00
Undeveloped
04N
62W
22
SE SE
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712247
6.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712247
14.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712247
2.00
Undeveloped
04N
62W
27
E2 NE
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712247
0.67
Undeveloped
04N
62W
22
W2 SE
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712247
0.67
Undeveloped
04N
62W
27
W2 NE
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712246
1.00
Undeveloped
04N
62W
22
SE SE
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712246
6.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712246
14.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712246
2.00
Undeveloped
04N
62W
27
E2 NE
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712246
0.67
Undeveloped
04N
62W
22
W2 SE, NE NE
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712246
0.67
Undeveloped
04N
62W
27
W2 NE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
1.25
Undeveloped
04N
62W
22
SE SE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
5.00
Undeveloped
04N
62W
23
SE NW,E2 SW,SW SW
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
17.50
Undeveloped
04N
62W
24
E2,NW,E2 SW
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
2.50
Undeveloped
04N
62W
27
E2 NE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
0.83
Undeveloped
04N
62W
22
W2 SE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
0.83
Undeveloped
04N
62W
27
W2 NE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
2.00
Undeveloped
04N
62W
23
S2 NE
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
07/29/2015
2Yr
0.1875
Weld
3712240
1.00
Undeveloped
04N
62W
22
SE SE

 
 
Page 9 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
2Yr
0.1875
Weld
3712240
6.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
2Yr
0.1875
Weld
3712240
14.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
2Yr
0.1875
Weld
3712240
2.00
Undeveloped
04N
62W
27
E2 NE
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
2Yr
0.1875
Weld
3712240
0.67
Undeveloped
04N
62W
22
W2 SE, NE NE
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
2Yr
0.1875
Weld
3712240
0.67
Undeveloped
04N
62W
27
W2 NE
LYNNE F. KELLY, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/16/2010
07/15/2015
3Yr
0.1875
Weld
3710231
5.00
Undeveloped
04N
62W
22
NE NE
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712242
1.00
Undeveloped
04N
62W
22
SE SE
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712242
6.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712242
14.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712242
2.00
Undeveloped
04N
62W
27
E2 NE
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712242
0.67
Undeveloped
04N
62W
22
W2 SE , NE NE
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712242
0.67
Undeveloped
04N
62W
27
W2 NE
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712241
1.00
Undeveloped
04N
62W
22
SE SE
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712241
6.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712241
14.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712241
2.00
Undeveloped
04N
62W
27
E2 NE
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712241
0.67
Undeveloped
04N
62W
22
W2 SE, NE NE
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712241
0.67
Undeveloped
04N
62W
27
W2 NE
CRAIG BLACK, A MARRIED MAN
DIAMOND RESOURCES CO.
08/06/2010
08/05/2015
N/A
0.1667
Weld
3713286
15.00
HBP - Staudinger 1-31H
08N
61W
31
NE
COLETTE KAY FRIDGEN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
N/A
0.1667
Weld
3713287
80.00
Undeveloped
02N
63W
34
SE
EDWARD L. HARRIS AND BETTY L. HARRIS, H/W
DIAMOND RESOURCES CO.
07/19/2010
07/19/2015
N/A
0.1667
Weld
3713282
40.00
Undeveloped
01N
64W
12
W2 NE
STATE OF COLORADO 1308.10
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
1Yr
0.1667
Weld
3748375
320.00
Undeveloped
09N
61W
16
N2
RODNEY L. HOFFERBER, JR., A MARRIED MAN
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712237
10.40
Undeveloped
02N
63W
26
SW, LESS 4 ACRES IN NE CORNER OF SAID SW/4
RODNEY L. HOFFERBER, JR., A MARRIED MAN
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712237
8.00
Undeveloped
02N
63W
27
W2 SE
RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712238
10.40
Undeveloped
02N
63W
26
SW, SOUTH 0 DEGREES 02' WEST, 110.51 FEET; SOUTH 47 DEGREES 52' WEST, 246 FEET;
SOUTH 74 DEGREES 41' WEST, 167.25 FEET; NORTH 75 DEGREES 19' WEST, 274.85 FEET;
NORTH 41 DEGREES 49' WEST, 339.45 FEET; NORTH 89 DEGREES 14' WEST, 42.60 FEET;
AND EAST 876.75 FEET TO BEGINNING, CONTAINING APPROXIMATELY 4 ACRES,LESS 4 ACRES
IN THE NE CORNER OF SAID SW/4
RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712238
8.00
Undeveloped
02N
63W
27
W2 SE

 
 
Page 10 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER
& BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712244
62.40
Undeveloped
02N
63W
26
SW, LESS 4 ACRES IN THE NE CORNER OF SAID SW/4
RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER
& BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712244
48.00
Undeveloped
02N
63W
27
W2 SE
GERALDINE HOYER, F/K/A GERALDINE BLACK, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/30/2010
07/09/2015
N/A
0.1667
Weld
3713280
15.00
HBP - Staudinger 1-31H
08N
61W
31
NE
GEORGE J. NOLAN, JR.
DIAMOND RESOURCES CO.
07/21/2010
07/20/2015
N/A
0.1667
Weld
3712251
160.00
Undeveloped
09N
61W
03
SE
HEATHER ANNE HOLMES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
08/03/2010
08/02/2015
N/A
0.1667
Weld
3713285
40.00
Undeveloped
10N
61W
34
N2
PATRICK DALE LEATHER, A SINGLE MAN
DIAMOND RESOURCES CO.
08/03/2010
08/02/2015
N/A
0.1667
Weld
3713284
40.00
Undeveloped
10N
61W
34
N2
HARRY H. EWING II & JUDY ANN EWING, H/W
DIAMOND RESOURCES CO.
07/16/2010
07/15/2015
N/A
0.1667
Weld
3715056
80.00
Undeveloped
01N
64W
12
E2 NE
MARGERY L. BEYDLER, A WIDOW
DIAMOND RESOURCES CO.
08/03/2010
08/02/2015
N/A
0.1875
Weld
3715053
80.00
Undeveloped
04N
61W
28
SE
THOMAS W. CORDOVA & MARY L. CORDOVA, H/W
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
N/A
0.1667
Weld
3715049
40.00
Undeveloped
01N
64W
12
W2 NE
LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712250
10.40
Undeveloped
02N
63W
26
SW, LESS 4.00 ACRES IN NE CORNER OF SW/4
LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712250
8.00
Undeveloped
02N
63W
27
W2 SE
DOUGLAS D. VARVEL
DIAMOND RESOURCES CO.
07/30/2010
07/30/2015
N/A
0.1667
Weld
3713288
30.00
HBP - Staudinger 1-31H
08N
61W
31
NE
CAROL ROUBIDOUX & HERMAN ROUBIDOUX, HER HUSBAND
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
N/A
0.1667
Weld
3715052
35.56
Undeveloped
01N
64W
12
N2/3SE/4,
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3713281
1.25
Undeveloped
04N
62W
22
SE SE
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3713281
7.50
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3713281
17.50
Undeveloped
04N
62W
24
N2,SE,E2 SW
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3713281
2.50
Undeveloped
04N
62W
27
E2 NE
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3713281
0.83
Undeveloped
04N
62W
22
W2 SE
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3713281
0.83
Undeveloped
04N
62W
27
W2 NE
BARBARA L. NITSCHKE, A WIDOW
DIAMOND RESOURCES CO.
08/31/2010
08/30/2015
N/A
0.1667
Weld
3719796
31.43
HBP - Staudinger 1-31H
07N
61W
06
E2 SW,SE, LOT6, LOT7
SYDNEY CAROL OGLE, F/K/A SYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A
MARRIED WOMAN
DIAMOND RESOURCES CO.
08/17/2010
08/16/2015
N/A
0.1667
Weld
3717018
40.00
Undeveloped
08N
62W
20
W2

 
 
Page 11 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
SYDNEY CAROL OGLE, F/K/ASYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A
MARRIED WOMAN
DIAMOND RESOURCES CO.
08/17/2010
08/16/2015
N/A
0.1667
Weld
3717018
35.00
Undeveloped
08N
62W
29
NW,W2 NE,NE NE
NANCY ORTH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
08/05/2010
08/04/2015
N/A
0.1667
Weld
3715055
1.25
HBP - Staudinger 1-31H
08N
61W
31
NE
JAMES WERDEL, A SINEL MAN
DIAMOND RESOURCES CO.
08/05/2010
08/04/2015
N/A
0.1667
Weld
3715048
1.25
HBP - Staudinger 1-31H
08N
61W
31
NE
DONNA L. KING, A/K/A DONNA LEE KING, A MARRIED WOMAN
DIAMOND RESOURCES CO.
08/20/2010
08/19/2015
N/A
0.1667
Weld
3718158
1.67
Undeveloped
09N
61W
05
SE
MICHAEL BEUTZ, TRUSTEE OF THE ANITA M. WAGNER LIVING TRUST
DIAMOND RESOURCES CO.
09/01/2010
08/31/2014
N/A
0.1667
Weld
3722418
5.00
Undeveloped
09N
61W
10
NE
LARRY BAUER
DIAMOND RESOURCES CO.
08/19/2010
08/18/2015
N/A
0.1667
Weld
3717019
13.33
Undeveloped
02N
63W
34
SE
FRANCES WERDEL, A SINGLE WOMAN
DIAMOND RESOURCES CO.
08/05/2010
08/04/2015
N/A
0.1667
Weld
3717020
1.25
HBP - Staudinger 1-31H
08N
61W
31
NE
AVIS WERDEL, A WIDOW
DIAMOND RESOURCES CO.
08/05/2010
08/04/2015
N/A
0.1667
Weld
3717017
1.25
HBP - Staudinger 1-31H
08N
61W
31
NE
DANIEL D. WAGNER & MARGARET WAGNER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/07/2010
09/06/2015
Opt. Exr
2Yr.
0.1875
Weld
3722414
80.00
Undeveloped
02N
63W
27
NW
BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW
DIAMOND RESOURCES CO.
08/18/2010
08/17/2015
N/A
0.1667
Weld
3718159
2.50
Undeveloped
09N
61W
05
SW
BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW
DIAMOND RESOURCES CO.
08/18/2010
08/17/2015
N/A
0.1667
Weld
3718159
5.00
Undeveloped
09N
61W
08
W2
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
09/01/2010
08/31/2015
N/A
0.1667
Weld
3719787
13.33
Undeveloped
09N
61W
10
SE
KIVI BAUER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
08/19/2010
08/18/2015
N/A
0.1667
Weld
3719782
13.34
Undeveloped
02N
63W
34
SE
PAUL LEON COLE, A MARRIED MAN
DIAMOND RESOURCES CO.
08/20/2010
08/19/2015
N/A
0.1667
Weld
3719779
1.67
Undeveloped
09N
61W
05
SE
JANE MANLY, A SINGLE WOMAN
DIAMOND RESOURCES CO.
08/23/2010
08/22/2015
N/A
0.1667
Weld
3719785
2.50
Undeveloped
09N
61W
05
SE
MICHAEL BEUTZ, TRUSTEE OF THE ANITA M. WAGNER LIVING TRUST
DIAMOND RESOURCES CO.
08/27/2010
08/26/2014
N/A
0.1667
Weld
3722419
6.82
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
B & W FARMS, A PARTNERSHIP
DIAMOND RESOURCES CO.
10/08/2010
10/07/2015
Opt. Exr
2Yr.
0.1875
Weld
3728474
193.18
Undeveloped
02N
63W
34
LOTS A & B OF RECORDED EXEMPTION 1303-34-1-RE 2022 RECORDED AS RECEPTION
2584809, BEING PART OF THE E2 NW AND PART OF THE NE OF SECTION 34, AND
SUBDIVISION EXEMPTION 636 RECORDED AS RECEPTION 2584808, BEING PART OF THE W2
NE, E2 NE EXCEPT A PARCEL OF LAND MFD IN DEED IN BOOK 1148-408; ALSO EXCEPT A
PARCEL OF LAND MFD IN WD IN RECEPTION 3643481, LOT B OF RECORDED EXEMPTION NO.
1303-34-2 RE 2021 RECORDED AS RECEPTION 2584810 BEING PART OF THE E2 NW OF
SECTION 34
DOROTHY W. CORDWELL, TRUSTEE OF THE CORDWELL FAMILY TRUST, DATED JULY 16, 1985
JACKFORK LAND, INC.
06/08/2010
06/07/2015
Opt Exr
2Yr
0.1875
Weld
3725319
46.19
Undeveloped
02N
63W
28
E/2 W/2; E/2 LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE
NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A TRACT OF LAND IN
THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT ON THE
SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF
SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE
OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A POINT;
THENCE SOUTH 630 FEET & MPD IN OGL
BARBARA JEAN MCKEOUGH
DIAMOND RESOURCES CO.
09/09/2010
09/08/2015
N/A
0.1667
Weld
3738373
10.63
Undeveloped
06N
61W
26
NW SW,SW NW
KIMBERLY JO MASSEY, A MARRIED WOMAN
DIAMOND RESOURCES CO.
08/19/2010
08/18/2015
N/A
0.1667
Weld
3719784
13.33
Undeveloped
02N
63W
34
SE

 
 
Page 12 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JULIUS A. PLUSS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/13/2010
09/12/2013
Opt. Exr
0.1875
Weld
3724434
80.00
Undeveloped
02N
63W
34
SW
BILLIE LOU GAISER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/21/2010
10/20/2015
Opt. Exr
2Yr.
0.1875
Weld
3734177
80.00
Undeveloped
04N
61W
26
NW
REBECCA S. SPENCER, F/K/A REBECCA S. WILDER, A/K/A REBECCA WILDER, A MARRIED
WOMAN
DIAMOND RESOURCES CO.
12/10/2010
12/09/2014
1 Yr
0.1875
Weld
3742687
13.33
Undeveloped
07N
61W
21
E2
SARAH J. SPENCER
DIAMOND RESOURCES CO.
12/08/2010
12/07/2014
1 Yr
0.1875
Weld
3742688
13.33
Undeveloped
07N
61W
21
E2
WILLIAM G. SPENCER
DIAMOND RESOURCES CO.
12/08/2010
12/07/2014
1 Yr
0.1875
Weld
3739978
13.33
Undeveloped
07N
61W
21
E2
SETH T. SPENCER
DIAMOND RESOURCES CO.
12/08/2010
12/07/2014
1 Yr
0.1875
Weld
3742685
13.33
Undeveloped
07N
61W
21
E2
DAVID SPENCER
DIAMOND RESOURCES CO.
12/08/2010
12/07/2014
1 Yr
0.1875
Weld
3742689
13.33
Undeveloped
07N
61W
21
E2
HAROLD H. BENDER, A WIDOWER
DIAMOND RESOURCES CO.
09/23/2010
09/22/2015
N/A
0.1667
Weld
3724448
13.33
Undeveloped
08N
61W
33
SE
HAROLD H. BENDER, A WIDOWER
DIAMOND RESOURCES CO.
09/23/2010
09/22/2015
N/A
0.1667
Weld
3724448
13.33
Undeveloped
08N
61W
34
SW
DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/22/2010
09/21/2014
N/A
0.1667
Weld
3727027
13.33
Undeveloped
10N
61W
29
NW
CLINTON NEIL BASHOR, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY
DIAMOND RESOURCES CO.
09/22/2010
09/21/2014
N/A
0.1667
Weld
3730412
13.33
Undeveloped
10N
61W
29
NW
CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/21/2010
09/25/2015
N/A
0.1667
Weld
3727024
2.67
Undeveloped
07N
61W
20
N2 NE
CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/25/2010
09/24/2015
N/A
0.1667
Weld
3727024
1.33
Undeveloped
07N
61W
21
NW NW
MIKE DAVIS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/13/2010
09/12/2015
3Yr
0.1875
Weld
3722425
27.50
Undeveloped
06N
61W
26
NW SW,SW NW
JAMES L. SPENCER
DIAMOND RESOURCES CO.
12/08/2010
12/07/2014
1 Yr
0.1875
Weld
3739979
13.33
Undeveloped
07N
61W
21
E2
WILLIAM W. LINDBLOOM, A MARRIED MAN
DIAMOND RESOURCES CO.
10/12/2010
12/11/2015
N/A
0.1875
Weld
3730410
5.00
Undeveloped
05N
61W
25
E2 NW,W2 NW
RAYMOND JOHN PETERSON
DIAMOND RESOURCES CO.
10/21/2010
10/20/2015
Opt. Exr
2 Yr
0.1875
Weld
3730409
40.00
Undeveloped
04N
61W
26
NW
LINDA LEA WOLFE, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/15/2010
09/14/2015
N/A
0.1667
Weld
3724451
5.00
Undeveloped
08N
61W
03
SE
CLINTON NEIL BASHOR, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY
DIAMOND RESOURCES CO.
09/23/2010
09/22/2014
N/A
0.1667
Weld
3730413
1.17
Undeveloped
10N
61W
22
NW/4 NE/4 LYING SOUTH AND WEST OF RR
DAVID LESLIE BASHOR & ELIZABETH BASHOR, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/23/2010
09/22/2014
N/A
0.1667
Weld
3727028
1.17
Undeveloped
10N
61W
22
NW/4 NE/4 LYING SOUTH AND WEST OF RR
DENNIS M. BUCHHOLZ, A SINGLE MAN
DIAMOND RESOURCES CO.
09/16/2010
09/15/2015
Opt. Exr
2Yr.
0.1875
Weld
3728473
53.33
Undeveloped
01N
64W
12
THE SOUTH 53-1/3 ACRES OF THE SE/4
RODNEY S. BECKER & GAYLE R. BECKER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/07/2010
09/06/2015
N/A
0.1667
Weld
3728479
80.00
Undeveloped
01N
64W
12
S2 NW
TIMOTHY L. WOODWARD, A MARRIED MAN
DIAMOND RESOURCES CO.
09/21/2010
09/20/2015
N/A
0.1667
Weld
3727030
2.67
Undeveloped
07N
61W
20
N2 NE
TIMOTHY L. WOODWARD, A MARRIED MAN
DIAMOND RESOURCES CO.
09/21/2010
09/20/2015
N/A
0.1667
Weld
3727030
1.33
Undeveloped
07N
61W
21
NW NW
BILLY L. BURKE, A/K/A BILLY LEE BURKE
DIAMOND RESOURCES CO.
10/06/2010
10/05/2015
N/A
0.1875
Weld
3728480
40.00
Undeveloped
05N
61W
35
NW
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
Opt. Exr
2Yr.
0.1875
Weld
3727025
1.25
Undeveloped
04N
62W
22
SE SE
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
Opt. Exr
2Yr.
0.1875
Weld
3727025
7.50
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
Opt. Exr
2Yr.
0.1875
Weld
3727025
17.50
Undeveloped
04N
62W
24
N2,SE,E2 SW

 
 
Page 13 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
Opt. Exr
2Yr.
0.1875
Weld
3727025
2.50
Undeveloped
04N
62W
27
W2 NE
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
Opt. Exr
2Yr.
0.1875
Weld
3727025
0.83
Undeveloped
04N
62W
22
W2 SE
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
Opt. Exr
2Yr.
0.1875
Weld
3727025
0.83
Undeveloped
04N
62W
27
E2 NE
DOLPH HENRY GROVES
DIAMOND RESOURCES CO.
10/11/2010
10/10/2015
N/A
0.1875
Weld
3738347
11.92
Undeveloped
04N
61W
26
N2 SE, SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4SE4, LESS 10 ACRES FOR RESERVOIR,
STEVEN D. KITZMAN & KRISTINA L. KITZMAN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/13/2010
09/12/2015
Opt. Exr
2Yr.
0.1875
Weld
3730414
3.17
Undeveloped
02N
63W
34
A TRACT COMMENCING AT THE SW CORNER OF THE W/2 NW/4; THENCE NORTH 00 DEGREES
30'46" WEST A DISTNACE OF 250'; THENCE NORTH 89 DEGREES 19' 55" EAST A DISTANCE
OF 553'; THENCE SOUTH 00 DEGREES 30'46" EAST A DISTANCE OF 250'; THENCE SOUTH 89
DEGREES 19'55" WEST A DISTANCE OF 553' TO POINT OF BEGINNING,
SHIRLEY A. HENDERSON
DIAMOND RESOURCES CO.
10/12/2010
12/11/2015
N/A
0.1875
Weld
3730404
5.00
Undeveloped
05N
61W
25
E2 NW,W2 NW
DANIEL L. PETERSON & MARILU PETERSON
DIAMOND RESOURCES CO.
10/12/2010
12/11/2013
N/A
0.2000
Weld
3734176
92.80
HBP - Gravel Draw 9-9H
08N
61W
09
E2
DENNIS D. KITZMAN & SUSAN K. KITZMAN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/07/2010
09/06/2015
Opt. Exr
2Yr.
0.1875
Weld
3730415
77.18
Undeveloped
02N
63W
34
W/2 NW/4 LESS AND EXCEPT A TRACT DESCRIBED AS: A TRACT COMMENCING AT THE SW
CORNER OF THE W/2 NW/4; THENCE N 00 DEGREES 30' 46"W A DISTANCE OF 250'; THENCE
N89 DEGREES 19' 55" E A DISTANCE OF 553'; THENCE S 00 DEGREES 30' 46" E A
DISTANCE OF 250'; THENCE S 89 DEGREES 19' 55" W A DISTANCE OF 553' TO POB,
JACALYN M. DIXON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3734180
1.59
Undeveloped
08N
61W
02
S2 NE,SE, LOT1, LOT2
JACALYN M. DIXON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3734180
0.60
Undeveloped
09N
61W
35
S2 SE,SE SW
KENT K. MILLER, A MARRIED MAN
DIAMOND RESOURCES CO.
10/21/2010
10/20/2015
N/A
0.1667
Weld
3734181
11.67
Undeveloped
08N
62W
29
ALL
COLLEEN J. KOBER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730406
1.59
Undeveloped
08N
61W
02
S2 NE,SE, LOT1, LOT2
COLLEEN J. KOBER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730406
0.60
Undeveloped
09N
61W
35
S2 SE,SE SW
JULIE M. KORT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730407
1.59
Undeveloped
08N
61W
02
S2 NE,SE, LOT1, LOT2
JULIE M. KORT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730407
0.60
Undeveloped
09N
61W
35
S2 SE,SE SW
KAREN J. KOCH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730408
1.59
Undeveloped
08N
61W
02
S2 NE,SE, LOT1, LOT2
KAREN J. KOCH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730408
0.60
Undeveloped
09N
61W
35
S2 SE,SE SW
FLYNN OF ORMAND BEACH, LP AND BARBARA SILWAY FLYNN, GENERAL MANAGER, C/O THE
TRUST COMPANY OF OKLAHOMA
DIAMOND RESOURCES CO.
01/06/2011
01/05/2016
Opt. Exr
2Yr.
0.1875
Weld
3752330
4.00
Undeveloped
05N
61W
25
E2
DAVID O. BONE & PATRICIA A. BONE, HUSBAND & WIFE
DIAMOND RESOURCES CO.
10/13/2010
10/12/2015
Opt. Exr
2Yr.
0.1875
Weld
3734174
40.00
Undeveloped
02N
63W
27
E2 SW
WILLIAM CLYDE BASHOR. A SINGLE MAN
DIAMOND RESOURCES CO.
09/22/2010
09/21/2014
N/A
0.1667
Weld
3728477
13.33
Undeveloped
10N
61W
29
NW
ADA E. JOHNSTON, A WIDOW
DIAMOND RESOURCES CO.
10/22/2010
10/12/2015
N/A
0.1667
Weld
3734178
88.36
Undeveloped
09N
62W
12
NE,E/2 SE/4, LESS THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH
OF THE SOUTHWEST CORDER, OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12
DEGREES, 30 MINUTES, WEST 382 FEET, WEST 280 FFET, SOUTH 380 FEET TO PLACE OF
BEGINNING, IN SECTION 12, 9N-62W, WELD COUNTY (CONTAINING 2.5 ACRES MORE OR
LESS) AND LESS THAT PART OF THE E/2 SE/4, OF SECTION 12, 9N-62W, BEGINNING AT
THE SOUTHEAST CORNER, WEST 590 FEET, THENCE NORTH 1,620 FEET, THENCE EAST 590
FEET, THENCE SOUTH 1, 620 FEET TO THE POINT OF BEGINNING. (CONTAINING 20 ACRES
MORE OR LESS),

 
 
Page 14 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
09/23/2010
09/22/2014
N/A
0.1667
Weld
3728478
1.17
Undeveloped
10N
61W
22
NW/4 NE/4 LYING SOUTH AND WEST OF RAILROAD RIGHT OF WAY
JUDITH R. CLINCH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730405
1.59
Undeveloped
08N
61W
02
S2 NE,SE, LOT1, LOT2
JUDITH R. CLINCH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730405
0.60
Undeveloped
09N
61W
35
S2 SE,SE SW
WEICKUM FARMS, LLC
DIAMOND RESOURCES CO.
09/08/2010
09/07/2015
Opt. Exr
2Yr
0.1875
Weld
3727023
160.00
Undeveloped
02N
63W
27
NE
JANE GILMAN TRACY, A WIDOW
DIAMOND RESOURCES CO.
09/13/2010
09/12/2014
N/A
0.1875
Weld
3724441
1.94
Undeveloped
09N
61W
03
SW
JANE GILMAN TRACY, A WIDOW
DIAMOND RESOURCES CO.
09/13/2010
09/12/2014
N/A
0.1875
Weld
3724441
3.89
Undeveloped
09N
61W
10
NE,NW
JANE GILMAN TRACY, A WIDOW
DIAMOND RESOURCES CO.
09/13/2010
09/12/2014
N/A
0.1875
Weld
3724440
1.94
Undeveloped
09N
61W
09
E2 NE,SW NE, NW NE, LESS THE "J" SAND FORMATION
DON SLOAN, A WIDOWER
DIAMOND RESOURCES CO.
09/15/2010
09/14/2015
N/A
0.1667
Weld
3724435
72.31
Undeveloped
02N
64W
26
E/2 SE/4 LESS .30 ACRE TRACT,
DAVID LESLIE BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
09/13/2010
09/12/2015
N/A
0.1667
Weld
3724443
53.33
Undeveloped
10N
61W
08
E2 E2
JANE MANLY, A SINGLE WOMAN
DIAMOND RESOURCES CO.
09/22/2010
09/12/2015
N/A
0.1667
Weld
3724452
2.50
Undeveloped
09N
61W
10
NW
CAROL BATT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/21/2010
10/12/2015
N/A
0.1875
Weld
3734189
2.65
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
FRANCES DUBS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/21/2010
10/12/2015
N/A
0.1875
Weld
3734190
2.65
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RSERVOIR (30.00),
WILBUR GOLBA GROVES, A WIDOWER
DIAMOND RESOURCES CO.
10/19/2010
10/18/2015
N/A
0.1875
Weld
3734188
10.60
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
JAMES L. GROVES, A MARRIED MAN
DIAMOND RESOURCES CO.
09/22/2010
09/12/2015
N/A
0.1667
Weld
3727026
2.12
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
BERNETHA J. GROVES, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/13/2010
10/12/2015
N/A
0.1875
Weld
3734187
10.60
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES (150.00)
 
SW/4 SE/4 LESS 10 ACRES (30.00),
RAMON G. MIRANDA, A/K/A ROMAN G. MIRANDA, JR. & LUCIA R. MIRANDA, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
N/A
0.1667
Weld
3734185
30.36
Undeveloped
01N
64W
12
COMMENCING AT THE NW CORNER OF THE SW/4 OF SAID SECTION 12; THENCE ALONG THE
WEST LING OF THE SW/4 OF SAID SECTION 12 SOUTH 00 DEGREES 00' 00" EAST, A
DISTANCE OF 97.05' TO THE TRUE POINT OF BEGINNING; THENCE SOUTH 58 DEGREES 48'
28" EAST A DISTANCE 53.22'; THENCE SOUTH 34 DEGREES 32' 23" EAST, A DISTANCE OF
96.18'; THENCE SOUTH 40 DEGREES 02'57" EAST A DISTANCE OF 645.68' TO THE
BEGINNING OF THE TANGENT CURVE TO THE LEFT; THENCE ALONG SAID CURVE
63.99'.,HAVING A CHORD LENGTH OF 61.38' HAVING A CHORD BEARING OF SOUTH 68
DEGREES 34'50" EAST, A RADIUS OF 64.25' AND A DELTA ANGLE OF 57 DEGREES 03'46",
THENCE NORTH 82 DEGREES 53'17" EAST A DISTANCE OF 331.71'; THENCE NORTH 79
DEGREES 43'22" EAST, A DISTANCE OF 716.55' TO THE BEGINNING OF A TANGENT CURVE
TO THE RIGHT; THENCE ALONG SAID CURVE 245.58' HAVING A CHORD LENGTH OF 244.81',
A CHORD BEARING OF NORTH 87 DEGREES 36' 53" EAST, A RADIUS OF 891.45', AND A
DELTA ANGLE OF 15 DEGREES 47'03"; TO THE BEGINNING OF A TANGENT CURVE TO THE
LEFT; THENCE ALONG SAID CURVE 116' HAVING A CHORD LENGTH OF 113.29', A CHORD
BEARING OF NORTH 73 DEGREES 57' 44" EAST, A RADIUS OF 154.25', AND A DELTA ANGLE
OF 43 DEGREES 05'21", THENCE NORTH 52 DEGREES 25'03" EAST, A DISTNACE OF 101.29'
TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT.,
DONALD LUTHER GROVES
DIAMOND RESOURCES CO.
10/11/2010
10/10/2015
N/A
0.1875
Weld
3735594
11.92
Undeveloped
04N
61W
26
N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00)
,
ROBERT TOMLINSON MCINTYRE
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3738370
0.89
Undeveloped
06N
61W
34
NE NW,NW NE
ROBERT TOMLINSON MCINTYRE
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3738370
2.22
Undeveloped
06N
61W
34
NW NW
ERNEST L. GROVES
DIAMOND RESOURCES CO.
10/21/2010
10/20/2015
N/A
0.1875
Weld
3735590
11.92
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
DARLENE JOY WILSON VERMEULEN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3738363
18.67
Undeveloped
06N
61W
34
NW NW,NE NW,NW NE

 
 
Page 15 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JOSE A. BACA, A/K/A JOSE A. BACA IV, A MARRIED MAN
DIAMOND RESOURCES CO.
09/15/2010
09/14/2015
N/A
0.1700
Weld
3738360
24.00
Undeveloped
10N
61W
08
W2 E2
ALLENE GRAGG, A MARRIED WOMAN
DIAMOND RESOURCES CO.
12/14/2010
12/13/2015
N/A
0.1667
Weld
3742680
26.00
Undeveloped
02N
63W
26
SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS
FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES
20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE
NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25
FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO
THE PLACE OF BEGINNING.,
DONNA EVERSON, A WIDOW
DIAMOND RESOURCES CO.
12/14/2010
12/13/2015
N/A
0.1667
Weld
3742679
26.00
Undeveloped
02N
63W
26
SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS
FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES
20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE
NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25
FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO
THE PLACE OF BEGINNING.,
HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE
DIAMOND RESOURCES CO.
11/08/2010
11/07/2015
N/A
0.1875
Weld
3735593
11.92
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
DIANE CASELMAN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
11/09/2010
11/08/2015
N/A
0.1875
Weld
3738346
0.66
Undeveloped
04N
61W
26
N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA
DIAMOND RESOURCES CO.
12/03/2010
12/03/2015
Opt. Exr
2Yr
0.2000
Weld
3739976
6.40
Undeveloped
05N
61W
24
SE
CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA
DIAMOND RESOURCES CO.
12/03/2010
12/03/2015
Opt. Exr
0.2000
Weld
3739976
6.40
Undeveloped
05N
61W
35
NW
RODNEY W. BAUMGARTNER & LINDA R. BAUMGARTNER, HUBAND & WIFE
DIAMOND RESOURCES CO.
11/16/2010
11/15/2015
Opt. Exr
2Yr
0.1875
Weld
3738345
18.81
Undeveloped
02N
63W
27
E/2 SE/4 LESS LOT A RECORDED EXEMPTION, MORE FULLY DESCRIBED AS E/2 SE/4 SE/4
SE/4,
JEFFERY JOHNSON, A MARRIED MAN
DIAMOND RESOURCES CO.
11/09/2010
11/08/2015
N/A
0.1875
Weld
3738355
0.66
Undeveloped
04N
61W
26
N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
DIANNE STICKNEY DAVIES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3738358
2.67
Undeveloped
06N
61W
34
NE NW,NW NE
DIANNE STICKNEY DAVIES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3738358
6.67
Undeveloped
06N
61W
34
NW NW
LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1667
Weld
3738361
34.67
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
BILL L. FINDLEY & SHIRLEY FINDLEY, HUSBAND & WIFE
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1667
Weld
3738352
17.78
Undeveloped
01N
64W
12
N2/3 SE/4, ALSO DESCRIBED AS LOT A & LOT B, RECORDED EXEMPTION NO.
1475-12-4-RE3205, BEING A PORTION OF THE SE/4 OF SECTION 12, TOWNSHIP 1 NORTH,
RANGE 64 WEST OF THE 6TH P.M., RECORDED JUNE 24, 2002 AT RECEPTION NO. 2963715,
EDWARD L. FETTERS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/18/2010
11/18/2015
N/A
0.1667
Morgan
865808
75.18
Undeveloped
03N
60W
30
E2 SW, LOT3, LOT4
EDWARD L. FETTERS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/18/2010
11/18/2015
N/A
0.1667
Morgan
865808
74.88
Undeveloped
03N
60W
31
E2 NW, LOT1, LOT2
ROSEMARY LUCILLE BOND, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/19/2010
11/18/2015
N/A
0.1667
Weld
3738350
80.00
Undeveloped
02N
63W
23
SW
DON NORRISH, A WIDOWER
DIAMOND RESOURCES CO.
11/19/2010
11/18/2015
N/A
0.1667
Weld
3738353
20.03
Undeveloped
01N
64W
19
PART OF THE SE/4 SW/4 AND PART OF THE SE/4 MORE FULLY DESCRIBED IN DOCUMENT
#2792489,
JAMES D. ZIMBELMAN
DIAMOND RESOURCES CO.
11/23/2010
11/22/2015
Opt. Exr
2Yr
0.1875
Weld
3738357
20.00
Undeveloped
02N
63W
23
SW
ROBERT G. ZIMBELMAN
DIAMOND RESOURCES CO.
11/23/2010
11/22/2015
Opt. Exr
2Yr
0.1875
Weld
3738354
20.00
Undeveloped
02N
63W
23
SW
JOHN P. LAFARGE, A SINGLE MAN
DIAMOND RESOURCES CO.
09/21/2010
09/20/2015
N/A
 
Weld
3738359
56.00
Undeveloped
10N
61W
08
W2 E2

 
 
Page 16 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
PEGGY ALEXANDER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3738372
17.78
Undeveloped
01N
64W
12
N/2 SE/4, ALSO DESCRIBED AS LOT 1 & LOT B, RECORDED EXEMPTION NO. 1475-12-4
RE3205, BEING A PORTION OF THE SE OF SECTION 12, TOWNSHIP 1 NORTH, RANGE 64 WEST
OF THE 6TH PM., RECORDED JUNE 24, 2002 AT RECEPTION NO. 2963715,
JACKIE F. SCHREINER, TRUSTEE OF THE SHIRLEY J. SCHREINER FAMILY TRUST
DIAMOND RESOURCES CO.
12/02/2010
12/01/2015
Opt. Exr
2Yr
0.1875
Weld
3739972
20.00
Undeveloped
02N
63W
23
SW
ALAN DEAN TYREE, A MARRIED MAN
DIAMOND RESOURCES CO.
12/01/2010
11/30/2015
N/A
0.1667
Weld
3738371
9.33
Undeveloped
06N
61W
34
NW NW,NE NW,NW NE
DARELL D. ZIMBELMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
Opt. Exr
2Yr
0.1875
Weld
3738374
20.00
Undeveloped
02N
63W
23
SW
CHARLES HENRY DUBS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/10/2010
11/09/2015
N/A
0.1875
Weld
3738369
0.53
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
WADE CULPEPPER, A/K/A RUSSELL W. CULPEPPER, A SINGLE MAN
DIAMOND RESOURCES CO.
11/16/2010
11/15/2015
Opt. Exr
2Yr
0.1875
Weld
3738341
35.10
Undeveloped
04N
61W
02
SE NW,S2 NE,N2 S2,SW SW, LOT3
JAMES JOSEPH DAVIS, A MARRIED MAN
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1667
Weld
3738365
4.00
Undeveloped
02N
63W
32
NE NW
MICHAEL EDWARD DUBS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/10/2010
11/09/2015
N/A
0.1875
Weld
3738351
0.53
Undeveloped
04N
61W
26
N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
DONNA PINTO, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/09/2010
11/08/2015
N/A
0.1875
Weld
3738342
0.66
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
LARRY CULPEPPER, A MARRIED MAN
DIAMOND RESOURCES CO.
11/16/2010
11/15/2015
Opt. Exr
2Yr
0.1875
Weld
3738344
35.10
Undeveloped
04N
61W
02
SE NW,S2 NE,N2 S2,SW SW, LOT3
PAMELA PEARSON, F/K/A PAMELA CULPEPPER GRAVES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/16/2010
11/15/2015
Opt. Exr
2Yr
0.1875
Weld
3738343
35.10
Undeveloped
04N
61W
02
SE NW,S2 NE,N2 S2,SW SW, LOT3
ALAN DUBS, A/K/A ALAN JEFFREY DUBS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/10/2010
11/09/2015
N/A
0.1875
Weld
3738356
0.53
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
KERRLYN SUE CARVELL
DIAMOND RESOURCES CO.
11/11/2010
11/10/2015
N/A
0.1875
Weld
3739971
0.53
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
RONALD WAYNE TYREE
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3739969
9.33
Undeveloped
06N
61W
34
NW NW,NE NW,NW NE
ALICE J. JOHNSTON, A/K/A JOAN JOHNSTON, A WIDOW
DIAMOND RESOURCES CO.
11/19/2010
11/08/2015
N/A
0.1667
Weld
3739975
20.03
Undeveloped
01N
64W
19
PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT
#2792489,
JAMEY LEE DUBS
DIAMOND RESOURCES CO.
11/11/2010
11/10/2015
N/A
0.1875
Weld
3739977
0.53
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
RICHARD H. STEWART & SHARON L. STEWART, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/07/2010
12/06/2015
N/A
0.1667
Weld
3739974
37.50
Undeveloped
02N
64W
26
THAT PART OF THE W/2 SW/4 LYING SOUTH OF THE CENTERLINE OF THAT RIGHT OF WAY OF
THE C.B. & Q RAILROAD EXCEPT THAT PART THEREOF PLATTED TO THE TOWN OF
KEENESBURG, WHICH LAND IS DESCRIBED IN WARRANTY DEED RECORDED 3/31/1993 IN BOOK
1375, RECEPTION NO. 02327079,
JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW
DIAMOND RESOURCES CO.
11/19/2010
11/19/2015
N/A
0.1667
Morgan
866167
37.59
Undeveloped
03N
60W
30
E2 SW, LOT3, LOT4
JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW
DIAMOND RESOURCES CO.
11/19/2010
11/19/2015
N/A
0.1667
Morgan
866167
37.44
Undeveloped
03N
60W
31
E2 NW, LOT1, LOT2
BERNARD WATSON & BEVERLY WATSON, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/14/2010
12/14/2015
Opt. Exr
0.1875
Morgan
866168
80.00
Undeveloped
03N
60W
28
E2 E2
KIMBERLY MEEK, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/17/2010
09/16/2015
3Yr
0.1875
Weld
3724431
5.31
Undeveloped
06N
61W
26
NW SW,SW NW
ANN EMRICH, A/K/A ANN FREEMAN EMRICH, A WIDOW
DIAMOND RESOURCES CO.
02/03/2011
02/02/2016
N/A
0.1875
Weld
3752325
5.00
Undeveloped
09N
61W
10
NE
JOHN R. STEVENS, A MARRIED MAN
DIAMOND RESOURCES CO.
11/19/2010
11/18/2015
N/A
0.1667
Weld
3739981
20.03
Undeveloped
01N
64W
19
PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT #
2792489,

 
 
Page 17 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
DEBORAH JOHNSON, A SINGLE WOMAN
DIAMOND RESOURCES CO.
11/09/2010
11/08/2015
N/A
0.1875
Weld
3739980
0.67
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
GEORGIENE RUTH D'ANGELO DEVLIN, F/K/A GEOGIENE RUTH D'ANGELO, A WIDOW
DIAMOND RESOURCES CO.
12/13/2010
12/12/2015
N/A
0.1667
Weld
3742678
16.66
Undeveloped
02N
63W
20
NW
LORITA LONGNECKER, F/K/A LORETTA GROSS, ATTORNEY IN FACT FOR MARJORIE GROSS, A
WIDOW
DIAMOND RESOURCES CO.
12/10/2010
12/09/2015
N/A
0.1667
Weld
3744195
16.00
Undeveloped
06N
61W
34
NE NW,NW NE
WILLARD GROVES
DIAMOND RESOURCES CO.
11/17/2010
11/16/2015
N/A
0.1875
Weld
3742673
6.36
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00)
LEONA M. HAVILAND, A WIDOW
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1875
Weld
3742683
13.34
Undeveloped
08N
61W
33
SE
LEONA M. HAVILAND, A WIDOW
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1875
Weld
3742683
13.34
Undeveloped
08N
61W
34
SW
ROSA JORDAN, A WIDOW
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1875
Weld
3742684
13.33
Undeveloped
08N
61W
33
SE
ROSA JORDAN, A WIDOW
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1875
Weld
3742684
13.33
Undeveloped
08N
61W
34
SW
CHARLES GERALD HERD, ATTORNEY IN FACT FOR BRELERE HERD
DIAMOND RESOURCES CO.
11/08/2010
11/08/2013
N/A
0.2000
Weld
3744196
26.67
HBP - Slick Rock 2-17-11-7-60
07N
60W
17
E2
CHARLES GERALD HERD
DIAMOND RESOURCES CO.
11/02/2010
11/02/2013
N/A
0.2000
Weld
3744197
53.33
HBP - Slick Rock 2-17-11-7-60
07N
60W
17
E2
LOUIS BOURGEOIS, III, A MARRIED MAN
DIAMOND RESOURCES CO.
02/10/2011
02/09/2016
N/A
0.1875
Weld
3754454
13.35
Undeveloped
07N
61W
29
W2
LOUIS BOURGEOIS, III, A MARRIED MAN
DIAMOND RESOURCES CO.
02/10/2011
02/09/2016
N/A
0.1875
Weld
3754454
0.00
Undeveloped
07N
61W
30
COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF
SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION
26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO
THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT
OF BEGINNING.,
CLAUDIA  JEANETTE MCINTYRE WISMA
DIAMOND RESOURCES CO.
12/03/2010
12/02/2015
N/A
0.1667
Weld
3742675
3.11
Undeveloped
06N
61W
34
NW NW,NE NW,NW NE
JUDY SCHAEFER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/07/2010
12/07/2015
N/A
0.1667
Morgan
866345
18.79
Undeveloped
03N
60W
30
E2 SW, LOT3, LOT4
JUDY SCHAEFER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/07/2010
12/07/2015
N/A
0.1667
Morgan
866345
18.72
Undeveloped
03N
60W
31
E2 NW, LOT1, LOT2
JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN
DIAMOND RESOURCES CO.
12/07/2010
12/07/2015
N/A
0.1667
Morgan
866166
18.79
Undeveloped
03N
60W
30
E2 SW, LOT3, LOT4
JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN
DIAMOND RESOURCES CO.
12/07/2010
12/07/2015
N/A
0.1667
Morgan
866166
18.72
Undeveloped
03N
60W
31
E2 NW, LOT1, LOT2
ERIKA LOEW, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1875
Weld
3751552
10.00
Undeveloped
07N
61W
13
NW
PRISCILLA LOEW, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1875
Weld
3751549
10.00
Undeveloped
07N
61W
13
NW
ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE PAUL R. CUYKENDALL FAMILY TRUST
B
DIAMOND RESOURCES CO.
12/09/2010
12/08/2015
N/A
0.1667
Weld
3742677
13.55
Undeveloped
02N
63W
23
E2 SE
ROBERT T. WATKINS, A SINGLE MAN
DIAMOND RESOURCES CO.
12/17/2010
12/16/2015
N/A
0.1667
Weld
3744194
20.00
Undeveloped
09N
60W
21
NE SE
ARLENE BOWEN, A/K/A L. ARLENE BOWEN
DIAMOND RESOURCES CO.
10/18/2010
10/17/2015
N/A
0.1667
Weld
3742690
8.00
Undeveloped
07N
61W
20
N2 NE
ARLENE BOWEN, A/K/A L. ARLENE BOWEN
DIAMOND RESOURCES CO.
10/18/2010
10/17/2015
N/A
0.1667
Weld
3742690
4.00
Undeveloped
07N
61W
21
NW NW
ROD LESTER, A MARRIED MAN
DIAMOND RESOURCES CO.
02/04/2011
02/03/2016
N/A
0.1875
Weld
3754455
2.50
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
SHEILA KAY HERMANN, F/K/A SHEILA  KAY WOODWARD, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/21/2010
09/20/2015
N/A
0.1667
Weld
3742682
2.67
Undeveloped
07N
61W
20
N2 NE

 
 
Page 18 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
SHEILA KAY HERMANN, F/K/A SHEILA  KAY WOODWARD, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/21/2010
09/20/2015
N/A
0.1667
Weld
3742682
1.33
Undeveloped
07N
61W
21
NW NW
DOUG LESTER, A MARRIED MAN
DIAMOND RESOURCES CO.
02/04/2011
02/03/2016
N/A
0.1875
Weld
3754476
2.50
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
GEORGEAN H. CALLISON
DIAMOND RESOURCES CO.
10/18/2010
10/17/2015
N/A
 
Weld
3734184
20.07
Undeveloped
07N
61W
29
W2
GEORGEAN H. CALLISON
DIAMOND RESOURCES CO.
10/18/2010
10/17/2015
N/A
 
Weld
3734184
0.00
Undeveloped
07N
61W
30
COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF
SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION
26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO
THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT
OF BEGINNING.,
RUTH M. O'DONNELL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
12/06/2010
12/05/2015
N/A
0.1875
Weld
3746698
2.12
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
DOLORES ALEXANDER, A WIDOW
DIAMOND RESOURCES CO.
12/16/2010
12/15/2015
3Yr
0.1667
Weld
3744191
80.00
Undeveloped
04N
61W
23
NW
DOLORES ALEXANDER, A WIDOW
DIAMOND RESOURCES CO.
12/16/2010
12/15/2015
3Yr
0.1667
Weld
3744191
80.00
Undeveloped
04N
61W
32
SW
KEVIN HOFFMAN CHARLTON, TRUSTEE OF THE ANNE LAURIE CUYKENDALL CHARLTON TRUST
DIAMOND RESOURCES CO.
12/09/2010
12/08/2015
N/A
0.1667
Weld
3742676
6.56
Undeveloped
02N
63W
23
E2 SE
ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE KEVIN HOFFMAN CHARLTON TRUST
DIAMOND RESOURCES CO.
12/09/2010
12/08/2015
N/A
0.1667
Weld
3742674
6.56
Undeveloped
02N
63W
23
E2 SE
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
10.25
Undeveloped
03N
61W
02
LOT3, LOT4
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
20.00
Undeveloped
04N
61W
28
SE
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
20.00
Undeveloped
04N
61W
34
SE (NEEDS TO BE REMOVED)
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
89.07
Undeveloped
04N
61W
25
N2,NE SE
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
20.00
Undeveloped
04N
61W
27
E2 NE (NEEDS TO BE REMOVED)
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
40.00
Undeveloped
04N
61W
33
NE
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
52.50
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF NW/4,
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
10.00
Undeveloped
04N
61W
35
SW SW
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
20.00
Undeveloped
04N
61W
25
NW SW
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
130.00
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10.00 ACRES
SW/4SE/4 LESS 10.00 ACRES,
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
20.00
Undeveloped
04N
61W
26
10.00 ACRES IN SW/4
10.00 ACRES IN SW/4SE/4,
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
0.05
Undeveloped
04N
61W
27
W/2NE/4 EAST OF DITCH (VERIFY AGAINST LEASE)
DOROTHY D. SANDUSKY, F/K/A DOROTHY DEER, A MARRIED WOMAN DEALING IN HER SOLE &
SEPARATE PROPERTY
DIAMOND RESOURCES CO.
11/18/2010
11/18/2013
2 Yr
0.1875
Weld
3746703
40.00
HBP - Pergamos 3-11-7-60
07N
60W
03
SW
JAMES PAUL MCINTYRE, JR.
DIAMOND RESOURCES CO.
11/22/2010
11/22/2015
N/A
0.1667
Weld
3746699
2.22
Undeveloped
06N
61W
34
NW NW
JAMES PAUL MCINTYRE, JR.
DIAMOND RESOURCES CO.
11/22/2010
11/22/2015
N/A
0.1667
Weld
3746699
0.89
Undeveloped
06N
61W
34
NE NW,NW NE
MARILYN J. KINDSFATER, A MARRIED WOMAN DEALING IN HER SOLE & SEPARATE PROPERTY
DIAMOND RESOURCES CO.
11/18/2010
11/18/2013
2 Yr
0.1875
Weld
3746700
40.00
HBP - Pergamos 3-11-7-60
07N
60W
03
SW

 
 
Page 19 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
SHARON MILLER & CHARLES MILLER, HER HUSBAND
DIAMOND RESOURCES CO.
01/03/2011
01/02/2016
N/A
0.1667
Weld
3746697
39.97
Undeveloped
07N
62W
05
SE NE, LOT1
RAY GROSS, JR., A WIDOWER
DIAMOND RESOURCES CO.
01/05/2011
01/04/2016
N/A
0.1667
Weld
3746696
1.60
Undeveloped
06N
61W
34
NE NW,NW NE
ROBERT L. CONNELL, JR., A SINGLE MAN
DIAMOND RESOURCES CO.
12/29/2010
12/28/2015
N/A
0.1667
Weld
3746695
42.50
Undeveloped
05N
61W
11
NE
ROBERT L. CONNELL, JR., A SINGLE MAN
DIAMOND RESOURCES CO.
12/29/2010
12/28/2015
N/A
0.1667
Weld
3746695
64.00
Undeveloped
05N
61W
11
NW
BETH COLE, F/K/A BETH WRIGHT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/03/2010
12/02/2015
N/A
0.1667
Weld
3744190
5.55
Undeveloped
02N
63W
20
NW
SUSAN W. SKAGGS-VIEREGGER, TRUSTEE OF THE SUSAN W. SKAGGS-VIEREGGER TRUST
DIAMOND RESOURCES CO.
11/23/2010
11/22/2015
N/A
0.1667
Weld
3746704
13.33
Undeveloped
06N
61W
34
NE NW,NW NE
BLAINE WRIGHT, A SINGLE MAN
DIAMOND RESOURCES CO.
12/06/2010
12/02/2015
N/A
0.1667
Weld
3744193
5.55
Undeveloped
02N
63W
20
NW
JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/28/2010
12/27/2015
N/A
0.1667
Weld
3746702
26.67
Undeveloped
04N
62W
22
W2 SE
JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/28/2010
12/27/2015
N/A
0.1667
Weld
3746702
26.67
Undeveloped
04N
62W
27
W2 NE
KAREN L. BELL, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/29/2010
12/28/2015
N/A
0.1667
Weld
3748383
42.50
Undeveloped
05N
61W
11
NE
KAREN L. BELL, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/29/2010
12/28/2015
N/A
0.1667
Weld
3748383
64.00
Undeveloped
05N
61W
11
NW
JOHN FREDERICK WILSON, A/K/A JOHN FRED WILSON, A MARRIED MAN
DIAMOND RESOURCES CO.
01/13/2011
01/12/2016
Opt. Exr
2Yr
0.1667
Weld
3746688
5.01
Undeveloped
04N
61W
01
S2 NE, LOT1, LOT2
ANITA KAY WATKINS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/11/2011
01/10/2016
Opt. Exr
2Yr
0.1667
Weld
3746685
20.00
Undeveloped
09N
60W
21
NE SE
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
01/19/2011
01/18/2016
3Yr
0.1667
Weld
3749305
80.00
Undeveloped
09N
61W
22
NE
FRANCES N. CLEMONS
DIAMOND RESOURCES CO.
01/13/2011
01/12/2016
Opt. Exr
2Yr
0.1875
Weld
3746687
26.67
Undeveloped
05N
61W
25
E2 NW,W2 NW
MORI BROTHERS, INC.
DIAMOND RESOURCES CO.
01/12/2011
01/11/2016
N/A
0.1667
Weld
3749308
160.00
Undeveloped
04N
61W
28
W2
KRISTEN L. JOHNSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/18/2011
01/17/2016
N/A
0.1667
Weld
3748377
1.47
Undeveloped
07N
62W
02
S2 NE, LOT1, LOT2
(Sec:22 ALL. Sec 02: S2 NE
MARGIE A. TANGYE, A WIDOW
DIAMOND RESOURCES CO.
01/19/2011
01/18/2016
N/A
0.1667
Weld
3749311
8.00
Undeveloped
07N
61W
20
N2 NE
MARGIE A. TANGYE, A WIDOW
DIAMOND RESOURCES CO.
01/19/2011
01/18/2019
N/A
0.1667
Weld
3749311
4.00
Undeveloped
07N
61W
21
NW NW
LEROY D. PETERSON, A MARRIED MAN
DIAMOND RESOURCES CO.
01/20/2011
01/19/2016
Opt. Exr
2Yr
0.1875
Weld
3749307
40.00
Undeveloped
04N
61W
26
NW
LADONNA J. DIXON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/03/2011
01/02/2016
N/A
0.1700
Weld
3913823
53.33
Undeveloped
04N
61W
27
SE
HERSCHEL A. POTTS, A MARRIED MAN
DIAMOND RESOURCES CO.
01/03/2011
01/02/2016
N/A
0.1700
Weld
3749325
53.33
Undeveloped
04N
61W
27
SE
DAVID E. POTTS, A SINGLE MAN
DIAMOND RESOURCES CO.
01/03/2011
01/02/2016
N/A
0.1700
Weld
3749319
53.33
Undeveloped
04N
61W
27
SE
JEFFREY QUINSLER, A SINGLE MAN
DIAMOND RESOURCES CO.
01/10/2011
01/09/2016
N/A
0.1875
Weld
3746689
39.97
Undeveloped
10N
60W
05
S2 NW, LOT3, LOT4
WILLIAM THOMSON QUINSLER, TRUSTEE OF THE WILLIAM THOMAS QUINSLER & BARBARA FAUST
QUINSLER REVOCABLE TRUST, DATED DECEMBER 5, 1997
DIAMOND RESOURCES CO.
01/10/2011
01/09/2016
N/A
0.1875
Weld
3748379
79.93
Undeveloped
10N
60W
05
S2 NW, LOT3, LOT4
DAVID VEACH, A SINGLE MAN
DIAMOND RESOURCES CO.
12/29/2010
12/28/2015
N/A
0.1667
Weld
3749316
38.51
Undeveloped
04N
61W
33
W2,SE
SUSAN M. WILSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
Opt. Exr
2Yr
0.1875
Weld
3751563
10.00
Undeveloped
05N
61W
25
E2 NW,W2 NW
RICHARD NOFFSINGER
DIAMOND RESOURCES CO.
10/14/2010
10/13/2015
N/A
0.1667
Weld
3749326
1.69
Undeveloped
07N
62W
18
LOT3
RICHARD NOFFSINGER
DIAMOND RESOURCES CO.
10/14/2010
10/13/2015
N/A
0.1667
Weld
3749326
2.99
Undeveloped
07N
62W
18
LOT A OF THE S/2 S/2 MFD IN DOCUMENT #2881303
 
LOT,B OF THE S/2 S/2 MFD IN DOCUMENT #2881303,
RICHARD NOFFSINGER
DIAMOND RESOURCES CO.
10/14/2010
10/13/2015
N/A
0.1667
Weld
3749326
20.00
Undeveloped
07N
62W
18
NW NE,NW SE,SW NE

 
 
Page 20 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
TADD O. THOMAS & NANETTE L. THOMAS, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/14/2010
12/14/2015
N/A
0.1667
Morgan
866824
20.00
Undeveloped
03N
60W
32
NE SE
ANN SQUIRE, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/10/2011
01/09/2016
N/A
0.1875
Weld
3746684
39.97
Undeveloped
10N
60W
05
S2 NW, LOT3, LOT4
DOUG C. FROEHLICH, A/K/A DOUG C. FROELICH, A SINGLE MAN
DIAMOND RESOURCES CO.
12/20/2010
12/19/2015
N/A
0.2000
Weld
3748384
20.00
Undeveloped
08N
61W
25
NE
RONALD B. FROEHLICH, A/K/A RONALD B. FROELICH, A SINGLE MAN
DIAMOND RESOURCES CO.
12/20/2010
12/19/2015
N/A
0.2000
Weld
3749306
24.00
Undeveloped
08N
61W
25
NE
JOSEPH E. DREXLER & HELEN W. DREXLER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/05/2011
01/04/2016
N/A
0.1875
Weld
3746692
71.76
Undeveloped
06N
62W
01
LOT B OF RECORDED EXEMPTION NO. 0797-01-2-RE-3451, RECORDED 12/10/02 AT
RECEPTION NO. 3013246, LOCATED IN THE E2NW
NICOLA DI FRANCO, A MARRIED MAN
DIAMOND RESOURCES CO.
12/15/2010
12/14/2015
N/A
0.1667
Weld
3748378
35.93
Undeveloped
01N
64W
12
LOT B (35.928) IN N/2 E/2 NW/4 MFD IN DOCUMENT #3348970,
ROSE MARIE CHADWICK
DIAMOND RESOURCES CO.
12/30/2010
12/29/2015
N/A
0.1667
Weld
3746701
10.00
Undeveloped
04N
61W
32
SW
BARBARA M. BANKS
DIAMOND RESOURCES CO.
01/17/2011
01/16/2016
Opt. Exr
2Yr
0.1875
Weld
3749327
20.00
Undeveloped
04N
61W
32
SW
JENNIFER MARLIN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1875
Weld
3751553
10.00
Undeveloped
07N
61W
13
NW
MARK B. RUMSEY, SUCCESSOR TRUSTEE OF THE JOSEPH F. RUMSEY JR. REVOCABLE TRUST
DATED MARCH 29, 1991
DIAMOND RESOURCES CO.
01/13/2011
01/12/2016
Opt. Exr
2Yr
0.1875
Weld
3749317
20.00
Undeveloped
04N
61W
28
SE
DAVID MARLIN, A SINGLE MAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1875
Weld
3752312
10.00
Undeveloped
07N
61W
13
NW
MARTHA JEAN HARDING
DIAMOND RESOURCES CO.
10/18/2010
10/17/2015
N/A
0.1667
Weld
3734186
40.13
Undeveloped
07N
61W
29
NW, E2 SW, W2 SW
MARTHA JEAN HARDING
DIAMOND RESOURCES CO.
10/18/2010
10/17/2015
N/A
0.1667
Weld
3734186
0.00
Undeveloped
07N
61W
30
PART OF THE SE1/4SE1/4SE1/4
COMMENCING AT THE SE1/4 CORNER, THENCE WEST ALONG THE SOUTH LINE OF SAID SECTION
6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS;
THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE
THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF
BEGINNING.,
KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3751545
8.00
Undeveloped
07N
61W
20
N2 NE
KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3751545
4.00
Undeveloped
07N
61W
21
NW NW
ROBERT C. TANGYE, A SINGLE MAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3751547
8.00
Undeveloped
07N
61W
20
N2 NE
ROBERT C. TANGYE, A SINGLE MAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3751547
4.00
Undeveloped
07N
61W
21
NW NW
JOYCE A. SMITH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1667
Weld
3754459
3.33
Undeveloped
04N
61W
10
S2 NE,S2
JOYCE A. SMITH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1667
Weld
3754459
1.67
Undeveloped
05N
61W
11
S2
DONALD J. AMMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1667
Weld
3751558
3.33
Undeveloped
04N
61W
10
S2 NE,S2
DONALD J. AMMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1667
Weld
3751558
1.67
Undeveloped
05N
61W
11
S2
CHARLOTTE J. GAUT, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/31/2011
01/30/2016
N/A
0.1667
Weld
3751565
0.63
Undeveloped
06N
61W
26
SW NW,NW SW
NIKKI L. RALSTON, F/K/A NIKKI L. GROVES
DIAMOND RESOURCES CO.
01/31/2011
01/30/2016
N/A
0.1667
Weld
3751559
13.73
Undeveloped
04N
61W
33
W2,SE
ADENE T. STEELE, A WIDOW
DIAMOND RESOURCES CO.
01/27/2011
01/26/2016
N/A
0.1875
Weld
3751561
20.00
Undeveloped
09N
60W
30
SE
DONALD W. TIBBETTS, A MARRIED MAN
DIAMOND RESOURCES CO.
01/31/2011
01/30/2016
N/A
0.1667
Weld
3751564
0.63
Undeveloped
06N
61W
26
SW NW,NW SW
DAVID R. STEELE, A MARRIED MAN
DIAMOND RESOURCES CO.
01/27/2011
01/26/2016
N/A
0.1875
Weld
3751544
10.00
Undeveloped
09N
60W
30
SE
GARY L. STEELE
DIAMOND RESOURCES CO.
01/28/2011
01/27/2016
N/A
0.1875
Weld
3751543
10.00
Undeveloped
09N
60W
30
SE

 
 
Page 21 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
DANIELLE R. ULLMANN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/18/2011
01/17/2016
N/A
0.1667
Weld
3751546
0.63
Undeveloped
07N
62W
02
S2 NE, LOT1, LOT2
TODD R. ULLMANN, A SINGLE MAN
DIAMOND RESOURCES CO.
01/18/2011
01/17/2016
N/A
0.1667
Weld
3751548
0.63
Undeveloped
07N
62W
02
S2 NE, LOT1, LOT2
JANICE GODDARD, A WIDOW
DIAMOND RESOURCES CO.
12/16/2010
12/16/2015
N/A
0.1667
Morgan
866344
37.50
Undeveloped
03N
60W
32
W2 NE
CHAD T. HALE, A SINGLE MAN
DIAMOND RESOURCES CO.
01/19/2011
01/19/2016
Opt. Exr
2Y
0.2000
Weld
3751542
80.00
HBP - Dutch Lake 12-14H
06N
62W
14
W2 SE
MARTHA A. STETZEL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
Opt. Exr
2Y
0.1875
Weld
3751562
3.33
Undeveloped
05N
61W
25
E2 NW,W2 NW
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
10.01
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
10.00
Undeveloped
07N
61W
23
W2
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
7.50
Undeveloped
07N
61W
10
S2
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
4.00
Undeveloped
07N
61W
13
NW,SW
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
2.50
Undeveloped
07N
61W
23
NE
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
1.25
Undeveloped
07N
61W
24
NW
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
2.00
Undeveloped
07N
61W
14
SE
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
3.75
Undeveloped
07N
61W
24
NE
CAROL ANN KATES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/27/2011
01/26/2016
N/A
0.1875
Weld
3752310
10.00
Undeveloped
09N
60W
30
SE
PATRICK J. KELLEY, A MARRIED MAN
DIAMOND RESOURCES CO.
01/21/2011
01/20/2016
N/A
0.1667
Weld
3752316
10.98
Undeveloped
04N
61W
33
W2,SE
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
7.46
Undeveloped
06N
61W
05
S2 NW, LOT3, LOT4
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
14.37
Undeveloped
06N
61W
06
S2 NE,SE NW, LOT1, LOT2, LOT3, LOT4, LOT5
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
7.50
Undeveloped
06N
62W
01
S2 NE, LOT1, LOT2
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
4.72
Undeveloped
07N
61W
18
E2 NW, LOT1, LOT2
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
5.00
Undeveloped
07N
62W
13
NE
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
5.00
Undeveloped
07N
62W
14
SW
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
5.00
Undeveloped
07N
62W
23
NW

 
 
Page 22 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
5.00
HBP - Marconi 1-1H
07N
62W
12
SE NW,SE SW
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
15.00
HBP - Marconi 1-1H
07N
62W
12
E2
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
2.50
Undeveloped
07N
62W
11
SE NE
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
10.00
Undeveloped
07N
62W
13
NW
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
10.00
Undeveloped
07N
62W
14
SE
JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3752314
10.00
Undeveloped
09N
61W
35
S2 SE
JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3752314
3.50
Undeveloped
09N
61W
35
SE SW
JOHN C. AMMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1667
Weld
3751550
3.33
Undeveloped
04N
61W
10
S2 NE,S2
JOHN C. AMMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1667
Weld
3751550
1.67
Undeveloped
05N
61W
11
S2
MARGARET K. APPENZELLER
DIAMOND RESOURCES CO.
01/24/2011
01/23/2016
N/A
0.1667
Weld
3752311
10.98
Undeveloped
04N
61W
33
W2,SE
JAMES E. BURKE & MELODY R. BURKE, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/07/2011
02/06/2014
2 Yr
0.2000
Weld
3752329
160.00
Undeveloped
05N
61W
28
SW
NANCY EARLS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/28/2011
01/27/2016
N/A
0.1875
Weld
3751551
6.67
Undeveloped
09N
60W
30
SE
KEVIN A. KELLEY
DIAMOND RESOURCES CO.
01/24/2011
01/23/2016
N/A
0.1667
Weld
3754463
10.98
Undeveloped
04N
61W
33
W2,SE
TIMOTHY A. KELLEY, A MARRIED MAN
DIAMOND RESOURCES CO.
01/21/2011
01/20/2016
N/A
0.1667
Weld
3752322
10.98
Undeveloped
04N
61W
33
W2,SE
FREDRICK RAY HOLLAND
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3754461
1.60
Undeveloped
06N
61W
34
NE NW,NW NE
SAMANTHA GROVES
DIAMOND RESOURCES CO.
02/04/2011
02/03/2016
N/A
0.1667
Weld
3752323
13.73
Undeveloped
04N
61W
33
W2,SE
BETTY JO GROSS, A WIDOW
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3752327
3.20
Undeveloped
06N
61W
34
NE NW,NW NE
LINDA L. SANTORA, F/K/A LINDA L. ULLMANN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/18/2011
01/17/2016
N/A
0.1667
Weld
3749315
0.63
Undeveloped
07N
62W
02
S2 NE, LOT1, LOT2
ROBERT M. STEELE, A SINGLE MAN
DIAMOND RESOURCES CO.
01/27/2011
01/26/2016
N/A
0.1875
Weld
3752313
10.00
Undeveloped
09N
60W
30
SE
RICHARD E. TIBBETTS, A MARRIED MAN
DIAMOND RESOURCES CO.
01/31/2011
01/30/2016
N/A
0.1667
Weld
3752317
0.63
Undeveloped
06N
61W
26
SW NW,NW SW
JERALD STEELE, A MARRIED MAN
DIAMOND RESOURCES CO.
01/28/2011
01/27/2016
N/A
0.1875
Weld
3752315
6.66
Undeveloped
09N
60W
30
SE
MARION LOUCKS & JOHN GORDON LOUCKS, HER HUSBAND
DIAMOND RESOURCES CO.
02/02/2011
02/01/2016
3Yr
0.1667
Weld
3752308
5.00
Undeveloped
05N
61W
25
E2 NW,W2 NW
LINDA JO HENDERSON, F/K/A LINDA JO SANDERS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754467
5.71
Undeveloped
10N
61W
29
NW
MARTHA MAEBELLE GROSS, A WIDOW
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3754472
3.20
Undeveloped
06N
61W
34
NE NW,NW NE
EDWARD LEON GROSS
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3754453
0.64
Undeveloped
06N
61W
34
NE NW,NW NE
DELPHINE BERRYHILL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/17/2011
01/16/2016
Opt. Exr
2Yr
0.1875
Weld
3756065
20.00
Undeveloped
04N
61W
32
SW
KENNETH TANGYE, A MARRIED MAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3754473
10.00
Undeveloped
07N
61W
20
N2 NE
KENNETH TANGYE, A MARRIED MAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3754473
5.00
Undeveloped
07N
61W
21
NW NW
MARY BEATRICE TILLEY
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3754479
0.64
Undeveloped
06N
61W
34
NE NW,NW NE
TONY L. SELK, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754469
1.42
Undeveloped
10N
61W
29
NW
BOYD M. SELK, A SINGLE MAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754477
1.42
Undeveloped
10N
61W
29
NW
KELLY R. SELK, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754470
1.42
Undeveloped
10N
61W
29
NW

 
 
Page 23 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
ADRIAN LINDSEY LOUCKS
DIAMOND RESOURCES CO.
01/21/2011
01/20/2016
3Yr
0.1667
Weld
3754464
5.00
Undeveloped
05N
61W
25
E2 NW,W2 NW
CARL DAVID SANDERS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754458
5.71
Undeveloped
10N
61W
29
NW
TIMOTHY JOE SANDERS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754466
5.71
Undeveloped
10N
61W
29
NW
JOANN GROSS RYAN
DIAMOND RESOURCES CO.
02/04/2011
02/03/2016
N/A
0.1667
Weld
3754462
1.60
Undeveloped
06N
61W
34
NE NW,NW NE
RITA JEAN JOHNSON
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3754452
0.64
Undeveloped
06N
61W
34
NE NW,NW NE
PAMELA M. JORDAN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3756066
0.31
Undeveloped
06N
61W
26
SW NW,NW SW
KYLE KELLEY, A/K/A KYLE E. KELLEY
DIAMOND RESOURCES CO.
01/24/2011
01/23/2016
N/A
0.1667
Weld
3754475
10.98
Undeveloped
04N
61W
33
W2,SE
AMANDA CAROLINE FERROGGIARO, F/K/A AMANDA DAVIS FERROGGIARO, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
N/A
0.1875
Weld
3772294
5.00
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
SUSAN LORENE SANDERS LAUER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754468
5.71
Undeveloped
10N
61W
29
NW
DOLORES NOREENE MOORE
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3754460
1.60
Undeveloped
06N
61W
34
NE NW,NW NE
JANET ROBERTS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/28/2011
01/27/2016
N/A
0.1875
Weld
3754474
6.66
Undeveloped
09N
60W
30
SE
VERONICA DOUGLASS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
12/29/2010
12/28/2015
N/A
0.1667
Weld
3758343
38.51
Undeveloped
04N
61W
33
W2,SE
MARY E. BIGGS, A WIDOW
DIAMOND RESOURCES CO.
02/15/2011
02/15/2016
N/A
0.1667
Weld
3758350
1.67
HBP - Marconi 1-1H
07N
62W
12
E2
TARA NORVIEL, F/K/A TARA SELK, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3758341
1.43
Undeveloped
10N
61W
29
NW
LEWIS M. NELSON, A MARRIED MAN
DIAMOND RESOURCES CO.
03/18/2011
03/17/2016
N/A
0.1875
Weld
3761024
3.33
Undeveloped
05N
61W
23
NE
ANDREW GALLOWAY DAVIS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/08/2011
02/08/2016
N/A
0.1875
Weld
3758436
5.00
Undeveloped
07N
61W
01
S2 NE, LOT1, LOT2
LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/03/2011
03/02/2016
N/A
0.1875
Weld
3758345
8.13
Undeveloped
07N
62W
08
NE NE NE,NE/4 LESS NE/4 NE/4 NE/4,
LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/03/2011
03/03/2016
N/A
0.1875
Weld
3758345
2.50
Undeveloped
07N
62W
08
SE
DENNIS M. SANDERS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3758347
5.71
Undeveloped
10N
61W
29
NW
BARBARA BOURGEOIS MCGEE
DIAMOND RESOURCES CO.
05/05/2011
05/04/2016
N/A
0.1875
Weld
3772295
13.35
Undeveloped
07N
61W
29
W2
PAULA BOURGEOIS
DIAMOND RESOURCES CO.
05/05/2011
05/04/2016
N/A
0.1875
Weld
3772296
13.35
Undeveloped
07N
61W
29
W2
JANET BRASHARS, FKA JANET N. TUCKER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/08/2010
12/07/2014
1 Yr
0.1875
Weld
3742686
80.00
Undeveloped
07N
61W
21
E2
JAY W. GIBSON, A MARRIED MAN
DIAMOND RESOURCES CO.
09/15/2010
09/14/2015
N/A
0.1667
Weld
3724437
5.00
Undeveloped
08N
61W
03
SE
STEPHEN J. BENSON AND JEAN M. BENSON, HUSBAND AND WIFE
DIAMOND RESOURCES CO.
09/08/2010
09/07/2015
N/A
0.1875
Weld
3724446
40.00
Undeveloped
02N
63W
27
W2 SW
LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1667
Weld
3764173
5.33
Undeveloped
04N
61W
25
NW SW
GARY L. FICHTER, INDIVIDUALLY AND AS TRUSTEE OF THE GERALD FICHTER REVOCABLE
TRUST AGREEMENT, DATED FEBRUARY 15, 1992
DIAMOND RESOURCES CO.
03/24/2011
03/23/2016
N/A
0.1875
Weld
3761021
3.33
Undeveloped
09N
61W
10
NW
DEBORAH KAY GRIFFIE
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3759174
0.08
Undeveloped
06N
61W
34
NE NW,NW NE
NEIL T. GROVES
DIAMOND RESOURCES CO.
03/14/2011
03/13/2016
N/A
0.1875
Weld
3759175
1.04
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES
 
SW/4 SE/4 LESS 10 ACRES,

 
 
Page 24 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW
DIAMOND RESOURCES CO.
03/07/2011
03/06/2016
N/A
0.1875
Weld
3758349
8.13
Undeveloped
07N
62W
08
NE
LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW
DIAMOND RESOURCES CO.
03/07/2011
03/06/2016
N/A
0.1875
Weld
3758349
2.50
Undeveloped
07N
62W
08
SE
WADE A. JONES, A MARRIED MAN
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
2 Yr
0.1875
Weld
3764176
80.00
Undeveloped
04N
61W
34
SE
WILLIAM W. MATTER, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE MATTER FAMILY
TRUST
DIAMOND RESOURCES CO.
03/09/2011
03/08/2014
N/A
0.1875
Weld
3758342
5.00
HBP - Dunn 1-13H
08N
62W
13
N2
SUZANN NOLL, F/K/A SUZANN CAMFIELD & PHILLIP L. NOLL, HER HUSBAND
DIAMOND RESOURCES CO.
03/08/2011
03/07/2016
N/A
0.1875
Weld
3764166
13.33
Undeveloped
07N
62W
08
NE NE NE,SE,NE/4 LESS NE/4 NE/4 NE/4,
PAULA FAUST NEWCOMB, F/K/A PAULA J. FAUST, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/16/2011
03/16/2016
N/A
0.1875
Weld
3759176
1.25
HBP - Dunn 1-13H
08N
62W
13
N2
PAUL LEON COLE, A MARRIED MAN
DIAMOND RESOURCES CO.
03/18/2011
03/17/2016
N/A
0.1667
Weld
3761019
0.83
Undeveloped
09N
61W
10
NW
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
4.51
Undeveloped
03N
61W
02
LOT3, LOT4
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
8.80
Undeveloped
04N
61W
28
SE
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
8.80
Undeveloped
04N
61W
34
SE
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
39.60
Undeveloped
04N
61W
25
N2,NE SE
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
9.02
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
17.60
Undeveloped
04N
61W
33
NE
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
23.10
Undeveloped
04N
61W
34
SW,NORTH 50 ACARES OF THE NW/4,
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
4.40
Undeveloped
04N
61W
35
SW SW
JANET GROVES JOHANNSEN
DIAMOND RESOURCES CO.
03/14/2011
03/13/2016
N/A
0.1875
Weld
3761016
1.04
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
MARGARET H. KREI, A/K/A PEGGY H. KREI, F/K/A MARGARET RIDDELL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/18/2011
03/18/2016
N/A
0.1875
Weld
3761017
0.99
HBP - Dunn 1-13H
08N
62W
13
N2
CHARLES RIDDELL, A MARRIED MAN
DIAMOND RESOURCES CO.
03/18/2011
03/18/2016
N/A
0.1875
Weld
3761015
0.99
HBP - Dunn 1-13H
08N
62W
13
N2
BERTA TANGYE, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3775091
10.00
Undeveloped
07N
61W
20
N2 NE
BERTA TANGYE, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3775091
5.00
Undeveloped
07N
61W
21
NW NW
BRIAN CHARLES GROSS
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3761014
0.08
Undeveloped
06N
61W
34
NE NW,NW NE
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
4.51
Undeveloped
03N
61W
02
LOT3, LOT4
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
8.80
Undeveloped
04N
61W
28
SE
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
8.80
Undeveloped
04N
61W
34
SE

 
 
Page 25 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
39.60
Undeveloped
04N
61W
25
N2,NE SE
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
9.02
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
17.60
Undeveloped
04N
61W
33
NE
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
23.10
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
4.40
Undeveloped
04N
61W
35
SW SW
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
4.51
Undeveloped
03N
61W
02
LOT3, LOT4
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
8.80
Undeveloped
04N
61W
28
SE
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
8.80
Undeveloped
04N
61W
34
SE
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
39.60
Undeveloped
04N
61W
25
N2,NE SE
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
9.02
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
17.60
Undeveloped
04N
61W
33
NE
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
23.10
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
4.40
Undeveloped
04N
61W
35
SW SW
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
1.13
Undeveloped
03N
61W
02
LOT3, LOT4
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
2.20
Undeveloped
04N
61W
28
SE
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
2.20
Undeveloped
04N
61W
34
SE
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
9.90
Undeveloped
04N
61W
25
N2,NE SE
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
2.26
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
4.40
Undeveloped
04N
61W
33
NE
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
5.78
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
1.10
Undeveloped
04N
61W
35
SW SW
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
1.13
Undeveloped
03N
61W
02
LOT3, LOT4
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
2.20
Undeveloped
04N
61W
28
SE
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
2.20
Undeveloped
04N
61W
34
SE
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
9.90
Undeveloped
04N
61W
25
N2,NE SE
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
2.26
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
4.40
Undeveloped
04N
61W
33
NE
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
5.78
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
1.10
Undeveloped
04N
61W
35
SW SW
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
0.56
Undeveloped
03N
61W
02
LOT3, LOT4
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
1.10
Undeveloped
04N
61W
28
SE
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
1.10
Undeveloped
04N
61W
34
SE
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
4.95
Undeveloped
04N
61W
25
N2,NE SE
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
1.13
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
2.20
Undeveloped
04N
61W
33
NE
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
2.89
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
0.55
Undeveloped
04N
61W
35
SW SW
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
1.13
Undeveloped
03N
61W
02
LOT3, LOT4
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
2.20
Undeveloped
04N
61W
28
SE

 
 
Page 26 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
2.20
Undeveloped
04N
61W
34
SE
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
9.90
Undeveloped
04N
61W
25
N2,NE SE
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
2.26
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
4.40
Undeveloped
04N
61W
33
NE
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
5.78
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
1.10
Undeveloped
04N
61W
35
SW SW
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
0.56
Undeveloped
03N
61W
02
LOT3, LOT4
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
1.10
Undeveloped
04N
61W
28
SE
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
1.10
Undeveloped
04N
61W
34
SE
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
4.95
Undeveloped
04N
61W
25
N2,NE SE
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
1.13
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
2.20
Undeveloped
04N
61W
33
NE
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
2.89
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
0.55
Undeveloped
04N
61W
35
SW SW
JAN GIPSON, A WIDOW
DIAMOND RESOURCES CO.
03/18/2011
03/17/2016
N/A
0.1875
Weld
3764172
3.33
Undeveloped
05N
61W
23
NE
LEE CUBBISON, A WIDOW
DIAMOND RESOURCES CO.
03/18/2011
03/17/2016
N/A
0.1875
Weld
3764177
3.33
Undeveloped
05N
61W
23
NE
TODD R. ULLMANN, A SINGLE MAN
DIAMOND RESOURCES CO.
03/25/2011
03/24/2016
N/A
0.1875
Weld
3764168
0.63
Undeveloped
07N
62W
02
S2 NW, LOT3, LOT4
DR. KIM M. RIDDELL, A/K/A KIM M. MADEN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/18/2011
03/18/2016
N/A
0.1875
Weld
3761027
0.99
HBP - Dunn 1-13H
08N
62W
13
N2
DONNA L. COURNOYER, A/K/A DONNA LEE COURNOYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/18/2011
03/18/2016
N/A
0.1667
Weld
3761023
0.83
Undeveloped
09N
61W
10
NW
GARY L. FICHTER, TRUSTEE OF THE GERALD W. FICHTER REVOCABLE TRUST AGREEMENT,
DATED FEBRUARY 15, 1992
DIAMOND RESOURCES CO.
08/16/2011
08/15/2016
N/A
0.1875
Weld
3761022
1.67
Undeveloped
09N
61W
05
SE
WILBUR GOLBA GROVES, A WIDOWER
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3764167
1.63
Undeveloped
04N
61W
25
NW SW
NEIL T. GROVES
DIAMOND RESOURCES CO.
03/24/2011
03/23/2016
N/A
0.1875
Weld
3764169
0.17
Undeveloped
04N
61W
25
NW SW
HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3761025
1.63
Undeveloped
04N
61W
25
NW SW
VIRGINIA R. POTTER
DIAMOND RESOURCES CO.
03/16/2011
03/15/2016
N/A
0.1667
Weld
3761026
1.25
Undeveloped
09N
61W
10
NW
JANET GROVES JOHANNSEN
DIAMOND RESOURCES CO.
03/24/2011
03/23/2016
N/A
0.1875
Weld
3764178
0.17
Undeveloped
04N
61W
25
NW SW
SUZANNE WORK HOKANSON
DIAMOND RESOURCES CO.
03/25/2011
03/24/2014
2 Yr
0.2000
Weld
3764183
20.00
Undeveloped
07N
61W
12
S2 NW,N2 SW
LINDA SUE GROSS, A WIDOW
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3764171
0.32
Undeveloped
06N
61W
34
NE NW,NW NE
NEIL E. THOMPSON  & MARY P. THOMPSON, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/25/2011
03/24/2014
2 Yr
0.2000
Weld
3768328
20.00
Undeveloped
07N
61W
12
S2 NW,N2 SW
STATE OF COLORADO 1174.10
DIAMOND RESOURCES CO.
05/20/2010
05/19/2015
1Yr
0.1250
Weld
3713278
640.00
Undeveloped
03N
62W
36
ALL
STATE OF COLORADO 1181.10
DIAMOND RESOURCES CO.
05/20/2010
05/19/2015
1Yr
0.1250
Weld
3713279
346.51
Undeveloped
08N
62W
04
SE NE,SW NW,NW SW,SE, LOT3, LOT4
DANIELLE R. ULLMANN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/25/2011
03/24/2016
N/A
0.1875
Weld
3764174
0.63
Undeveloped
07N
62W
02
S2 NW, LOT3, LOT4

 
 
Page 27 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LINDA L. SANTORA, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/25/2011
03/24/2016
N/A
0.1875
Weld
3764170
0.63
Undeveloped
07N
62W
02
S2 NW, LOT3, LOT4
JUDY BINNEY
DIAMOND RESOURCES CO.
03/14/2011
03/13/2016
N/A
0.1875
Weld
3765590
1.59
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
EDWIN S. DAVIS, A MARRIED MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.1875
Weld
3765582
2.00
HBP - Dunn 1-13H
08N
62W
24
SW
AMANDA CHRISTINE GROSS
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3765581
0.08
Undeveloped
06N
61W
34
NE NW,NW NE
KEVIN CHRISTOPHER GROSS
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3765584
0.08
Undeveloped
06N
61W
34
NE NW,NW NE
JAMES L. GROVES, A MARRIED MAN
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3765589
0.37
Undeveloped
04N
61W
25
NW SW
BERNETHA J. GROVES
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3765586
1.63
Undeveloped
04N
61W
25
NW SW
ERNEST L. GROVES, A WIDOWER
DIAMOND RESOURCES CO.
04/12/2011
04/11/2016
N/A
0.1875
Weld
3765579
1.83
Undeveloped
04N
61W
25
NW SW
TWENTYTEN, LLC
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3764165
37.95
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
TWENTYTEN, LLC
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3764165
40.00
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW
TWENTYTEN, LLC
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3764165
18.11
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
LOT1, LOT2
TWENTYTEN, LLC
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3764165
30.00
Undeveloped
06N
62W
25
E2 NE,NW NE
BRYCE ARTHUR WILLIAMS
DIAMOND RESOURCES CO.
03/14/2011
03/13/2016
N/A
0.1875
Weld
3764185
1.04
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
BRYCE ARTHUR WILLIAMS
DIAMOND RESOURCES CO.
03/24/2011
03/23/2016
N/A
0.1875
Weld
3764186
0.17
Undeveloped
04N
61W
25
NW SW
LINDA G. WILLIAMS, A/K/A LINDA GROVES WILLIAMS
DIAMOND RESOURCES CO.
03/14/2011
03/13/2016
N/A
0.1875
Weld
3764184
1.04
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
8.00
Undeveloped
06N
61W
29
SW SW
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
64.00
Undeveloped
06N
62W
32
N2
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
18.11
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
LOT1, LOT2
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
50.00
Undeveloped
06N
62W
25
E2
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
80.00
Undeveloped
06N
61W
31
NE
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
40.00
Undeveloped
06N
61W
31
NE NW
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
12.84
Undeveloped
06N
61W
31
LOT2, LOT3, LOT4
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
20.00
Undeveloped
06N
62W
25
E2
JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3772298
1.26
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4

 
 
Page 28 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3772298
1.93
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3772298
1.00
Undeveloped
06N
62W
25
E2 NE,NW NE
DEVONA CARLINE WEAR
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768333
3.80
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
DEVONA CARLINE WEAR
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768333
5.81
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
DEVONA CARLINE WEAR
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768333
3.00
Undeveloped
06N
62W
25
E2 NE,NW NE
LINDA G. WILLIAMS
DIAMOND RESOURCES CO.
03/24/2011
03/23/2016
N/A
0.1875
Weld
3765600
0.17
Undeveloped
04N
61W
25
NW SW
CARRIE SMITH, A/K/A CARRIE ANN SMITH
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3765580
1.26
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
CARRIE SMITH, A/K/A CARRIE ANN SMITH
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3765580
1.93
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
CARRIE SMITH, A/K/A CARRIE ANN SMITH
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3765580
1.00
Undeveloped
06N
62W
25
E2 NE,NW NE
BECKY JUSTESEN, A/K/A REBECCA JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768330
3.79
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
BECKY JUSTESEN, A/K/A REBECCA JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768330
5.80
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
BECKY JUSTESEN, A/K/A REBECCA JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768330
3.00
Undeveloped
06N
62W
25
E2 NE,NW NE
MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3772297
1.26
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3772297
1.93
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3772297
1.00
Undeveloped
06N
62W
25
E2 NE,NW NE
PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768332
1.26
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768332
1.93
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768332
1.00
Undeveloped
06N
62W
25
E2 NE,NW NE
JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768331
1.26
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768331
1.93
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768331
1.00
Undeveloped
06N
62W
25
E2 NE,NW NE
LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DOLPH HENRY GROVES, A/K/A DOLPH H.
GROVES
DIAMOND RESOURCES CO.
03/22/2011
03/22/2016
N/A
0.1875
Weld
3765598
1.63
Undeveloped
04N
61W
25
NW SW

 
 
Page 29 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DONALD LUTHER GROVES
DIAMOND RESOURCES CO.
03/22/2011
03/22/2016
N/A
0.1875
Weld
3765599
1.63
Undeveloped
04N
61W
25
NW SW
DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768329
3.79
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768329
5.80
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768329
3.00
Undeveloped
06N
62W
25
E2 NE,NW NE
FRANCIS DUBS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3765601
0.41
Undeveloped
04N
61W
25
NW SW
MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768334
1.26
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768334
1.93
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768334
1.00
Undeveloped
06N
62W
25
E2 NE,NW NE
WILLARD GROVES
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3765603
0.33
Undeveloped
04N
61W
25
NW SW
CAROL BATT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3768335
0.41
Undeveloped
04N
61W
25
NW SW
TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/21/2011
02/20/2014
2 Yr
0.2000
Weld
3772301
40.64
HBP - Dutch Lake 12-14H
06N
62W
14
LOT B BEING A PT OF E/2 NE/4 MFD IN DOC 2536150,
TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/21/2011
02/20/2014
2 Yr
0.2000
Weld
3772301
40.45
HBP - Dutch Lake 12-14H
06N
62W
14
LOT B BEING A PT OF E/2 SE/4 MFD IN DOC 2673363,
LISA WILLITS DOWN & NORMAN DOWN, HER HUSBAND
DIAMOND RESOURCES CO.
08/23/2010
08/22/2015
N/A
0.1875
Weld
3770183
2.78
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
HOMER ALLEN, A/K/A JERRY ALLEN, A MARRIED MAN
DIAMOND RESOURCES CO.
05/05/2011
05/04/2014
2 Yr
0.2000
Weld
3770188
13.33
Undeveloped
07N
61W
12
S2 NW,N2 SW
ROB ALLEN, A MARRIED MAN
DIAMOND RESOURCES CO.
05/05/2011
05/04/2014
2 Yr
0.2000
Weld
3770189
13.33
Undeveloped
07N
61W
12
S2 NW,N2 SW
EMILY JANE ALLEN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
05/05/2011
05/05/2014
2 Yr
0.2000
Weld
3770187
13.33
Undeveloped
07N
61W
12
S2 NW,N2 SW
RICHARD LAYTHAM CAMFIELD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/25/2011
04/24/2016
N/A
0.1875
Weld
3768336
5.42
Undeveloped
07N
62W
08
NE
RICHARD LAYTHAM CAMFIELD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/25/2011
04/24/2016
N/A
0.1875
Weld
3768336
1.67
Undeveloped
07N
62W
08
SE
JACQUELINE HELFENSTEIN & RICHARD HELFENSTEIN, TRUSTEES OF THE HELFENSTEIN FAMILY
TRUST
DIAMOND RESOURCES CO.
03/29/2011
03/28/2014
2 Yr
0.2000
Weld
3770185
36.00
Undeveloped
07N
60W
18
E2 NE
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/15/2011
04/14/2014
N/A
0.1875
Weld
3770182
0.97
Undeveloped
09N
61W
03
SW
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/15/2011
04/14/2014
N/A
0.1875
Weld
3770182
0.97
Undeveloped
09N
61W
10
NE
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/14/2011
04/13/2014
N/A
0.1875
Weld
3770181
0.97
Undeveloped
09N
61W
09
E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION,
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/14/2011
04/13/2014
N/A
0.1875
Weld
3770181
0.97
Undeveloped
09N
61W
10
NW
JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/04/2013
3Yr
0.2000
Weld
3692139
80.00
HBP - Pergamos 8-41-7-60
07N
60W
08
E2
JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/04/2013
3Yr
0.2000
Weld
3692139
160.00
HBP - Undeveloped
07N
60W
10
W2

 
 
Page 30 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/04/2013
3Yr
0.2000
Weld
3692139
60.00
HBP - Pergamos 2-4-34-7-60
07N
60W
09
NE,E2 NW
ALICE M. JONES AND GEORGE M. JONES
JAMES C. KARO ASSOCIATES
09/06/2007
09/05/2016
5Yr
0.2000
Weld
3520936
106.67
HBP - Dunn 1-13H
08N
62W
13
S2
ALICE M. JONES AND GEORGE M. JONES
JAMES C. KARO ASSOCIATES
09/06/2007
09/05/2016
5Yr
0.2000
Weld
3520936
106.67
HBP - Dunn 1-13H
08N
62W
24
N2
LARRY EDSON, A MARRIED MAN
CONTINENTAL RESOURCES, INC.
01/17/2011
01/16/2016
Opt. Exr
2Yr
0.1875
Weld
3754465
10.00
Undeveloped
04N
61W
32
SW
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/04/2014
Opt Exr.
1Yr
0.2000
Weld
3691377
10.00
HBP - Staudinger 1-31H
07N
61W
06
NE
STEPHANIE C. GROVES
CONTINENTAL RESOURCES, INC.
02/04/2011
02/03/2016
N/A
0.1667
Weld
3756063
12.77
Undeveloped
04N
61W
33
W2, SE
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr.
1Yr
0.2000
Weld
3690134
40.00
HBP - Marconi 1-1H
07N
62W
01
N2
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr.
1Yr
0.2000
Weld
3690134
5.00
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr.
1Yr
0.2000
Weld
3690134
20.00
Undeveloped
07N
62W
02
N2
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr.
1Yr
0.2000
Weld
3690134
10.00
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr.
1Yr
0.2000
Weld
3690134
20.00
Undeveloped
08N
62W
26
S2
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr.
1Yr
0.2000
Weld
3690134
20.00
Undeveloped
07N
61W
05
SW
SUSAN MACKAY SMITH
CONTINENTAL RESOURCES, INC.
01/24/2011
01/23/2016
N/A
0.1667
Weld
3749322
10.00
Undeveloped
05N
62W
11
SE NW, SW SE
DARCY C. MCEVOY, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
03/01/2011
02/29/2016
N/A
0.1667
Weld
3756064
0.31
Undeveloped
06N
61W
26
SW NW, NW SW
JACKIE PARKINSON, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/07/2011
01/06/2016
N/A
0.1667
Weld
3756060
85.78
Undeveloped
06N
62W
02
LOT B RECORDED EXEMPTION NO. 0797-02-3 RE-3343, ACCORDING TO THE MAP RECORDED
9/8/02 AT RECEPTION NO. 2988794, BEING A PORTION OF THE W2 NW AND THE N2 SW
FRANK U. BAXTER AND GAYLE C. BAXTER, H & W
HOP ENERGIES, LLC
08/10/2010
08/09/2016
N/A
0.2000
Weld
3711099
24.22
HBP - Perrin 1-10H
07N
62W
10
NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO.
07 15-10-1-RE 2365,
FRANK U. BAXTER AND GAYLE C. BAXTER, H & W
HOP ENERGIES, LLC
08/10/2010
08/09/2016
N/A
0.2000
Weld
3711099
10.67
Undeveloped
07N
62W
11
NW,SW
EDWARD BAXTER AND ANNA BAXTER, H & W
HOP ENERGIES, LLC
08/04/2010
08/03/2016
N/A
0.2000
Weld
3712491
24.22
HBP - Perrin 1-10H
07N
62W
10
NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO.
07 15-10-1-RE 2365,
EDWARD BAXTER AND ANNA BAXTER, H & W
HOP ENERGIES, LLC
08/04/2010
08/03/2016
N/A
0.2000
Weld
3712491
10.67
Undeveloped
07N
62W
11
NW,SW
MABLE L. BAXTER, A SINGLE WOMAN
HOP ENERGIES, LLC
01/15/2010
01/14/2013
Opt Exr
3Yr
0.2000
Weld
3672667
96.88
HBP - Perrin 1-10H
07N
62W
10
NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO.
07 15-10-1-RE 2365,
MABLE L. BAXTER, A SINGLE WOMAN
HOP ENERGIES, LLC
01/15/2010
01/14/2013
Opt Exr
3Yr
0.2000
Weld
3672667
37.33
Undeveloped
07N
62W
11
NW,SW
MABLE L. BAXTER, A SINGLE WOMAN
HOP ENERGIES, LLC
01/15/2010
01/14/2013
Opt Exr
3Yr
0.2000
Weld
3672667
160.00
Undeveloped
07N
62W
11
SE
SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/09/2010
07/08/2015
Opt Exr
2Yr
0.2000
Weld
3707787
0.48
Undeveloped
07N
61W
12
N2 NW,W2 NE
SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/09/2010
07/08/2015
Opt Exr
2Yr
0.2000
Weld
3707787
0.16
Undeveloped
07N
61W
24
NE
SAMMIE LOU BELDEN AND RICHARD EDWIN BELDEN, W & H
DIAMOND OPERATING, INC.
07/07/2010
07/06/2015
N/A
0.2000
Weld
3707785
0.63
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2

 
 
Page 31 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LINDA M. BENENATI GREEN AS TRUSTEE OF THE LINDA M. BENENATI FAMILY TRUST DATED
MAY 16,2003
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/24/2010
07/23/2015
2 Yr
0.2000
Weld
3711480
69.91
HBP - Reines 1-1H
07N
60W
01
S2 NW,S2 NE,S2, LOT3, LOT4
BERNARD LUEKING TESTAMENTARY TRUST
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt Exr
3Yr
0.2000
Weld
3677936
34.29
Undeveloped
08N
61W
35
NE,SE NW,SE,E2 SW,SW SW
LAVONNE CHAPMAN, A-I-F FOR BESSIE V. WASHBURN
JAMES C. KARO ASSOCIATES
09/24/2007
09/23/2012
5Yr
0.2000
Weld
3520939
53.33
HBP - Dunn 1-13H
08N
62W
24
SW
BETHKUJO, LLC
JAMES C. KARO ASSOCIATES
09/05/2007
09/04/2012
Opt Exr
5Yr
0.2000
Weld
3520938
160.00
HBP - Planck 1-14H
08N
62W
23
NE
STEPHEN C. ELLIOTT, A MARRIED MAN
CONTINENTAL RESOURCES, INC.
01/25/2011
01/24/2016
N/A
0.1667
Weld
3754457
4.00
Undeveloped
07N
61W
13
NW
ERIKA E. MILLER, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
03/15/2011
03/14/2014
2 Yr
0.1875
Weld
3761020
4.72
Undeveloped
07N
61W
18
E2 NW, LOT1, LOT2
PRISCILLA J. LOEW, A SINGLE WOMAN
CONTINENTAL RESOURCES, INC.
03/15/2011
03/14/2014
2 Yr
0.1875
Weld
3761018
4.72
Undeveloped
07N
61W
18
E2 NW, LOT1, LOT2
JUDITH E. ATKINSON, A WIDOW
CONTINENTAL RESOURCES, INC.
03/02/2011
03/01/2016
N/A
0.1875
Weld
3756062
8.13
Undeveloped
07N
62W
08
NE
JUDITH E. ATKINSON, A WIDOW
CONTINENTAL RESOURCES, INC.
03/02/2011
03/01/2016
N/A
0.1875
Weld
3756062
2.50
Undeveloped
07N
62W
08
SE
JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3756061
10.00
Undeveloped
07N
61W
20
N2 NE
JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3756061
5.00
Undeveloped
07N
61W
21
NW NW
ERNIE TANGYE
CONTINENTAL RESOURCES, INC.
01/19/2011
01/18/2016
N/A
0.1667
Weld
3754471
10.00
Undeveloped
07N
61W
20
N2 NE
ERNIE TANGYE
CONTINENTAL RESOURCES, INC.
01/19/2011
01/18/2016
N/A
0.1667
Weld
3754471
5.00
Undeveloped
07N
61W
21
NW NW
TED GLEN STEIGER, A SINGLE MAN
CONTINENTAL RESOURCES, INC.
02/07/2011
02/06/2014
2 Yr
0.1667
Weld
3756067
60.00
Undeveloped
08N
60W
07
E2 NE
TED GLEN STEIGER, A SINGLE MAN
CONTINENTAL RESOURCES, INC.
02/07/2011
02/06/2014
2 Yr
0.1667
Weld
3756067
60.00
Undeveloped
08N
60W
08
W2 NW
THERESE KAY MCKINNON, F/K/A THERESE KAY SANDERS, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
02/16/2011
02/15/2014
2 Yr
0.1875
Weld
3754456
5.71
Undeveloped
10N
61W
29
NW
JEFFREY CALVIN WORK
DIAMOND RESOURCES CO.
04/12/2011
04/11/2014
2 Yr
0.2000
Weld
3773115
20.00
Undeveloped
07N
61W
12
S2 NW,N2 SW
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/14/2011
04/13/2014
N/A
0.1875
Weld
3772299
0.97
Undeveloped
09N
61W
09
E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION,
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/14/2011
04/13/2014
N/A
0.1875
Weld
3772299
0.97
Undeveloped
09N
61W
10
NW
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/15/2011
04/14/2015
N/A
0.1875
Weld
3772300
0.97
Undeveloped
09N
61W
03
SW
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/15/2011
04/14/2015
N/A
0.1875
Weld
3772300
0.97
Undeveloped
09N
61W
10
NE
LYNN E. THOMPSON, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/25/2011
03/24/2014
2 Yr
0.2000
Weld
3770184
20.00
Undeveloped
07N
61W
12
S2 NW,N2 SW
GARRETT G. BICKFORD, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
07/15/2010
07/14/2015
Opt Exr
2Yr
0.2000
Weld
3710493
0.63
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
KEITH BICKFORD AND FRANCES F. BICKFORD, H & W
DIAMOND OPERATING, INC.
07/15/2010
07/14/2015
Opt Exr
2Yr
0.2000
Weld
3710494
0.63
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
DEBORAH A. SQUIRE, A/K/A DEBORAH A. BIRD
FLATIRON ENERGY COMPANY, INC.
07/02/2010
07/02/2015
Opt Exr
2Yr
0.2000
Weld
3715865
40.00
Undeveloped
07N
60W
22
E2
MARY R. BLOOM AND CHARLES S. BLOOM, W & H
DIAMOND OPERATING, INC.
07/24/2010
07/24/2016
Opt Exr
3Yr
0.2000
Weld
3708955
2.52
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
IRENE HOFF BRUNMEIER A/K/A IRENE BRUNMEIER, A WIDOW
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/01/2010
06/30/2015
Opt Exr
2Yr
0.2000
Weld
3705511
5.00
Undeveloped
07N
61W
12
S2 SW

 
 
Page 32 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
AMOS BUNIM, DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/13/2010
04/12/2016
Opt. Exr
3Yr
0.2000
Weld
3692147
0.70
Undeveloped
07N
61W
24
NE
SHARON LYNN CAMPBELL, DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/06/2010
05/05/2015
N/A
0.2000
Weld
3703415
2.48
Undeveloped
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING.,
NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN
HOP ENERGIES, LLC
01/30/2010
01/29/2016
Opt Exr
3Yr
0.2000
Weld
3675287
20.00
HBP - Cass Farms 11-9H
07N
62W
09
SE
NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN
HOP ENERGIES, LLC
01/30/2010
01/29/2016
Opt Exr
3Yr
0.2000
Weld
3675287
40.00
Undeveloped
07N
62W
02
N2
NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN
HOP ENERGIES, LLC
01/30/2010
01/29/2016
Opt Exr
3Yr
0.2000
Weld
3675287
20.00
HBP - Sievers 1-3-7-62
07N
62W
03
NW
NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN
HOP ENERGIES, LLC
01/30/2010
01/29/2016
Opt Exr
3Yr
0.2000
Weld
3675287
20.00
Undeveloped
08N
62W
28
NE
JANICE A. COMMUNAL, A SINGLE WOMAN
HOP ENERGIES, LLC
04/23/2010
04/22/2015
Opt Exr
2Yr
0.2000
Weld
3690136
40.00
Undeveloped
09N
61W
17
NW
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687458
6.01
Undeveloped
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687458
6.67
Undeveloped
09N
61W
17
W2
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687458
13.33
Undeveloped
09N
61W
18
E2
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687458
3.33
Undeveloped
09N
62W
24
NE SE
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687458
6.67
Undeveloped
09N
62W
25
NE
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687458
3.33
Undeveloped
09N
61W
17
NW
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690131
20.00
HBP - Marconi 1-1H
07N
62W
01
N2
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690131
2.50
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690131
5.00
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690131
10.00
Undeveloped
07N
62W
02
N2

 
 
Page 33 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690131
10.00
Undeveloped
08N
62W
26
S2
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690131
10.00
Undeveloped
07N
61W
05
SW
MARK S. BERENSON
DIAMOND RESOURCES CO.
04/26/2011
04/26/2014
N/A
0.1875
Weld
3770190
0.24
Undeveloped
09N
61W
09
E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION,
MARK S. BERENSON
DIAMOND RESOURCES CO.
04/26/2011
04/25/2014
N/A
0.1875
Weld
3770190
0.24
Undeveloped
09N
61W
10
NW
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1Yr
0.2000
Weld
3691383
5.00
HBP - Staudinger 1-31H
07N
61W
06
NE
MARK BERENSON
DIAMOND RESOURCES CO.
04/26/2011
04/25/2014
N/A
0.1875
Weld
3770191
0.12
Undeveloped
09N
61W
03
SW
MARK BERENSON
DIAMOND RESOURCES CO.
04/26/2011
04/25/2014
N/A
0.1875
Weld
3770191
0.13
Undeveloped
09N
61W
10
NE
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1Yr
0.2000
Weld
3691385
5.00
HBP - Staudinger 1-31H
07N
61W
06
NE
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3691384
20.00
HBP - Marconi 1-1H
07N
62W
01
N2
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3691384
2.50
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3691384
5.00
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3691384
10.00
Undeveloped
07N
62W
02
N2
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3691384
10.00
Undeveloped
08N
62W
26
S2
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3691384
10.00
Undeveloped
07N
61W
05
SW
WILMA A. DAVIS, A WIDOW
DIAMOND OPERATING, INC.
07/15/2010
07/14/2015
Opt Exr
2Yr
0.2000
Weld
3709963
0.63
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
DONALD SHELLER AND VICKI SHELLER, H & W
JAMES C. KARO ASSOCIATES
10/11/2007
10/10/2012
Opt Exr
5Yr
0.2000
Weld
3520940
40.00
HBP - Planck 1-14H
08N
62W
23
N2 SE
BONNIE DORN, A SINGLE PERSON
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
01/21/2013
3Yr
0.2000
Weld
3683740
106.58
HBP - Buchner 1-2H
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
SHIRLEY E. DRESSOR, A SINGLE WOMAN
HOP ENERGIES, LLC
02/01/2010
01/31/2013
Opt Exr
3Yr
0.2000
Weld
3676234
160.00
Undeveloped
08N
62W
22
SW, NE, NW
SHIRLEY E. DRESSOR, A SINGLE WOMAN
HOP ENERGIES, LLC
02/01/2010
01/31/2013
Opt Exr
3Yr
0.2000
Weld
3676234
80.00
Undeveloped
08N
62W
22
SE
KIP GORDER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/18/2011
03/17/2016
N/A
0.1875
Weld
3765597
0.99
HBP - Dunn 1-13H
08N
62W
13
N2
SHIRLEY E. DRESSOR, A SINGLE WOMAN
HOP ENERGIES, LLC
03/11/2010
09/11/2014
18 Mo.
X2
0.2000
Weld
3684807
18.00
Undeveloped
08N
62W
28
N/2 NW/4, EXCEPTING 8 ACRES BELONGING TO THE UNION PACIFIC RAILROAD.,
DUANGCHAI WASHBURN, A WIDOW
JAMES C. KARO ASSOCIATES
09/21/2007
09/20/2012
N/A
0.2000
Weld
3520934
80.00
HBP - Planck 1-14H
08N
62W
14
S2
LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS
HOP ENERGIES, LLC
04/23/2010
04/22/2015
1 Yr
0.2000
Weld
3695220
20.00
HBP - Crow Valley-07-62-24-2H
07N
62W
24
SE
LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS
HOP ENERGIES, LLC
04/23/2010
04/22/2015
1 Yr
0.2000
Weld
3695220
20.00
Undeveloped
07N
62W
25
NE
LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS
HOP ENERGIES, LLC
04/23/2010
04/22/2015
1 Yr
0.2000
Weld
3695220
60.00
Undeveloped
07N
62W
25
S2
EDWIN C. AND HAZEL M. JESS, H & W
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/14/2010
05/13/2013
2Yr
0.2000
Weld
3694614
160.00
HBP - Buchner 1-2H
07N
60W
11
E2

 
 
Page 34 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
ESTATE OF LORI A. WEST, DECEASED, TERRENCE O. BOLTON, HEIR
JAMES C. KARO ASSOCIATES
03/30/2010
03/29/2015
N/A
0.2000
Weld
3687650
104.95
Undeveloped
07N
60W
06
W2
VIRGINIA FONTAINE, A/K/A VIRGINIA D. FONTAINE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
01/21/2013
3Yr
0.2000
Weld
3683741
106.58
HBP - Buchner 1-2H
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1Yr
0.2000
Weld
3690132
13.33
HBP - Marconi 1-1H
07N
62W
01
N2
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1Yr
0.2000
Weld
3690132
1.67
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1Yr
0.2000
Weld
3690132
3.33
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690132
6.67
Undeveloped
07N
62W
02
N2
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690132
6.67
Undeveloped
08N
62W
26
S2
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690132
6.67
Undeveloped
07N
61W
05
SW
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1Yr
0.2000
Weld
3695221
3.33
HBP - Staudinger 1-31H
07N
61W
06
NE
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt Exr
3Yr
0.2000
Weld
3679342
60.00
HBP - Planck 1-14H
08N
62W
14
NE, NW
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt Exr
3Yr
0.2000
Weld
3679342
20.00
Undeveloped
08N
62W
12
SE, SW
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt Exr
3Yr
0.2000
Weld
3679342
20.00
HBP - Washburn GX15-62NH
08N
62W
15
NE, NW
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt Exr
3Yr
0.2000
Weld
3679342
60.00
HBP - Dunn 1-13H
08N
62W
13
NE, NW
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt Exr
3Yr
0.2000
Weld
3679342
60.00
Undeveloped
08N
62W
11
NE, SE
MARGUERITE FREEMAN, A SINGLE WOMAN AND VAN FREEMAN A/K/A PETER V.R. FREEMAN 11 &
PETER VAN RENNSSELAER FREEMAN 11 AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN ,
HW
HOP ENERGIES, LLC
02/12/2010
02/11/2016
3Yr.
0.2000
Weld
3679337
80.00
Undeveloped
08N
62W
26
SW, SE
 VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND
BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE
HOP ENERGIES, LLC
02/12/2010
02/11/2013
Opt Exr.
3Yr
0.2000
Weld
3679339
40.00
HBP - Planck 1-14H
08N
62W
23
SW
 VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND
BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt Exr.
3Yr
0.2000
Weld
3679339
80.00
Undeveloped
08N
62W
26
N2

 
 
Page 35 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JONNI K. DRESSENDORFER, A/K/A JONNI K. GARDEY, HEIR OF CAROL H. NALLEY,
DECEASED, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/02/2010
07/01/2015
Opt Exr
2Yr
0.2000
Weld
3715864
120.00
Undeveloped
07N
60W
22
E2
Heir of Carol H. Nalley Deceased a marries woman
DIAMOND OPERATING, INC.
07/15/2010
07/14/2015
Opt Exr.
2Yr
0.2000
Weld
3715863
0.32
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
dealing in her sole and seperate propert
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/01/2010
06/30/2015
Opt Exr
2Yr
0.2000
Weld
3708777
5.00
Undeveloped
07N
61W
12
S2 SW
DOROTHY L. GISH BY ROBERT F. GISH, A-I-F
HOP ENERGIES, LLC
02/25/2010
02/24/2013
3Yr
0.2000
Weld
3679338
30.00
HBP - Marconi 1-1H
07N
62W
12
SE NW, SE SW
GLADYS LUEKING TRUST #2
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt Exr
3Yr
0.2000
Weld
3677935
34.29
Undeveloped
08N
61W
35
NE, SE NW, SE, E2 SW, SW SW
JAMES ALAN SONGER AND KELLY SONGER
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1yr
0.2000
Weld
3695219
3.33
HBP - Staudinger 1-31H
07N
61W
06
NE
CHARLA JEANNE SPENCE F/K/A CHARLA JEANNE MOORE, DEALING IN HER SOLE AND SEPARATE
PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/10/2010
05/09/2015
N/A
0.2000
Weld
3703416
2.48
Undeveloped
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING.,
TERRY C. DRESSOR AND LANA KAY DRESSOR, H & W
JAMES C. KARO ASSOCIATES
10/11/2007
10/11/2012
N/A
0.2000
Weld
3520935
53.33
HBP - Dunn 1-13H
08N
62W
24
SW
ROBBIN THAYN \A/K/A ROBBING THAYN AND ROBERT THAYN, WIFE AND HUSBAND
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt. Exr. 3 Yr
0.2000
Weld
3677937
34.29
Undeveloped
08N
61W
35
E2 SW
MARVIN THOMAS AS TRUSTEE OF THE MARVIN THOMAS LIVING TRUST DATED JUNE 29, 2007
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/06/2010
01/06/2013
3 yr
0.2000
Weld
3683742
106.58
HBP - Buchner 1-2H
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
WAYNE THOMAS, A/K/A WAYNE DWIGHT THOMAS, A SINGLE PERSON, TRUSTEE OF THE WAYNE
DWIGHT THOMAS TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
01/22/2013
3 yr
0.2000
Weld
3682348
106.58
HBP - Buchner 1-2H
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
WILBUR E THOMAS, A SINGLE PERSON
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
01/22/2013
3 yr
0.2000
Weld
3683743
106.58
HBP - Buchner 1-2H
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
RODNEY D. THORELL AND WANDA M THORELL, JT
HOP ENERGIES, LLC
04/15/2010
04/15/2014
N/A
0.2000
Weld
3694401
20.00
HBP - Crow Valley-07-62-24-2H
07N
62W
24
SE
RODNEY D. THORELL AND WANDA M THORELL, JT
HOP ENERGIES, LLC
04/15/2010
04/15/2014
N/A
0.2000
Weld
3694401
20.00
Undeveloped
07N
62W
25
NE
RODNEY D. THORELL AND WANDA M THORELL, JT
HOP ENERGIES, LLC
04/15/2010
04/15/2014
N/A
0.2000
Weld
3694401
60.00
Undeveloped
07N
62W
25
S2
EDNA TRUPP, ALSO KNOWN AS EDNA C. TRUPP, A WIDOW
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/07/2010
07/06/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708957
5.00
Undeveloped
07N
61W
12
S2 SW

 
 
Page 36 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
02/12/2016
N/A
0.2000
Weld
3679340
60.00
HBP - Dunn 1-13H
08N
62W
13
N2
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
02/12/2016
Opt. Exr. 3 Yr
0.2000
Weld
3679340
20.00
HBP - Undeveloped
08N
62W
12
S2
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
02/12/2016
N/A
0.2000
Weld
3679340
20.00
HBP - Washburn GX15-62NH
08N
62W
15
N2
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
02/12/2016
N/A
0.2000
Weld
3679340
60.00
HBP - Planck 1-14H
08N
62W
14
N2
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt. Exr. 3 Yr
0.2000
Weld
3679340
60.00
Undeveloped
08N
62W
11
E2
GEORGE G. VAUGHT, JR.
HOP ENERGIES, LLC
03/31/2010
03/31/2013
3 yr
0.2000
Weld
3691375
0.75
HBP - Dunn 1-13H
08N
62W
13
N2
GEORGE G. VAUGHT, JR.
HOP ENERGIES, LLC
03/31/2010
03/31/2013
3 yr
0.2000
Weld
3691375
0.75
HBP - Undeveloped
08N
62W
12
S2
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
2.00
Undeveloped
09N
61W
17
NW
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
3.61
Undeveloped
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
8.08
Undeveloped
09N
61W
19
E2 SW, LOT3, LOT4, SE
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
4.00
Undeveloped
09N
61W
17
SW
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
8.00
Undeveloped
09N
61W
18
E2
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
2.00
Undeveloped
09N
62W
24
NE SE, SE NE
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
4.00
Undeveloped
09N
62W
25
NE

 
 
Page 37 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
2.00
Undeveloped
09N
61W
17
NW
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
3.61
Undeveloped
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
4.00
Undeveloped
09N
61W
17
SW
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
8.00
Undeveloped
09N
61W
18
E2
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
8.08
Undeveloped
09N
61W
19
E2 SW, LOT3, LOT4, SE
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
2.00
Undeveloped
09N
62W
24
NE SE, SE NE
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
4.00
Undeveloped
09N
62W
25
NE
KATHY KERR WILLIAMSON
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3773112
5.06
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
KATHY KERR WILLIAMSON
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3773112
7.75
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
KATHY KERR WILLIAMSON
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773112
4.00
Undeveloped
06N
62W
25
E2 NE,NW NE
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
2.00
Undeveloped
09N
61W
17
NW

 
 
Page 38 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
3.61
Undeveloped
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
4.00
Undeveloped
09N
61W
17
SW
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
8.00
Undeveloped
09N
61W
18
E2
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
8.08
Undeveloped
09N
61W
19
E2 SW, LOT3, LOT4, SE
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
2.00
Undeveloped
09N
62W
24
NE SE, SE NE
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
4.00
Undeveloped
09N
62W
25
NE
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
2.00
Undeveloped
09N
61W
17
NW
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
3.61
Undeveloped
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
4.00
Undeveloped
09N
61W
17
SW
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
8.00
Undeveloped
09N
61W
18
E2
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
8.08
Undeveloped
09N
61W
19
E2 SW, LOT3, LOT4, SE
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
2.00
Undeveloped
09N
62W
24
NE SE, SE NE
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
4.00
Undeveloped
09N
62W
25
NE
LOIS GLAVINS GILBERT, A SINGLE WOMAN
HOP ENERGIES, LLC
07/14/2010
07/13/2015
N/A
0.2000
Weld
3706672
144.24
Undeveloped
09N
61W
18
E2 W2, LOT1, LOT2, LOT3
LOIS GLAVINS GILBERT, A SINGLE WOMAN
HOP ENERGIES, LLC
07/14/2010
07/13/2015
N/A
0.2000
Weld
3706672
20.00
Undeveloped
09N
61W
19
NE NW
GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/14/2010
04/13/2015
N/A
0.2000
Weld
3692143
40.00
Undeveloped
07N
61W
12
N2 NW,W2 NE
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
2.00
Undeveloped
09N
61W
17
NW
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
3.61
Undeveloped
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
4.00
Undeveloped
09N
61W
17
SW
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
8.00
Undeveloped
09N
61W
18
E2
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
8.08
Undeveloped
09N
61W
19
E2 SW, LOT3, LOT4, SE
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
2.00
Undeveloped
09N
62W
24
NE SE, SE NE
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
4.00
Undeveloped
09N
62W
25
NE
THE IDA A. WEITZEL FAMILY TRUST, MARILYN K. BARBER AND PAULETTE R. HALL AS
TRUSTEES
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
02/22/2010
02/21/2016
Opt. Exr. 3 Yr
0.2000
Weld
3687355
80.00
Undeveloped
07N
60W
10
E2
GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/14/2010
04/13/2015
N/A
0.2000
Weld
3692146
7.65
Undeveloped
09N
62W
12
THE PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9
NORTH, RANGE 62 WEST, 6TH P.M.,
MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE
IDA A. WEITZEL FAMILY TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
02/22/2010
02/21/2016
Opt. Exr. 3 Yr
0.2000
Weld
3686043
200.00
Undeveloped
07N
61W
12
SE, E2 NE, S2 NW, N2 SW, S2 SW

 
 
Page 39 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE
IDA A. WEITZEL FAMILY TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
02/22/2010
02/21/2016
Opt. Exr. 3 Yr
0.2000
Weld
3686043
60.00
Undeveloped
07N
61W
12
S2 SW
MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE
IDA A. WEITZEL FAMILY TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
02/22/2010
02/21/2016
Opt. Exr. 3 Yr
0.2000
Weld
3686043
20.00
Undeveloped
07N
61W
24
NE
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
01/09/2013
N/A
0.2000
Weld
3671056
40.00
HBP - Perrin 1-10H
07N
62W
10
SE
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
01/09/2013
N/A
0.2000
Weld
3671056
180.00
HBP - Marconi 1-1H
07N
62W
12
N2 NW, SW SW, N2 SW, SW SW
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
01/08/2016
Opt. Exr. 3 Yr
0.2000
Weld
3671056
80.00
Undeveloped
07N
62W
14
W2 NE
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
01/08/2016
Opt. Exr. 3 Yr
0.2000
Weld
3671056
90.00
Undeveloped
07N
62W
11
N2 NE, SW NE
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
01/08/2016
Opt. Exr. 3 Yr
0.2000
Weld
3671056
40.00
Undeveloped
07N
62W
14
E2 NE
MARILYN E. HARDY, A SINGLE WOMAN
HOP ENERGIES, LLC
01/14/2010
01/14/2013
3 yr
0.2000
Weld
3672663
20.00
HBP - Perrin 1-10H
07N
62W
10
SE
ROBERT H. HEMPHILL AND BEVERY SUE HEMPHILL, H/W
HOP ENERGIES, LLC
01/14/2010
01/14/2013
3 yr
0.2000
Weld
3671058
20.00
HBP - Perrin 1-10H
07N
62W
10
SE
SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN
DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
05/04/2010
05/04/2013
3 yr
0.2000
Weld
3691374
80.00
HBP - Staudinger 1-31H
08N
61W
31
SW
SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN
DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
05/04/2010
05/04/2013
3 yr
0.2000
Weld
3691374
160.00
HBP - Staudinger 1-31H
08N
61W
31
NW
GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE
TRUST
HOP ENERGIES, LLC
07/26/2010
07/26/2015
N/A
0.2000
Weld
3712492
62.50
HBP - Dunn 1-13H
08N
62W
13
NE,NW
GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE
TRUST
HOP ENERGIES, LLC
07/26/2010
07/25/2015
N/A
0.2000
Weld
3712492
62.50
Undeveloped
08N
62W
12
SE,SW
MARVIN B. JENSEN, AS PERSONAL REPRESENTATIVE FOR THE ESTATE OF MERNEICE M.
JENSEN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/26/2010
04/25/2014
Opt. Exr. 2 Yr
0.2000
Weld
3690227
20.00
Undeveloped
07N
61W
12
N2 NW,W2 NE

 
 
Page 40 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
BOB E. JOHNSON AND BARBARA M. JOHNSON, H/W
HOP ENERGIES, LLC
02/25/2010
02/25/2013
3 yr
0.2000
Weld
3684809
3.75
HBP - Marconi 1-1H
07N
62W
12
SE NW, SE SW
DARRELL L. JOHNSON AND CAROLYN J. JOHNSON, H/W
HOP ENERGIES, LLC
02/25/2010
02/25/2013
3 yr
0.2000
Weld
3690135
3.75
HBP - Marconi 1-1H
07N
62W
12
SE NW,SE SW
DONALD L. JOHNSON, A SINGLE MAN
HOP ENERGIES, LLC
02/25/2010
02/25/2013
3 yr
0.2000
Weld
3684808
3.75
HBP - Marconi 1-1H
07N
62W
12
SE NW,SE SW
DEBRA GLEE JOHNSON MONTOYA
HOP ENERGIES, LLC
03/10/2010
03/09/2016
Opt. Exr. 3 Yr
0.2000
Weld
3707834
40.00
Undeveloped
08N
62W
12
S2
ALICE M. JONES AND GEORGE M. JONES, W/H
JAMES C. KARO ASSOCIATES
03/30/2010
03/29/2015
N/A
0.2000
Weld
3687653
104.95
Undeveloped
07N
60W
06
W2
JOSH H. PARR, A SINGLE MAN
DIAMOND OPERATING, INC.
11/28/2005
06/30/2015
N/A
0.2000
Weld
3393624
0.97
HBP - Term  Assignment
09N
61W
03
NW
JOSH H. PARR, A SINGLE MAN
DIAMOND OPERATING, INC.
11/28/2005
06/30/2015
N/A
0.2000
Weld
3393624
1.94
HBP - Term  Assignment
09N
61W
10
N2
JOSH H. PARR, A SINGLE MAN
DIAMOND OPERATING, INC.
11/28/2005
06/30/2015
N/A
0.2000
Weld
3393624
0.97
HBP - Term  Assignment
09N
61W
09
NE
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687460
6.67
Undeveloped
09N
61W
17
SW
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687460
13.33
Undeveloped
09N
61W
18
E2
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687460
3.33
Undeveloped
09N
62W
24
SE NE,NE SE
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687460
6.67
Undeveloped
09N
62W
25
NE
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687460
3.33
Undeveloped
09N
61W
17
NW
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687460
6.01
Undeveloped
09N
61W
18
E2 NW,E2 SW, LOT1, LOT2, LOT3
GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/05/2013
3 yr
0.2000
Weld
3692141
40.00
HBP - Pergamos 8-41-7-60
07N
60W
08
E2
GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/05/2013
3 yr
0.2000
Weld
3692141
80.00
HBP - Undeveloped
07N
60W
10
W2
GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/05/2013
3 yr
0.2000
Weld
3692141
30.00
HBP - Pergamos 2-4-34-7-60
07N
60W
09
NE,E2 NW
ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE
ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/05/2013
3 yr
0.2000
Weld
3692142
40.00
HBP - Pergamos 8-41-7-60
07N
60W
08
E2
ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE
ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/05/2013
3 yr
0.2000
Weld
3692142
80.00
HBP - Undeveloped
07N
60W
10
W2
ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE
ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/05/2013
3 yr
0.2000
Weld
3692142
30.00
HBP - Pergamos 2-4-34-7-60
07N
60W
09
NE,E2 NW
LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO
NOCO OIL COMPANY, LLC
09/21/1999
06/30/2015
N/A
0.2000
Weld
2722908
148.59
HBP - Term  Assignment
09N
61W
03
SW

 
 
Page 41 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO
NOCO OIL COMPANY, LLC
09/21/1999
06/30/2015
N/A
0.2000
Weld
2722908
297.17
HBP - Term  Assignment
09N
61W
10
N2
CLYDE LUEKING, A/K/A CLYDE F. LUEKING AND MARLENE LUEKING, HUSBAND AND WIFE
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt. Exr. 3 Yr
0.2000
Weld
3677938
51.43
Undeveloped
08N
61W
35
NE,SE NW,SE,E2 SW,SW SW
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
02/01/2016
Opt. Exr. 3 Yr
0.2000
Weld
3676235
10.00
HBP - Sievers 1-3-7-62
07N
62W
03
NW
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt. Exr. 3 Yr
0.2000
Weld
3676235
80.00
Undeveloped
08N
61W
33
NE
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt. Exr. 3 Yr
0.2000
Weld
3676235
80.00
Undeveloped
08N
61W
34
NW
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt. Exr. 3 Yr
0.2000
Weld
3676235
34.29
Undeveloped
08N
61W
35
NE,SE NW,SE,E2 SW,SW SW
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt. Exr. 3 Yr
0.2000
Weld
3676235
30.00
Undeveloped
07N
61W
11
SE,NE
KEITH D. ALLISON
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3773109
3.80
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
KEITH D. ALLISON
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3773109
4.00
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW
KEITH D. ALLISON
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3773109
1.81
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
LOT1, LOT2
KEITH D. ALLISON
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773109
3.00
Undeveloped
06N
62W
25
E2 NE,NW NE
JERRY LUEKING, A/K/A JERRY N. LUEKING AND CAROLYN LUEKING, HUSBAND AND WIFE
HOP ENERGIES, LLC
02/21/2010
02/21/2016
3 yr
0.2000
Weld
3677934
51.43
Undeveloped
08N
61W
35
NE,SE NW,SE,E2 SW,SW SW
LYDIA DUNBAR, DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
08/03/2002
06/30/2015
N/A
0.2000
Weld
2975482
30.00
Undeveloped
09N
61W
17
E2
J. DIANA MALLEY AND KEITH E. MALLEY, W/H
HOP ENERGIES, LLC
12/21/2009
02/21/2014
Opt. Exr. 2 Yr
0.2000
Weld
3672666
112.00
HBP - Marconi 1-1H
07N
62W
01
SW
MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN
RENSELAER FREEMAN II,  AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES
OF THE MARGUERITE FREEMAN REVOCABLE TRUST
HOP ENERGIES, LLC
02/12/2010
02/12/2016
3 yr
0.2000
Weld
3679341
120.00
HBP - Dunn 1-13H
08N
62W
13
NE,NW
MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN
RENSELAER FREEMAN II,  AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES
OF THE MARGUERITE FREEMAN REVOCABLE TRUST
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt. Exr. 3 Yr
0.2000
Weld
3679341
40.00
Undeveloped
08N
62W
12
SE,SW

 
 
Page 42 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN
RENSELAER FREEMAN II,  AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES
OF THE MARGUERITE FREEMAN REVOCABLE TRUST
HOP ENERGIES, LLC
02/12/2010
02/12/2016
3 yr
0.2000
Weld
3679341
40.00
HBP - Washburn GX15-62NH
08N
62W
15
NE,NW
MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN
RENSELAER FREEMAN II,  AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES
OF THE MARGUERITE FREEMAN REVOCABLE TRUST
HOP ENERGIES, LLC
02/12/2010
02/12/2016
3 yr
0.2000
Weld
3679341
120.00
HBP - Planck 1-14H
08N
62W
14
NE,NW
MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN
RENSELAER FREEMAN II,  AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES
OF THE MARGUERITE FREEMAN REVOCABLE TRUST
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt. Exr. 3 Yr
0.2000
Weld
3679341
120.00
Undeveloped
08N
62W
11
SE,NE
MARILYN A. ZELLE AND HENRY H. ZELLE, W/H
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/26/2010
04/25/2015
N/A
0.2000
Weld
3694535
2.48
Undeveloped
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING. WEST TO POINT OF BEGINNING , ALL IN SECTION 12, TOWNSHIP
9 NORTH, RANGE 62 WEST.
MCCULLISS RESOURCES, CO., INC.
HOP ENERGIES, LLC
03/31/2010
03/31/2013
N/A
0.2000
Weld
3707835
0.63
HBP - Dunn 1-13H
08N
62W
13
N2
MCCULLISS RESOURCES, CO., INC.
HOP ENERGIES, LLC
03/31/2010
03/31/2013
N/A
0.2000
Weld
3707835
0.63
HBP - Undeveloped
08N
62W
12
S2
CINDY MARKER HEGY AND JAMES P. HEGY, W/H
HOP ENERGIES, LLC
04/30/2010
04/29/2015
Opt. Exr. 2 Yr
0.2000
Weld
3691386
20.00
Undeveloped
09N
61W
17
NW
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708457
33.75
Undeveloped
09N
61W
18
SE,S2 NE
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708457
8.44
Undeveloped
09N
61W
18
W2 NW,NW SW
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708457
5.63
Undeveloped
09N
61W
18
E2 SW
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708457
56.25
Undeveloped
09N
61W
19
S2 NW,S2
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708457
11.25
Undeveloped
09N
62W
24
SE NE,NE SE

 
 
Page 43 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708457
22.50
Undeveloped
09N
62W
25
NE
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708456
5.63
Undeveloped
09N
61W
18
E2 NW
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708456
11.25
Undeveloped
09N
61W
18
N2 NE
NEIL STEWART WEST AND JOAN M. WEST, H/W
JAMES C. KARO ASSOCIATES
03/30/2010
03/29/2015
N/A
0.2000
Weld
3687651
52.48
Undeveloped
07N
60W
06
W2
BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
07/07/2010
07/06/2015
N/A
0.2000
Weld
3706553
0.63
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
06/02/2010
06/01/2015
N/A
0.2000
Weld
3702099
0.48
Undeveloped
07N
61W
12
N2 NW,W2 NE
BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
06/02/2010
06/01/2015
N/A
0.2000
Weld
3702099
0.16
Undeveloped
07N
61W
24
NE
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/15/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691381
3.33
HBP - Staudinger 1-31H
07N
61W
06
NE
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691382
6.67
Undeveloped
07N
61W
05
SW
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/15/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691382
3.33
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/15/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691382
1.67
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/15/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691382
13.33
HBP - Marconi 1-1H
07N
62W
01
N2
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691382
6.67
Undeveloped
07N
62W
02
N2
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691382
6.67
Undeveloped
08N
62W
26
S2
DEAN M. POUSH, A/K/A DEAN MARQUIS POUSH, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/26/2010
03/25/2016
Opt. Exr. 3 Yr
0.2000
Weld
3699234
9.92
Undeveloped
07N
60W
10
E2
DORIS L. POUSH, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/26/2010
03/25/2016
Opt. Exr. 3 Yr
0.2000
Weld
3688985
50.24
Undeveloped
07N
60W
10
E2

 
 
Page 44 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LESTER J. POUSH, A/K/A LESTER JAMES POUSH, JR., A MARRIED MAN DEALING IN HIS
SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/26/2010
03/25/2016
Opt. Exr. 3 Yr
0.2000
Weld
3688986
9.92
Undeveloped
07N
60W
10
E2
RONALD L. POUSH , A/K/A RONALD LEE POUSH, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/26/2010
03/25/2016
Opt. Exr. 3 Yr
0.2000
Weld
3688987
9.92
Undeveloped
07N
60W
10
E2
CHARLES ROLLIN POWELL, DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/06/2010
05/05/2015
N/A
0.2000
Weld
3702368
2.48
Undeveloped
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9
NORTH, RANGE 62 WEST.,
NORMAN H. REED, A SINGLE MAN
HOP ENERGIES, LLC
01/11/2010
01/10/2013
3 yr
0.2000
Weld
3671054
32.00
HBP - Marconi 1-1H
07N
62W
01
SW
JOHN G. REID II, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/24/2010
06/23/2015
Opt. Exr. 3 Yr
0.2000
Weld
3706552
2.52
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
CLARENCE WILLIAM ROBINSON, JR. AND JOSEPHINE C. ROBINSON, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
07/26/2010
07/25/2015
Opt. Exr. 2 Yr
0.2000
Weld
3709516
2.71
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
WILDA ALLAN ROKOS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
03/30/2010
03/29/2014
4 Yr
0.2000
Weld
3685928
320.00
HBP - Wallach 1-8H
07N
61W
08
NW,SW
RUTH R. MANY AND FLOYD B. MANY, WIFE AND HUSBAND
JAMES C. KARO ASSOCIATES
09/21/2007
09/20/2012
N/A
0.2000
Weld
3528113
240.00
HBP - Planck 1-14H
08N
62W
23
NW,S2 SE
MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/29/2010
01/28/2013
3 yr
0.2000
Weld
3692140
320.19
HBP - Pergamos 1-4-34-7-60
07N
60W
04
S2 NW,SW, LOT3, LOT4
MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/29/2010
01/28/2013
3 yr
0.2000
Weld
3692140
320.00
HBP - Leggett 1-5H
07N
60W
05
S2
JOAN SIMS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
12/10/2013
3 yr
0.2000
Weld
3682347
106.58
HBP - Buchner 1-2H
07N
60W
02
S2 NE,SE,S2 NW,SW, LOT1, LOT2, LOT3, LOT4
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3691376
13.33
HBP - Marconi 1-1H
07N
62W
01
N2
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3691376
1.67
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3691376
3.33
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691376
6.68
Undeveloped
07N
62W
02
N2
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691376
6.68
Undeveloped
08N
62W
26
S2
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691376
6.67
Undeveloped
07N
61W
05
SW

 
 
Page 45 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3695223
3.33
HBP - Staudinger 1-31H
07N
61W
06
NE
DONALD JAMES WEST AND PATRICIA D. WEST, H/W
JAMES C. KARO ASSOCIATES
09/26/2007
09/25/2011
Opt. Exr. 5 Yr
0.2000
Weld
3520937
53.33
HBP - Dunn 1-13H
08N
62W
13
S2
DONALD JAMES WEST AND PATRICIA D. WEST, H/W
JAMES C. KARO ASSOCIATES
09/26/2007
09/25/2011
Opt. Exr. 5 Yr
0.2000
Weld
3520937
53.33
HBP - Dunn 1-13H
08N
62W
24
N2
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3690133
13.33
HBP - Marconi 1-1H
07N
62W
01
N2
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3690133
1.67
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3690133
3.33
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3690133
6.67
Undeveloped
07N
62W
02
N2
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3690133
6.67
Undeveloped
08N
62W
26
S2
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3690133
6.67
Undeveloped
07N
61W
05
SW
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3691378
3.33
HBP - Staudinger 1-31H
07N
61W
06
NE
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3690742
13.33
HBP - Marconi 1-1H
07N
62W
01
N2
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3690742
6.67
Undeveloped
07N
62W
02
N2
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3690742
6.67
Undeveloped
08N
62W
26
S2
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3690742
3.33
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3690742
1.67
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3690742
6.67
Undeveloped
07N
61W
05
SW
ANDREW E. WEST AND MERIETTA B. WEST, H/W
HOP ENERGIES, LLC
01/09/2010
01/18/2013
3 yr
0.2000
Weld
3671055
40.00
HBP - Perrin 1-10H
07N
62W
10
NW
DONALD JAMES WEST AND PATRICIA D. WEST, H/W
JAMES C. KARO ASSOCIATES
03/30/2010
03/29/2015
N/A
0.2000
Weld
3687652
52.48
Undeveloped
07N
60W
06
W2
LORI A. WEST, A SINGLE WOMAN
JAMES C. KARO ASSOCIATES
09/26/2007
09/25/2011
Opt. Exr. 5 Yr
0.2000
Weld
3520933
106.67
HBP - Dunn 1-13H
08N
62W
13
S2
LORI A. WEST, A SINGLE WOMAN
JAMES C. KARO ASSOCIATES
09/26/2007
09/25/2011
Opt. Exr. 5 Yr
0.2000
Weld
3520933
106.67
HBP - Dunn 1-13H
08N
62W
24
N2
NEIL STEWART WEST AND JOAN M. WEST, H/W
JAMES C. KARO ASSOCIATES
09/26/2007
09/25/2011
Opt. Exr. 5 Yr
0.2000
Weld
3520931
53.33
HBP - Dunn 1-13H
08N
62W
13
S2
NEIL STEWART WEST AND JOAN M. WEST, H/W
JAMES C. KARO ASSOCIATES
09/26/2007
09/25/2011
Opt. Exr. 5 Yr
0.2000
Weld
3520931
53.33
HBP - Dunn 1-13H
08N
62W
24
N2
CHARLES J. WHEELER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/26/2010
04/25/2015
N/A
0.2000
Weld
3692144
2.48
Undeveloped
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO,
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALLY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9
NORTH, RANGE 62 WEST.,

 
 
Page 46 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JOHN W. WHEELER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/26/2010
04/25/2015
N/A
0.2000
Weld
3692145
2.48
Undeveloped
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO A POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP
9 NORTH, RANGE 6 WEST.,
BOB E. WHITE AND KEITHA E. WHITE, H/W
HOP ENERGIES, LLC
01/13/2010
01/12/2016
Opt. Exr. 3 Yr
0.2000
Weld
3672668
80.00
Undeveloped
08N
62W
33
SE
BOB E. WHITE AND KEITHA E. WHITE, H/W
HOP ENERGIES, LLC
01/13/2010
01/12/2016
Opt. Exr. 3 Yr
0.2000
Weld
3672668
640.00
Undeveloped
08N
62W
35
SE,SW,NE,NW
BOB E. WHITE AND KEITHA E. WHITE, H/W
HOP ENERGIES, LLC
01/13/2010
01/12/2013
Opt. Exr. 3 Yr
0.2000
Weld
3672668
64.00
HBP - Staudinger 1-31H
07N
61W
06
SE,SW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
01/12/2015
N/A
0.2000
Weld
3672665
160.00
HBP - Marconi 1-1H
07N
62W
01
SE
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
01/12/2015
N/A
0.2000
Weld
3672665
160.00
HBP - Marconi 1-1H
07N
62W
01
NE,NW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
01/12/2015
N/A
0.2000
Weld
3672665
20.00
Undeveloped
07N
62W
02
NE,NW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
01/12/2015
N/A
0.2000
Weld
3672665
240.00
HBP - Staudinger 1-31H
07N
61W
06
NE,E2 NW,W2 NW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
01/12/2015
N/A
0.2000
Weld
3672665
160.00
Undeveloped
08N
61W
29
SW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
01/12/2015
N/A
0.2000
Weld
3672665
160.00
Undeveloped
08N
61W
32
NW
DOUGLAS W. WILLIAMSON, AKA D.W. WILLIAMMSON, DEALING IN HIS SOLE AND SEPARATE
PROPERTY
DIAMOND OPERATING, INC.
11/20/2009
11/19/2014
Opt. Exr. 3 Yr
0.2000
Weld
3674386
80.00
Undeveloped
09N
61W
09
SW
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
N/A
0.2000
Weld
3691380
13.33
HBP - Marconi 1-1H
07N
62W
01
N2
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
N/A
0.2000
Weld
3691380
1.67
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
N/A
0.2000
Weld
3691380
3.33
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
N/A
0.2000
Weld
3691380
6.67
Undeveloped
07N
62W
02
N2
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
N/A
0.2000
Weld
3691380
6.67
Undeveloped
08N
62W
26
S2
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
N/A
0.2000
Weld
3691380
6.67
Undeveloped
07N
61W
05
SW
PHILLIP E. MCKINLEY & DIANE L. MCKINLEY, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
08/03/2002
06/30/2015
N/A
0.2000
Weld
2975483
15.00
HBP - Term  Assignment
09N
61W
17
E2
JEANNE BOGGS
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773114
5.06
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
JEANNE BOGGS
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773114
7.75
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2

 
 
Page 47 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JEANNE BOGGS
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773114
4.00
Undeveloped
06N
62W
25
E2 NE,NW NE
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/13/2011
04/12/2015
N/A
0.1875
Weld
3773111
0.12
Undeveloped
09N
61W
09
E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION,
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/13/2011
04/12/2015
N/A
0.1875
Weld
3773111
0.24
Undeveloped
09N
61W
10
NW
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
1 Yr
0.2000
Weld
3691379
3.33
HBP - Staudinger 1-31H
07N
61W
06
NE
JUDY TOURNILLON
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773113
5.06
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
JUDY TOURNILLON
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773113
7.75
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
JUDY TOURNILLON
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773113
4.00
Undeveloped
06N
62W
25
E2 NE,NW NE
LINDA C. WOODWORTH
HOP ENERGIES, LLC
04/23/2010
04/22/2015
Opt. Exr. 2 Yr
0.2000
Weld
3691387
20.00
Undeveloped
09N
61W
17
NW
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/15/2011
04/14/2015
N/A
0.1875
Weld
3773110
0.12
Undeveloped
09N
61W
03
SW
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/15/2011
04/14/2015
N/A
0.1875
Weld
3773110
0.13
Undeveloped
09N
61W
10
NE
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687459
3.33
Undeveloped
09N
61W
17
NW
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687459
6.01
Undeveloped
09N
61W
18
E2 NW,E2 SW, LOT1, LOT2, LOT3
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687459
6.67
Undeveloped
09N
61W
17
SW
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687459
13.33
Undeveloped
09N
61W
18
E2
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687459
3.33
Undeveloped
09N
62W
24
SE NE,NE SE
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687459
6.67
Undeveloped
09N
62W
25
NE
MAJORIE A. WORSTER, A SINGLE WOMAN
HOP ENERGIES, LLC
02/25/2010
02/24/2013
3 yr
0.2000
Weld
3684806
3.75
HBP - Marconi 1-1H
07N
62W
12
SE NW,SE SW
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686413
22.50
Undeveloped
09N
61W
17
NW
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686413
40.57
Undeveloped
09N
61W
18
E2 NW,E2 SW, LOT1, LOT2, LOT3
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686413
45.00
Undeveloped
09N
61W
17
SW
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686413
90.00
Undeveloped
09N
61W
18
E2

 
 
Page 48 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686413
22.50
Undeveloped
09N
62W
24
SE NE,NE SE
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686413
45.00
Undeveloped
09N
62W
25
NE
FRED H. CARR & JOAN C. CARR, TRUSTEES UNDER THAT CERTAIN TRUST INDENTURE DATED
6/24/1983
DIAMOND RESOURCES CO.
03/21/2011
03/20/2016
N/A
0.1875
Weld
3775090
1.25
HBP - Dunn 1-13H
08N
62W
13
N2
VIRGINIA ANN CROSS
DIAMOND RESOURCES CO.
05/31/2011
05/30/2016
N/A
0.1667
Weld
3776079
8.00
Undeveloped
06N
61W
34
NE NW,NW NE
NANCY CATHERINE LEVY-GLOSSIP, F/K/A NANCY CATHERINE LEVY, F/K/A NANCY CATHERING
GROSS
DIAMOND RESOURCES CO.
05/31/2011
05/30/2016
N/A
0.1667
Weld
3776080
8.00
Undeveloped
06N
61W
34
NE NW,NW NE
JOHN M. JOHNSON, ATTORNEY-IN-FACT FOR MARY IMOGENE JOHNSON, A/K/A PEGGY JOHNSON,
A WIDOW
DIAMOND RESOURCES CO.
01/31/2011
01/30/2014
N/A
0.1800
Weld
3752326
1.95
Undeveloped
09N
61W
09
SW NE,E2 NE,NW NE
DORENE E. LOEW, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/15/2011
03/14/2014
2 Yr
0.1875
Weld
3761013
9.44
Undeveloped
07N
61W
18
E2 NW, LOT1, LOT2
LINDA L. MARLIN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/15/2011
03/14/2014
2 Yr
0.1875
Weld
3761012
9.44
Undeveloped
07N
61W
18
E2 NW, LOT1, LOT2
GREAT NORTHERN PROPERTIES, LLLP
DIAMOND RESOURCES CO.
08/24/2011
08/23/2014
2 Yr
0.1875
Weld
3793144
20.00
Undeveloped
07N
60W
18
E2 NE
GREAT NORTHERN PROPERTIES, LLLP
DIAMOND RESOURCES CO.
08/24/2011
08/23/2014
2 Yr
0.1875
Weld
3793144
10.00
Undeveloped
08N
61W
02
SW
JACK DELANEY, A WIDOWER
DIAMOND RESOURCES CO.
08/25/2011
08/24/2014
N/A
0.2000
Weld
3793142
8.00
Undeveloped
10N
61W
26
SW
DALE WALLS, A WIDOWER
DIAMOND RESOURCES CO.
08/29/2011
08/28/2014
N/A
0.2000
Weld
3793143
4.00
Undeveloped
10N
61W
26
SW
ROGER CRAFT, ATTORNEY-IN-FACT FOR LUCILLE CRAFT
DIAMOND RESOURCES CO.
08/31/2011
08/30/2014
N/A
0.2000
Weld
3797153
8.00
Undeveloped
10N
61W
26
SW
BECKY BUTCHER
DIAMOND RESOURCES CO.
08/30/2011
08/29/2014
N/A
0.2000
Weld
3793141
1.00
Undeveloped
10N
61W
26
SW
TODD J. WALLS
DIAMOND RESOURCES CO.
08/31/2011
08/30/2014
N/A
0.2000
Weld
3794077
1.00
Undeveloped
10N
61W
26
SW
DEBBIE A. SINGER
DIAMOND RESOURCES CO.
08/31/2011
08/30/2014
N/A
0.2000
Weld
3794076
1.00
Undeveloped
10N
61W
26
SW
MARIANNE BERENSON, A MARRRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
05/24/2015
N/A
0.1875
Weld
3794074
0.12
Undeveloped
09N
61W
09
E2 NE,SW NE,NW NE, LESS THE 'J' SAND FORMATION
MARIANNE BERENSON, A MARRRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
05/24/2015
N/A
0.1875
Weld
3794074
0.24
Undeveloped
09N
61W
10
NW
MARIANNE BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
05/24/2015
N/A
0.1875
Weld
3794075
0.12
Undeveloped
09N
61W
03
SW
MARIANNE BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
05/24/2015
N/A
0.1875
Weld
3794075
0.13
Undeveloped
09N
61W
10
NE
C. BRUCE SPANGLER
AG ENERGY PARTNERS, LP
05/16/2011
05/15/2016
N/A
0.2000
Weld
3777679
8.00
HBP - Planck 1-14H
08N
62W
23
SW
PETER V.R. FREEMAN, II, TRUSTEE OF THE MARGUERITE FREEMAN REVOCABLE TRUST
DIAMOND RESOURCES CO.
11/22/2011
11/21/2014
N/A
0.1875
Weld
3813012
40.00
Undeveloped
08N
62W
26
S2
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, REPRESENTED HEREIN BY KRIS
JONES, MAYOR
BASELINE MINERALS, INC.
12/01/2010
11/30/2013
2 Yr
0.2000
Weld
3746211
26.67
HBP - Buchner 1-2H
07N
60W
11
W2
THE UNITED METHODIST CHURCH OF WRAY, A COLORADO NONPROFIT CORPORATION IN TRUST,
REPRESENTED HEREIN BY ROBERT L. SCHNEIDER, TRUSTEE
BASELINE MINERALS, INC.
12/01/2010
11/30/2013
2 yr
0.2000
Weld
3746209
26.67
HBP - Buchner 1-2H
07N
60W
11
W2

 
 
Page 49 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
WRAY AREA FOUNDATION, INC., A COLORADO NON-PROFIT CORPORATION, REPRESENTED
HEREIN BY LANCE BOHALL
BASELINE MINERALS, INC.
12/01/2010
11/30/2013
2 Yr
0.2000
Weld
3746210
26.67
HBP - Buchner 1-2H
07N
60W
11
W2
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686414
22.50
Undeveloped
09N
61W
17
NW
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686414
40.57
Undeveloped
09N
61W
18
E2 NW,E2 SW, LOT1, LOT2, LOT3
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686414
45.00
Undeveloped
09N
61W
17
SW
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686414
90.00
Undeveloped
09N
61W
18
E2
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686414
22.50
Undeveloped
09N
62W
24
SE NE,NE SE
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686414
45.00
Undeveloped
09N
62W
25
NE
ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE
HOP ENERGIES, LLC
01/14/2010
01/13/2013
3 yr
0.2000
Weld
3671057
480.00
HBP - Hahn 1-4H
07N
62W
04
SE,NE,NW,SW
ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE
HOP ENERGIES, LLC
01/14/2010
01/13/2013
3 yr
0.2000
Weld
3671057
20.00
HBP - Perrin 1-10H
07N
62W
10
NW
MARILYN E. HARDY, A SINGLE WOMAN
HOP ENERGIES, LLC
01/14/2010
01/13/2013
3 yr
0.2000
Weld
3672664
160.00
HBP - Hahn 1-4H
07N
62W
04
SE,NE,NW,SW
MARILYN E. HARDY, A SINGLE WOMAN
HOP ENERGIES, LLC
01/14/2010
01/13/2013
3 yr
0.2000
Weld
3672664
20.00
HBP - Perrin 1-10H
07N
62W
10
NW
MARY ANN MOODY, A WIDOW
JAMES C. KARO ASSOCIATES
09/21/2007
09/20/2012
N/A
0.2000
Weld
3520932
80.00
HBP - Planck 1-14H
08N
62W
14
S2
DOUGLAS JUNIOR WATERMAN, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY
JAMES C. KARO ASSOCIATES
01/11/2008
01/10/2013
N/A
0.2000
Weld
3555047
160.00
HBP - Planck 1-14H
08N
62W
14
S2
NORMAN L. DUNBAR, DEALING IN HIS SOLE & SEPARATE PROPERTY
DIAMOND OPERATING, INC.
08/03/2002
06/30/2015
N/A
0.2000
Weld
2980941
15.00
HBP - Term  Assignment
09N
61W
17
E2
JAMES G. MCCUE III
NOCO OIL COMPANY, LLC
11/01/1999
06/30/2015
N/A
0.2000
Weld
2755202
3.25
HBP - Term  Assignment
09N
61W
03
NW
JAMES G. MCCUE III
NOCO OIL COMPANY, LLC
11/01/1999
06/30/2015
N/A
0.2000
Weld
2755202
6.50
HBP - Term  Assignment
09N
61W
10
N2
LOIS V. GILLETTE, INDIVIDUALLY AND AS TRUSTEE OF THE MILES T. GILLETTE
TESTAMENTARY TRUST
NOCO OIL COMPANY, LLC
08/21/1999
06/30/2015
N/A
0.2000
Weld
2718913
180.00
HBP - Term  Assignment
09N
61W
17
E2
JACK GILLETTE & BARBARA GILETTE, HUSBAND & WIFE
NOCO OIL COMPANY, LLC
08/21/1999
06/30/2015
N/A
0.2000
Weld
2718910
13.33
HBP - Term  Assignment
09N
61W
17
E2
KATHLEEN M. PEAKE & RICK MOSER, CO-CONSERVATORS OF THE ESTATE OF BRUCE WAYNE
MOSER
DIAMOND RESOURCES CO.
10/25/2011
10/24/2014
N/A
0.1875
Weld
3805987
22.86
HBP - Staudinger 1-31H
08N
61W
31
SE
RICK MOSER, A SINGLE MAN
DIAMOND RESOURCES CO.
10/25/2011
10/24/2014
N/A
0.1875
Weld
3805988
22.86
HBP - Staudinger 1-31H
08N
61W
31
SE
ARTINA E. CAMPBELL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/25/2011
10/24/2014
N/A
0.1875
Weld
3805986
11.43
HBP - Staudinger 1-31H
08N
61W
31
SE
KATHLEEN M. PEAKE, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/25/2011
10/24/2014
N/A
0.1875
Weld
3805990
22.86
HBP - Staudinger 1-31H
08N
61W
31
SE
MABEL L. BAXTER, A WIDOW
DIAMOND RESOURCES CO.
12/06/2011
12/05/2014
N/A
0.1875
Weld
3814389
3.13
HBP - Perrin 1-10H
07N
62W
10
A 5.00 ACRE TRACT IN NE/4 DESCRIBED AS: LOT A OF RECORDED EXEMPTION NO.
0715-10-1-RE2365, BEING A PART OF THE W/2 NE/4 ACCORDING TO THE MAP RECORDED
1/27/1999 AS RECEPTION NO. 2669482,
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, WIFE AND HUSBAND
NOCO OIL COMPANY, LLC
08/21/1999
06/30/2015
N/A
0.2000
Weld
2718915
13.33
HBP - Term  Assignment
09N
61W
17
E2

 
 
Page 50 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
BETTY J. WARE, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE VERA W. JENNINGS
TRUST
NOCO OIL COMPANY, LLC
08/21/1999
06/30/2015
N/A
0.2000
Weld
2718916
40.00
HBP - Term  Assignment
09N
61W
17
E2
RHEA KALLSEN, A WIDOW
NOCO OIL COMPANY, LLC
08/21/1999
06/30/2015
N/A
0.2000
Weld
2718911
13.33
HBP - Term  Assignment
09N
61W
17
E2
MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK
TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS
NATION BANK OF CONCORDIA, KS TRUSTEE
HOP ENERGIES, LLC
05/14/2010
05/13/2013
N/A
0.2000
Weld
3696312
7.50
HBP - Undeveloped
07N
62W
11
SE NE
MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK
TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS
NATION BANK OF CONCORDIA, KS TRUSTEE
HOP ENERGIES, LLC
05/14/2010
05/13/2013
N/A
0.2000
Weld
3696312
15.00
HBP - Marconi 1-1H
07N
62W
12
SE NW,SE SW
MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK
TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS
NATION BANK OF CONCORDIA, KS TRUSTEE
HOP ENERGIES, LLC
05/14/2010
05/13/2013
N/A
0.2000
Weld
3696312
15.00
HBP - Undeveloped
07N
63W
25
SE
DONALD E. GREEN, AS TRUSTEE OF THE DONALD E. GREEN FAMILY TRUST, DATED MAY 16,
2003
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/24/2010
07/23/2013
2 yr
0.2000
Weld
3711479
69.91
HBP - Reines 1-1H
07N
60W
01
S2 NW,S2 NE,S2, LOT3, LOT4
ORVILLE JOHN BRUNMEIER, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/07/2010
07/06/2015
Opt. Exr. 2 Yr
0.2000
Weld
3704263
5.00
Undeveloped
07N
61W
12
S2 SW
PAUL F. BARNHART, JR., AS TRUSTEE OF THE BARNHART GRANDCHILDREN'S DECEMBER 1992
TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/08/2010
04/07/2015
Opt. Exr. 3 Yr
0.2000
Weld
3693517
1.25
Undeveloped
07N
61W
24
NE
BARBARA PATTERSON CHAPMAN, DEALING IN HER SOLE SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/23/2010
04/22/2016
Opt. Exr. 3 Yr
0.2000
Weld
3693518
1.94
Undeveloped
07N
61W
24
NE
ROSCOE EARL COX III AND KAY COX, HUSBAND AND WIFE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/03/2010
05/02/2015
Opt. Exr. 3 Yr
0.2000
Weld
3697471
1.50
Undeveloped
07N
61W
24
NE
FULTON FAMILY 1996 REVOCABLE TRUST, CAROL E. FULTON & SHIRLEY D. FULTON,
TRUSTEES
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/15/2010
10/14/2013
2 Yr
0.2000
Weld
3727975
39.82
HBP - Reines 1-1H
07N
60W
01
S2 NW, LOT3, LOT4
RECECA R. VANLITH, AS ATTORNEY-IN-FACT FOR BARBARA D. ROGERS
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/29/2010
09/28/2013
2 Yr
0.2000
Weld
3725853
39.82
HBP - Reines 1-1H
07N
60W
01
S2 NW, LOT3, LOT4
THE SKEETERS COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/27/2010
08/26/2013
2 Yr
0.2000
Weld
3732646
9.96
HBP - Reines 1-1H
07N
60W
01
S2 NW, LOT3, LOT4

 
 
Page 51 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725852
0.46
Undeveloped
07N
61W
12
N2 NW,W2 NE
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725852
0.46
Undeveloped
07N
61W
23
NE
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725852
0.39
Undeveloped
07N
61W
23
W2
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725852
0.12
Undeveloped
07N
61W
24
NW
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725852
0.15
Undeveloped
07N
61W
24
NE
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
08/11/2015
Opt. Exr. 2 Yr
0.2000
Weld
3713007
7.50
Undeveloped
07N
61W
12
N2 NW, W2 NE
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
08/11/2015
Opt. Exr. 2 Yr
0.2000
Weld
3713007
2.63
Undeveloped
07N
61W
23
NE
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
08/11/2015
Opt. Exr. 2 Yr
0.2000
Weld
3713007
8.75
Undeveloped
07N
61W
23
W2
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
08/11/2015
Opt. Exr. 2 Yr
0.2000
Weld
3713007
2.50
Undeveloped
07N
61W
24
NE
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
08/11/2015
Opt. Exr. 2 Yr
0.2000
Weld
3713007
2.63
Undeveloped
07N
61W
24
NW
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/30/2010
09/29/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725851
0.46
Undeveloped
07N
61W
12
N2 NW,W2 NE
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/30/2010
09/29/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725851
0.51
Undeveloped
07N
61W
23
NE,W2
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/30/2010
09/29/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725851
0.27
Undeveloped
07N
61W
24
NE,NW
FREDERICK M. LOECHNER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/06/2010
08/05/2015
Opt. Exr. 2 Yr
0.2000
Weld
3718651
12.00
Undeveloped
07N
61W
10
S2
FREDERICK M. LOECHNER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/06/2010
08/05/2015
Opt. Exr. 2 Yr
0.2000
Weld
3718651
2.66
Undeveloped
07N
61W
13
W2
FREDERICK M. LOECHNER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/06/2010
08/05/2015
Opt. Exr. 2 Yr
0.2000
Weld
3718651
1.33
Undeveloped
07N
61W
14
SE
FREDERICK M. LOECHNER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/06/2010
08/05/2015
Opt. Exr. 2 Yr
0.2000
Weld
3718651
1.00
Undeveloped
07N
61W
24
NE

 
 
Page 52 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
WALTER S. CENSOR, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/20/2010
08/19/2015
Opt. Exr. 2 Yr
0.2000
Weld
3718656
1.03
Undeveloped
07N
61W
24
NE
MONIQUE C. KATZ, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/20/2010
08/19/2015
Opt. Exr. 2 Yr
0.2000
Weld
3714814
1.03
Undeveloped
07N
61W
24
NE
YOUNGBLOOD, LTD.
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3723162
5.00
Undeveloped
07N
61W
24
NE
SNOWFLAKE TRUST DATED DECEMBER 29, 2006, CHARLOTTE I. RAMSEY, TRUSTEE, C/O
INTEGRITY FIRST BANK
DIAMOND OPERATING, INC.
06/07/2010
06/06/2015
Opt. Exr. 2 Yr
0.2000
Weld
3699514
10.10
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
PAUL KING JONES, DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
05/25/2010
05/24/2015
Opt. Exr. 2 Yr
0.2000
Weld
3698749
10.10
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
WILSON H. SCOTT, DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
05/25/2010
05/24/2015
Opt. Exr. 2 Yr
0.2000
Weld
3698748
10.10
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
GLORIA A. MCINTOSH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/11/2010
06/10/2015
Opt. Exr. 2 Yr
0.2000
Weld
3700382
10.10
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
JOHN TUMA, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/11/2010
06/10/2015
Opt. Exr. 2 Yr
0.2000
Weld
3699690
5.05
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
PRISCILLA TUMA RIDGELL, A SINGLE WOMAN
DIAMOND OPERATING, INC.
06/11/2010
06/10/2015
Opt. Exr. 2 Yr
0.2000
Weld
3701169
3.79
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
HAYDEN HITCHCOCK AND KAREN HITCHCOCK, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
04/09/2010
04/08/2015
Opt. Exr. 2 Yr
0.2000
Weld
3692376
20.19
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
HOLLY HITCHCOCK GOURLEY, DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/15/2006
06/14/2016
Opt. Exr. 2 Yr
0.2000
Weld
3403745
20.00
Undeveloped
09N
61W
04
NE
LOIS I. SCOTT, A WIDOW
DIAMOND OPERATING, INC.
05/25/2010
05/24/2015
Opt. Exr. 2 Yr
0.2000
Weld
3697470
7.57
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
11.25
HBP - Buchner 1-2H
07N
59W
07
W2 W2,E2 SW,W2 SE
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
1.25
HBP - Buchner 1-2H
07N
59W
17
S2
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
7.03
HBP - Buchner 1-2H
07N
59W
18
S2,S2 NW,NW NW
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
6.25
HBP - Buchner 1-2H
07N
60W
11
W2
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
15.00
HBP - Buchner 1-2H
07N
60W
12
E2 E2,W2
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
2.34
HBP - Buchner 1-2H
07N
60W
13
N2 NE, SE NE
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
0.37
HBP - Buchner 1-2H
07N
60W
14
E2 W2,SW SW,SE/4 LESS THE EAST 24 ACRES

 
 
Page 53 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
AUDREY DOWDY, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/25/2011
10/24/2014
N/A
0.1875
Weld
3805989
11.43
HBP - Staudinger 1-31H
08N
61W
31
SE
HAT CREEK ROYALTY, LTD.
DIAMOND RESOURCES CO.
01/12/2012
01/11/2015
N/A
0.2000
Weld
3825078
11.67
HBP - Buchner 1-2H
07N
60W
11
W2
KAREN NITSCHKE, ATTORNEY-IN-FACT FOR BARBARA NITSCHKE, A WIDOW
CONTINENTAL RESOURCES, INC.
11/08/2011
11/07/2014
N/A
0.1875
Weld
3817297
2.00
HBP - Planck 1-14H
08N
62W
23
SW
ROBERT SALMON, A WIDOWER
DIAMOND RESOURCES CO.
12/09/2011
12/08/2016
N/A
0.1875
Weld
3828015
0.56
HBP - Dunn 1-13H
08N
62W
13
N2
ROBERT SALMON, A WIDOWER
DIAMOND RESOURCES CO.
12/09/2011
12/08/2016
N/A
0.1875
Weld
3828015
0.56
HBP - Washburn GX15-62NH
08N
62W
15
N2
ROBERT SALMON, A WIDOWER
DIAMOND RESOURCES CO.
12/23/2011
12/22/2014
N/A
0.1875
Weld
3820517
1.67
HBP - Planck 1-14H
08N
62W
14
N2
WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING
BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD
DIAMOND RESOURCES CO.
01/23/2012
01/22/2015
N/A
0.2000
Weld
3820529
2.42
HBP - Planck 1-14H
08N
62W
23
A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935,
BOOK 983, PAGE 30, DESCRIBED AS FOLLOWS; A STRIP OF LAND 20 FEET WIDE ADJACENT &
NORTH OF PRESENT HIGHWAY RIGHT OF WAY, EXTENDING WESTWARD APPROXIMATELY 2640
FEET FROM THE EAST BOUNDARY LINE OF SECTION 23, TO THE NORTH & SOUTH CENTER LINE
OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS
 
A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935,
BOOK 983, PAGE 30, DESCRIBED AS FOLLOWS: A STRIP OF LAND 20 FEET WIDE ADJACENT &
NORTH OF THE PRESENT HIGHWAY RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 2640
FEET FROM THE NORTH & SOUTH CENTER LINE OF SECTION 23 TO THE WEST BOUNDARY LINE
OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.57
Undeveloped
07N
61W
18
E2 NW, LOT1, LOT2
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.60
Undeveloped
07N
62W
13
NE
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.23
Undeveloped
07N
62W
11
SE NE
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
2.25
HBP - Marconi 1-1H
07N
62W
12
E2,SE NW,SE SW
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.90
Undeveloped
07N
62W
13
NW
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.90
Undeveloped
07N
62W
14
SW
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.90
Undeveloped
07N
62W
23
NW
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.30
Undeveloped
07N
62W
13
S2
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.30
Undeveloped
07N
62W
14
SE
BARBARA SIMMONS, A WIDOW
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3820522
5.00
HBP - Dunn 1-13H
08N
62W
13
N2
BARBARA SIMMONS, A WIDOW
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3820522
5.00
HBP - Washburn GX15-62NH
08N
62W
15
N2
VERONICA R. FULLER, A/K/A VERONICA RENEE FULLER, A SINGLE WOMAN
CONTINENTAL RESOURCES, INC.
12/20/2011
12/19/2014
N/A
0.1667
Weld
3817300
5.67
Undeveloped
08N
61W
35
LOT A OF RECORDED EXEMPTION NO. 0543-35-4-RE1523 BEING A PART OF THE SE/4 NW/4,
NE/4 SW/4, S/2 SW/4, E/2,
CALF CREEK ROYALTY, LTD
DIAMOND RESOURCES CO.
01/12/2012
01/11/2015
N/A
0.2000
Weld
3825077
2.50
HBP - Dunn 1-13H
08N
62W
24
SW
HERMAN PETERSON & DOROTHY PETERSON, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/23/2011
12/22/2014
N/A
0.1875
Weld
3820521
20.00
HBP - Wallach 1-8H
07N
61W
08
NE

 
 
Page 54 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
GREGORY J. GOLGART, A SINGLE MAN
DIAMOND RESOURCES CO.
11/15/2011
11/14/2016
N/A
0.1875
Weld
3814388
2.50
Undeveloped
08N
62W
29
SE SW
SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND
DIAMOND RESOURCES CO.
12/21/2011
12/20/2014
N/A
0.1875
Weld
3820525
1.67
HBP - Planck 1-14H
08N
62W
14
N2
SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND
DIAMOND RESOURCES CO.
12/13/2011
12/12/2014
N/A
0.1875
Weld
3820526
0.56
HBP - Dunn 1-13H
08N
62W
13
N2
SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND
DIAMOND RESOURCES CO.
12/13/2011
12/12/2014
N/A
0.1875
Weld
3820526
0.56
HBP - Washburn GX15-62NH
08N
62W
15
N2
BARBARA SIMMONS, A WIDOW
DIAMOND RESOURCES CO.
12/21/2011
12/20/2014
N/A
0.1875
Weld
3820523
1.67
HBP - Planck 1-14H
08N
62W
14
N2
STUART L. GOLGART & CINDY R. GOLGART, HUSBAND & WIFE
DIAMOND RESOURCES CO.
11/15/2011
11/14/2016
N/A
0.1875
Weld
3820520
2.50
Undeveloped
08N
62W
29
SE SW
DIANE R. KLIEWER & VERNON L. KLIEWER, HER HUSBAND
DIAMOND RESOURCES CO.
01/10/2012
01/09/2017
N/A
0.1875
Weld
3820524
1.33
HBP - Marconi 1-1H
07N
62W
12
NE NW,W2 W2,NE SW
DEREK COLLINS JANSEN, F/K/A DEREK COLLINS & COLLEEN J. JANSEN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/05/2012
01/04/2017
N/A
0.1875
Weld
3822953
4.00
HBP - Planck 1-14H
08N
62W
23
SW
LEO EVERETT OSBURNSEN AND DARLAINE I. DAWSON, AKA DARLAINE DAWSON, HUSBAND AND
WIFE
DIAMOND RESOURCES CO.
01/10/2012
01/09/2015
N/A
0.1875
Weld
3822952
2.50
Undeveloped
02N
64W
24
A TRACT OF LAND IN THE NW/4 MORE PARTICULARLY DESCRIBED AS: LOT A IN CORREFCTED
RECORDED EXEMPTION NO. 1305-24-2 RE-4785, BEING A PORTION OF THE NW/4 NW/4 NW/4
OF SECTION 24, TOWNSHIP 2 NORTH RANGE 64 WEST OF THE 6TH P.M. RECORDED IN THE
REAL PROPERTY RECORDS OF WELD COUNTY, COLORADO ON 7/28/2008 AT DOCUMENT
#3568831,
SPALDING & CO.
DIAMOND RESOURCES CO.
01/11/2012
01/10/2015
N/A
0.1875
Weld
3822954
1.25
HBP - Dunn 1-13H
08N
62W
13
N2
DARYL L. ARNOLD & MARY M. ARNOLD, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/09/2012
01/08/2015
N/A
0.1875
Weld
3822955
3.36
Undeveloped
02N
64W
24
A TRACT OF LAND LOCATED IN THE NW/4 MORE PARTICULARLY DESCRIBED AS: LOT B IN
RECORDED EXEMPTION NO. 1305-24-2 RE-3278, BEING A PORTION OF THE SW/4 NW/4 NW/4
RECORDED IN THE REAL PROPERTY RECORDS OF WELD COUNTY COLORADO ON 11/5/2002 AT
DOCUMENT #3002255,
FREDA B. LAMM. A WIDOW
DIAMOND RESOURCES CO.
01/13/2012
01/12/2015
N/A
0.1875
Weld
3822959
3.00
HBP - Dunn 1-13H
08N
62W
24
SE,SW
ROBERT VAN OSTRAND, A SINGLE MAN
DIAMOND RESOURCES CO.
01/19/2012
01/18/2017
N/A
0.1875
Weld
3825073
0.42
Undeveloped
07N
61W
21
S2 SW
STANTON E. VAN OSTRAND & JACQUELINE B. VAN OSTRAND, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/19/2012
01/18/2017
N/A
0.1875
Weld
3825072
0.42
Undeveloped
07N
61W
21
S2 SW
LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND
DIAMOND RESOURCES CO.
01/13/2012
01/12/2015
N/A
0.1875
Weld
3822957
0.17
Undeveloped
07N
62W
11
N2 NE,SW NE
LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND
DIAMOND RESOURCES CO.
01/13/2012
01/12/2015
N/A
0.1875
Weld
3822957
0.33
HBP - Marconi 1-1H
07N
62W
12
NE NW,W2 W2,NE SW
JAMES J. SIMMONS, A/K/A JAMES JACKSON SIMMONS, A MARRIED MAN
DIAMOND RESOURCES CO.
12/21/2011
12/20/2014
N/A
0.1875
Weld
3820518
1.67
HBP - Planck 1-14H
08N
62W
14
N2
JAMES J. SIMMONS, A MARRIED MAN
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3820519
0.56
HBP - Dunn 1-13H
08N
62W
13
N2
JAMES J. SIMMONS, A MARRIED MAN
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3820519
0.56
HBP - Washburn GX15-62NH
08N
62W
15
N2

 
 
Page 55 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING
BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD
DIAMOND RESOURCES CO.
03/05/2012
03/04/2015
N/A
0.2000
Weld
3830089
1.45
Undeveloped
02N
64W
13
PART OF NW/4: BEGINNING AT NW CORNER, THENCE N 89 DEGREES 9 MINUTES 11 SECONDS E
5.58 FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 2,834.79 FT., AN
ARC LENGTH OF 374.78 FT. AND A CHORD WHICH BEARS S 4 DEGREES 44 MINUTES 23
SECONDS E, THENCE S 6 DEGREES 30 MINUTES 21 SECONDS E 768.76 FT., THENCE ALONG A
CURVE TO THE RIGHT HAVING A RADIUS OF 4,531.26 FT., AN ARC LENGTH OF 460.36 FT.
AND A CHORD WHICH BEARS S 3 DEGREES 35 MINUTES 43 SECONDS E, THENCE S 89 DEGREES
18 MINUTES 55 SECONDS W 60FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS
OF 4,471.26 FT., AN ARC OF 454.27 FT. AND A CHORD WHICH BEARS N 3 DEGREES 35
MINUTES 43 SECONDS W, THENCE N 6 DEGREES 80 MINUTES 21 SECONDS W 239.16 FT.,
THENCE N 1 DEGREE 39 MINUTES 12 SECONDS W 707.35 FT TO POINT OF BEGINNING.
(TRACT #13-3)
JANIS M. NAKUTIN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/19/2012
01/18/2017
N/A
0.1875
Weld
3825076
0.42
Undeveloped
07N
61W
21
S2 SW
SALLY LYNN STERKEL & GARY D. STERKEL, HER HUSBAND
DIAMOND RESOURCES CO.
01/19/2012
01/18/2017
N/A
0.1875
Weld
3825075
0.42
Undeveloped
07N
61W
21
S2 SW
CATHIE E. NIX, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/18/2012
01/18/2017
N/A
0.1875
Weld
3825079
2.16
Undeveloped
04N
61W
27
LOT A OF NIX EXEMPTION PLAT NO. 047-27-2-RE-2039 RECORDED UNDER RECEPTION
#2639098, BEING A PART OF THE NW/4 OF SECTION 27
ELEANOR E. BARKER, A WIDOW
DIAMOND RESOURCES CO.
01/20/2012
01/19/2017
N/A
0.1875
Weld
3828016
10.00
HBP - Perrin 1-10H
07N
62W
10
NE
JUDY BRANNBERG, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/01/2012
01/31/2017
N/A
0.1875
Weld
3829752
2.50
HBP - Marconi 1-1H
07N
62W
12
E2
CLYDE A. NELSON, A/K/A CLYDE NELSON, A MARRIED MAN
DIAMOND RESOURCES CO.
01/26/2012
01/25/2017
N/A
0.1875
Weld
3825080
0.00
HBP - Marconi 1-1H
07N
62W
12
E2
NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND
DIAMOND RESOURCES CO.
01/11/2012
01/10/2017
N/A
0.1875
Weld
3828018
5.00
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND
DIAMOND RESOURCES CO.
01/11/2012
01/10/2017
N/A
0.1875
Weld
3828018
5.00
HBP - Dunn 1-13H
08N
62W
24
SE,SW
BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER
HUSBAND
DIAMOND RESOURCES CO.
01/11/2012
01/10/2017
N/A
0.1875
Weld
3828017
5.00
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER
HUSBAND
DIAMOND RESOURCES CO.
01/11/2012
01/10/2017
N/A
0.1875
Weld
3828017
5.00
HBP - Dunn 1-13H
08N
62W
24
SE,SW
DIANE HARRIS HANSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/21/2012
02/22/2017
N/A
0.1875
Weld
3832097
3.08
Undeveloped
06N
61W
31
LOT1
BERNICE M. HENNINGER, A WIDOW
DIAMOND RESOURCES CO.
02/09/2012
02/08/2017
N/A
0.1875
Weld
3829755
137.62
Undeveloped
11N
58W
19
E2 W2,E2, LOT1, LOT2, LOT3, LOT4
BETTY LOUISE HORTON, A WIDOW
DIAMOND RESOURCES CO.
12/28/2011
12/27/2014
N/A
0.1875
Weld
3832092
5.00
HBP - Staudinger 1-31H
08N
61W
31
NE
JENNIFER S. JONES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2012
01/25/2015
N/A
0.1875
Weld
3829756
0.07
Undeveloped
07N
62W
11
N2 NE,SW NE
JENNIFER S. JONES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2012
01/25/2015
N/A
0.1875
Weld
3829756
0.13
HBP - Marconi 1-1H
07N
62W
12
NE NW,W2 W2,NE SW
JENNIFER S. JONES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2012
01/25/2015
N/A
0.1875
Weld
3829756
0.16
Undeveloped
07N
62W
13
S2
ROBERT H. GREEN, A SINGLE MAN
DIAMOND RESOURCES CO.
01/12/2012
01/11/2015
N/A
0.1875
Weld
3832095
4.75
Undeveloped
02N
64W
13
LOT A OF RECORDED EXEMPTION NO. 1305-13-3-RE91, RECORDED 11/23/1973 UNDER
RECEPTION #1625288, BEING A PART OF THE SW/4 OF SECTION 13,
LLOYD L. HARRIS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/13/2012
02/12/2017
N/A
0.1875
Weld
3834331
18.49
Undeveloped
06N
61W
31
LOT1

 
 
Page 56 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
MAUDE HENNINGER, A WIDOW, INDIVIDUALLY & AS THE FIFTY PERCENT HEIR OF G. STEWART
HENNINGER
DIAMOND RESOURCES CO.
02/17/2012
02/16/2017
N/A
0.1875
Weld
3832093
82.57
Undeveloped
11N
58W
19
E2 W2,E2, LOT1, LOT2, LOT3, LOT4
JAMES VAN OSTRAND, A MARRIED MAN
DIAMOND RESOURCES CO.
01/20/2012
01/19/2017
N/A
0.1875
Weld
3829753
0.42
Undeveloped
07N
61W
21
S2 SW
JAMES VAN OSTRAND, TRUSTEE OF THE GARY VAN OSTRAND LIFETIME BENEFIT TRUST
DIAMOND RESOURCES CO.
01/20/2012
01/19/2017
N/A
0.1875
Weld
3829754
0.42
Undeveloped
07N
61W
21
S2 SW
SAMMY G. ARCHER, A MARRIED MAN
DIAMOND RESOURCES CO.
02/24/2012
02/23/2017
N/A
0.1875
Weld
3832096
15.98
Undeveloped
04N
61W
24
LOTS A & B OF RECORDED EXEMPTION I047-24-3-RE4807, RECEPTION #3583360; LOTS A &
B OF RECORDED EXEMPTION I047-24-3-RE2474, RECEPTION #2727499; A 29.48 ACRE
PARCEL OF LAND IN THE SW/4 MORE FULLY DESCRIBED AS FOLLOW: COMMENCING AT THE
NORTHEAST CORNER OF THE SW/4 OF SECTION 24, THENCE SOUTH 89 DEGREES 48' WEST
ALONG THE NORTH LINE OF THE SW/4 2633 FEET TO THE NORTHWEST CORNER OF THE SW/4,
THENCE SOUTH 0 DEGREES 02' EAST ALONG THE WEST LINE OF THE SW/4 492 FEET TO THE
NORTH RIGHT-OF-WAY LINE OF COUNTY ROAD, THENCE FOLLOWING THE NORTH RIGHT-OF-WAY
LINE OF THE COUNTY ROAD, SOUTH 83 DEGREES 30' EAST 685 FEET, THENCE NORTH 83
DEGREES 684 FEET, THENCE NORTH 86 DEGREES EAST 1288 FEET TO A POINT ON THE EAST
LINE OF THE SW/4, THENCE NORTH 1 DEGREE 22' WEST ALONG THE EAST LINE OF THE SW/4
407 FEET TO THE POINT OF BEGINNING
HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3836443
3.70
Undeveloped
09N
61W
03
LOT1, LOT2, LOT3, LOT4
HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3836443
3.64
Undeveloped
09N
61W
03
S2 N2
RAY DUELL, A MARRIED MAN
DIAMOND RESOURCES CO.
02/10/2012
02/09/2017
N/A
0.1875
Weld
3834329
7.33
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
LUCILLE DUELL, TRUSTEE OF THE JOHN DUELL FAMILY TRUST
DIAMOND RESOURCES CO.
03/22/2012
03/21/2017
N/A
0.1875
Weld
3842659
7.33
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
DELLCONN OIL CORPORATION
DIAMOND RESOURCES CO.
02/02/2012
02/01/2015
N/A
0.2000
Weld
3836441
4.48
HBP - Reines 1-1H
07N
60W
01
S2 NW, LOT3, LOT4
DONALD R. HARRIS, II, A MARRIED MAN
DIAMOND RESOURCES CO.
02/21/2012
02/20/2017
N/A
0.1875
Weld
3834330
3.08
Undeveloped
06N
61W
31
LOT1
DONNA CRAFT, A WIDOW
DIAMOND RESOURCES CO.
12/27/2011
12/26/2015
N/A
0.2000
Weld
3832099
8.00
Undeveloped
10N
61W
26
SW
CLYDE A. NELSON, A MARRIED MAN
DIAMOND RESOURCES CO.
03/14/2012
03/13/2017
N/A
0.1875
Weld
3836444
1.82
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
DAVE DUELL & BONNIE DUELL, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3836445
7.33
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
JUDY BRANNBERG, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3834326
1.88
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3834327
1.08
Undeveloped
04N
61W
25
NE SE,N2
JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3834327
0.25
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3834327
0.48
Undeveloped
04N
61W
33
NE
JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3834327
0.24
Undeveloped
04N
61W
28
SE
KENNETH D. JACOBS, A WIDOWER
DIAMOND RESOURCES CO.
03/20/2012
03/19/2017
N/A
0.1875
Weld
3842651
7.33
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
BETTIE KAYE MILLER, A WIDOW
DIAMOND RESOURCES CO.
03/29/2012
03/28/2017
N/A
0.1875
Weld
3842656
7.33
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
HELEN CREWS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/14/2012
03/13/2017
N/A
0.1875
Weld
3836442
1.82
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
TERRI HARRIS KAWAKAMI, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/21/2012
02/20/2017
N/A
0.1875
Weld
3840280
3.08
Undeveloped
06N
61W
31
LOT1
KATHY DORN WALKER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/02/2012
03/01/2017
N/A
0.1875
Weld
3840281
9.25
Undeveloped
06N
61W
31
LOT1

 
 
Page 57 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LARRY D. DUELL, A MARRIED MAN
DIAMOND RESOURCES CO.
03/27/2012
03/26/2017
N/A
0.1875
Weld
3840279
1.22
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
CLARA JANE WATERWORTH, A/K/A JANE WATERWORTH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/29/2012
03/28/2017
N/A
0.1875
Weld
3840285
41.29
Undeveloped
11N
58W
19
E2 W2,E2, LOT1, LOT2, LOT3, LOT4
HERSCHEL ANTHONY POTTS, ATTORNEY-IN-FACT FOR ETHEL W. POTTS
DIAMOND RESOURCES CO.
03/26/2012
03/25/2017
N/A
0.1875
Weld
3840283
26.67
Undeveloped
04N
61W
27
E2 SW
LYDIA PATTERSON INSTITUTE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3842658
2.50
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
LYDIA PATTERSON INSTITUTE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3842658
5.00
Undeveloped
07N
61W
24
E2 SW,W2 SW
FRED E. COZZENS, PEARL H. COZZENS & ELMER DEAN COZZENS, TRUSTEES OF THE COZZENS
LIVING TRUST DATED AUGUST 25, 2010
DIAMOND RESOURCES CO.
03/20/2012
03/19/2017
N/A
0.1875
Weld
3842660
7.33
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
CYNTHIA M. SPURLOCK, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/20/2012
03/19/2017
N/A
0.1875
Weld
3842657
3.67
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
MARLYS K. ALLISON, A WIDOW
DIAMOND RESOURCES CO.
03/27/2012
03/26/2017
N/A
0.1875
Weld
3840278
1.22
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
BRUCE G. DUELL, A MARRIED MAN
DIAMOND RESOURCES CO.
03/27/2012
03/26/2017
N/A
0.1875
Weld
3842655
1.22
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
CAROL S. FOWLER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/20/2012
03/19/2017
N/A
0.1875
Weld
3842652
3.67
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
IRENE DUELL, A WIDOW
DIAMOND RESOURCES CO.
03/27/2012
03/26/2017
N/A
0.1875
Weld
3842653
3.67
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
ARDIS L. KERNS, A/K/A ARDIS KERNS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/14/2012
03/13/2017
N/A
0.1875
Weld
3840282
1.82
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
LOIS E. KNITTLE & TONY D. KNITTLE, HER HUSBAND
DIAMOND RESOURCES CO.
03/23/2012
03/22/2017
N/A
0.1875
Weld
3842654
2.44
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
MARK STERLING RIDER, A SINGLE MAN
DIAMOND RESOURCES CO.
03/27/2012
03/26/2015
N/A
0.1875
Weld
3840284
0.30
HBP - Reines 1-1H
07N
60W
01
S2 NW, LOT3, LOT4
MIRIAM R. KEY AND WALLACE E. KEY, HER HUSBAND
DIAMOND RESOURCES CO.
03/22/2012
03/21/2017
N/A
0.1875
Weld
3842661
2.44
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
MARTHA H. SALSER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/23/2012
03/22/2017
N/A
0.1875
Weld
3842662
2.44
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING
BY AND THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD
CONTINENTAL RESOURCES, INC.
09/17/2012
09/16/2015
N/A
0.2000
Weld
3876181
2.42
HBP - Dunn 1-13H
08N
62W
24
TRACT 5: "A STRIP OF LAND 20 FEET WIDE ADJACENT AND NORTH OF THE PRESENT HIGHWAY
RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 5280 FEET FROM THE EAST BOUNDARY
LINE OF SECTION 24, TO THE WEST BOUNDARY LINE OF SAID SECTION, TOWNSHIP 8 NORTH,
RANGE 62, WEST OF THE 6TH, P.M., CONTAINING 2.42 ACRES."
EDWARD M. ROBINSON, A SINGLE MAN
DIAMOND OPERATING, INC.
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3711059
2.69
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
C. WAYNE SMITH, A WIDOWER
DIAMOND OPERATING, INC.
07/28/2010
07/27/2015
Opt. Exr. 2 Yr
0.2000
Weld
3711058
1.01
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
WILLIAM EARL SMITH AND MERILYNNE R. SMITH, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3720659
1.01
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
EARL J. ROBINSON AND MARY M. ROBINSON, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3714319
2.69
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
FRANKLIN R. GRAY, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
08/27/2010
08/26/2015
Opt. Exr. 2 Yr
0.2000
Weld
3727574
2.52
Undeveloped
09N
61W
4
S2 NE, LOT1, LOT2
B. THOMAS GRAY, A/K/A BRETT T. GRAY, A MARRIED MAN
DIAMOND OPERATING, INC.
08/27/2010
08/26/2015
Opt. Exr. 2 Yr
0.2000
Weld
3729821
2.52
Undeveloped
09N
61W
4
S2 NE, LOT1, LOT2
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3724812
0.50
Undeveloped
09N
61W
4
S2 NE, LOT1, LOT2

 
 
Page 58 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
09/30/2010
09/29/2015
Opt. Exr. 2 Yr
0.2000
Weld
3724811
0.50
Undeveloped
09N
61W
4
S2 NE, LOT1, LOT2
DIANA LEE MARTINEZ, A WIDOW
DIAMOND RESOURCES CO.
09/20/2013
09/19/2016
New lease Purchased in lieu of Ext.
0.1875
Weld
3975656
80.00
Undeveloped
10N
61W
32
SE
               
27989.88
         

 
 
 
 
 
 
 
 
 
 
 
Page 59 of 59

--------------------------------------------------------------------------------

 
EXHIBIT "B"
 
Wells
 

  
API
OPERATOR
WELL
SEC
TWP
RNG
COUNTY
ST
CLR WI BPO
CLR NRI BPO
CLR WI APO

200%
CLR NRI APO

200%
                         
1
0512334825
CONTINENTAL RESOURCES, INC.
BUCHNER 1-2H
2, 11
7N
60W
WELD
CO
0.97796398
0.78237120
0.69255460
0.55404370
2
0512336703
CONTINENTAL RESOURCES, INC.
BUCHNER 2-2H
2, 11
7N
60W
WELD
CO
0.97796398
0.78237119
0.69255460
0.55404370
3
0512334697
CONTINENTAL RESOURCES, INC.
DUNN 1-13H
13, 24
8N
62W
WELD
CO
0.80064828
0.64020330
0.58007188
0.46434311
4
0512334199
CONTINENTAL RESOURCES, INC.
HAHN 1-4H
4
7N
62W
WELD
CO
1.00000000
0.83755851
0.49921997
0.39937599
5
0512335277
CONTINENTAL RESOURCES, INC.
LEGGETT 1-5H
5
7N
60W
WELD
CO
0.84499938
0.68290075
0.49993751
0.39995002
6
0512333692
CONTINENTAL RESOURCES, INC.
MARCONI 1-1H
1, 12
7N
62W
WELD
CO
0.81277956
0.66589079
0.58171875
0.47958798
7
0512334205
CONTINENTAL RESOURCES, INC.
PERRIN 1-10H
10
7N
62W
WELD
CO
0.50000000
0.40172120
0.47705078
0.38164063
8
0512334144
CONTINENTAL RESOURCES, INC.
PLANCK 1-14H
14, 23
8N
62W
WELD
CO
0.86302084
0.69304037
0.85989584
0.69030599
9
0512334880
CONTINENTAL RESOURCES, INC.
REINES 1-1H
1
7N
60W
WELD
CO
0.91631730
0.73491254
0.35899945
0.28719955
10
0512334161
CONTINENTAL RESOURCES, INC.
STAUDINGER 1-31H
6, 31
7N, 8N
61W
WELD
CO
0.84893519
0.70213746
0.53479790
0.45018522
11
0512336841
CONTINENTAL RESOURCES, INC.
WALLACH 1-8H
8
7N
61W
WELD
CO
1.00000000
0.80809896
0.50000000
0.40000000
12
0512332689
BILL BARRETT CORPORATION
CASS FARMS 11-9H
9
7N
62W
WELD
CO
0.03645835
0.02916668
0.03645835
0.02916668
13
0512335246
DJ RESOURCES, LLC
CROW VALLEY-07-62-24-2H
24
7N
62W
WELD
CO
0.00000000
0.00000000
0.15625010
0.12500000
14
0512333954
BILL BARRETT CORPORATION
DUTCH LAKE 12-14H
14
6N
62W
WELD
CO
0.00000000
0.00000000
0.25170313
0.20136250
15
0512336370
CARRIZO OIL & GAS, INC.
GAFFNEY 1-32-8-61
29, 32
8N
61W
WELD
CO
0.25000000
0.20000000
0.25000000
0.20000000
16
0512333090
EOG RESOURCES, INC.
GRAVEL DRAW 9-9H
9
8N
61W
WELD
CO
0.14137500
0.11600000
0.14137500
0.11600000
17
5123336490
BILL BARRETT CORPORATION
GREASEWOOD 09-19H
19
6N
61W
WELD
CO
0.00000000
0.00000000
0.11854688
0.09483750
18
0512336338
CARRIZO OIL & GAS, INC.
PERGAMOS 1-4-34-7-60
4
7N
60W
WELD
CO
0.50000000
0.40000000
0.50000000
0.40000000
19
0512333822
CARRIZO OIL & GAS, INC.
PERGAMOS 1-4-44-7-60
4
7N
60W
WELD
CO
0.49996880
0.39997505
0.49996880
0.39997505
20
0512335804
CARRIZO OIL & GAS, INC.
PERGAMOS 2-4-34-7-60
9
7N
60W
WELD
CO
0.25000000
0.19687500
0.25000000
0.19687500
21
0512333956
CARRIZO OIL & GAS, INC.
PERGAMOS 2-4-44-7-60
9
7N
60W
WELD
CO
0.00000000
0.00000000
0.18750000
0.16218750
22
0512335685
CARRIZO OIL & GAS, INC.
PERGAMOS 3-11-7-60
3
7N
60W
WELD
CO
0.12489462
0.10147688
0.12489462
0.10147688
23
0512336336
CARRIZO OIL & GAS, INC.
PERGAMOS 3-3-7-60
3
7N
60W
WELD
CO
0.12489462
0.10147688
0.12489462
0.10147688
24
0512333955
CARRIZO OIL & GAS, INC.
PERGAMOS 3-44-7-60
3
7N
60W
WELD
CO
0.12489462
0.10147688
0.12489462
0.10147688
25
0512336337
CARRIZO OIL & GAS, INC.
PERGAMOS 4-3-7-60
3
7N
60W
WELD
CO
0.12489462
0.10147688
0.12489462
0.10147688
26
0512335423
CARRIZO OIL & GAS, INC.
PERGAMOS 8-41-7-60
8
7N
60W
WELD
CO
0.25000000
0.20000000
0.25000000
0.20000000
27
0512334279
CARRIZO OIL & GAS, INC.
ORLANDO HILL 22-24-7-60
22
7N
60W
WELD
CO
0.25000000
0.20000000
0.25000000
0.20000000
28
0512333944
CARRIZO OIL & GAS, INC.
Ross 1-2-8-61 (F/K/A Tobler 2-31-8-61)
2
8N
61W
WELD
CO
0.00000000
0.00000000
0.02804688
0.02304688
29
0512338040
BILL BARRETT CORPORATION
ROSENBERG 6-61-30-0164BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
30
0512338037
BILL BARRETT CORPORATION
NW ROSENBERG 6-61-30-0263BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
31
0512337834
BILL BARRETT CORPORATION
NE ROSENBERG 6-61-30-0560BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
32
0512337836
BILL BARRETT CORPORATION
NE ROSENBERG 6-61-30-0857BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
33
0512338039
BILL BARRETT CORPORATION
NW ROSENBERG 6-61-30-0362BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
34
0512337835
BILL BARRETT CORPORATION
NE ROSENBERG 6-61-30-0659BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
35
0512338038
BILL BARRETT CORPORATION
NW ROSENBERG 6-61-30-0461BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
36
0512337837
BILL BARRETT CORPORATION
NE ROSENBERG 6-61-30-0758BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
37
0512336557
CARRIZO OIL & GAS, INC.
SIEVERS 1-3-7-62
3
7N
62W
WELD
CO
0.05228000
0.04182000
0.05228000
0.04182000
38
0512336034
CARRIZO OIL & GAS, INC.
SLICK ROCK 2-17-11-7-60
17
7N
60W
WELD
CO
0.10625000
0.08514078
0.10625000
0.08514078
39
0512335475
NOBLE ENERGY, INC.
WASHBURN GX15-62HN
15
8N
62W
WELD
CO
0.00000000
0.00000000
0.13542188
0.10846777
40
0512334640
MINERAL RESOURCES, INC.
WESTMOOR 5 2-6-2
2
5N
66W
WELD
CO
0.00000000
0.00000000
0.50000000
0.40000000

 
 
 
 

--------------------------------------------------------------------------------

 